Exhibit 10.4

LOAN AGREEMENT
Dated as of June 9, 2014
Between
GRAND PRIX SILI II LLC,
as Borrower
and
JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,
as Lender



USActive 30748472.10

--------------------------------------------------------------------------------




TABLE OF CONTENTS
 
Page
ARTICLE I – DEFINITIONS; PRINCIPLES OF CONSTRUCTION    
1
Section 1.1    Definitions
1
Section 1.2    Principles of Construction
38
 
 
ARTICLE II – GENERAL TERMS
38
Section 2.1    Loan Commitment; Disbursement to Borrower
38
2.1.1    Agreement to Lend and Borrow
38
2.1.2    Single Disbursement to Borrower
38
2.1.3    The Note, Mortgage and Loan Documents
38
2.1.4    Use of Proceeds
38
Section 2.2    Interest Rate
39
2.2.1    Interest Rate
38
2.2.2    Interest Calculation
38
2.2.3    [Intentionally Omitted]
39
2.2.4    [Intentionally Omitted]
39
2.2.5    Default Rate
39
2.2.6    Usury Savings
39
Section 2.3    Loan Payment
39
2.3.1    Monthly Debt Service Payments
39
2.3.2    Payments Generally
39
2.3.3    Payment on Maturity Date
40
2.3.4    Late Payment Charge
40
2.3.5    Method and Place of Payment
40
Section 2.4    Prepayments
40
2.4.1    Voluntary Prepayments
40
2.4.2    Mandatory Prepayments
42
2.4.3    Prepayments After Default
42
2.4.4    [Reserved]
42
2.4.5    Application of Prepayments
42
2.4.6    Prepayment Prior to Permitted Defeasance Date
42
Section 2.5    Release of Property
43
2.5.1    Release of Property
43
2.5.2    [Intentionally Omitted]
43
2.5.3    [Intentionally Omitted]
43
2.5.4    Assignments of Mortgage
43
Section 2.6    Lockbox Account/Cash Management
44
2.6.1    Lockbox Account
44
2.6.2    Cash Management Account
45
2.6.3    Payments Received under the Cash Management Agreement
46


USActive 30748472.10    -i-

--------------------------------------------------------------------------------




Section 2.7    Withholding Taxes
46
Section 2.8    Intentionally Omitted
50
Section 2.9    Defeasance
50
2.9.1    Voluntary Defeasance
50
2.9.2    Collateral
52
2.9.3    Successor Borrower
52
 
 
ARTICLE III – CONDITIONS PRECEDENT
53
Section 3.1    Conditions Precedent to Closing
53
 
 
ARTICLE IV – REPRESENTATIONS AND WARRANTIES
53
Section 4.1    Borrower Representations
53
4.1.1    Organization
53
4.1.2    Proceedings
53
4.1.3    No Conflicts
53
4.1.4    Litigation
54
4.1.5    Agreements
54
4.1.6    Title
54
4.1.7    Solvency
54
4.1.8    Full and Accurate Disclosure
55
4.1.9    No Plan Assets
55
4.1.10    Compliance
56
4.1.11    Financial Information
56
4.1.12    Condemnation
56
4.1.13    Federal Reserve Regulations
56
4.1.14    Utilities and Public Access
57
4.1.15    Not a Foreign Person
57
4.1.16    Separate Lots
57
4.1.17    Assessments
57
4.1.18    Enforceability
57
4.1.19    No Prior Assignment
57
4.1.20    Insurance
57
4.1.21    Use of Property
58
4.1.22    Certificate of Occupancy; Licenses
58
4.1.23    Flood Zone
58
4.1.24    Physical Condition
58
4.1.25    Boundaries
58
4.1.26    Leases
58
4.1.27    Survey
59
4.1.28    Inventory
59
4.1.29    Filing and Recording Taxes
59
4.1.30    Special Purpose Entity/Separateness
59
4.1.31    Management Agreement
63


USActive 30748472.10    -ii-

--------------------------------------------------------------------------------




4.1.32    Illegal Activity
63
4.1.33    No Change in Facts or Circumstances; Disclosure
63
4.1.34    Investment Company Act
63
4.1.35    Embargoed Person
63
4.1.36    Principal Place of Business; State of Organization
63
4.1.37    Reserved
63
4.1.38    Cash Management Account
64
4.1.39    Taxes
64
4.1.40    Reserved
65
4.1.41    Franchise Agreement
65
4.1.42    PIPs
65
4.1.43    Operating Lease
65
Section 4.2    Survival of Representations
65
Section 4.3    Lender ERISA Representation
65
 
 
ARTICLE V – BORROWER COVENANTS
66
Section 5.1    Affirmative Covenants
66
5.1.1    Existence; Compliance with Legal Requirements
66
5.1.2    Taxes and Other Charges
67
5.1.3    Litigation
68
5.1.4    Access to the Property
68
5.1.5    Reserved
68
5.1.6    Cooperate in Legal Proceedings
68
5.1.7    Reserved
68
5.1.8    Award and Insurance Benefits
68
5.1.9    Further Assurances
68
5.1.10    Principal Place of Business, State of Organization
69
5.1.11    Financial Reporting
70
5.1.12    Business and Operations
72
5.1.13    Title to the Property
72
5.1.14    Costs of Enforcement
73
5.1.15    Estoppel Statement
73
5.1.16    Loan Proceeds
73
5.1.17    Performance by Borrower
74
5.1.18    Confirmation of Representations
74
5.1.19    O&M Program
74
5.1.20    Leasing Matters
74
5.1.21    Alterations
76
5.1.22    Operation of Property
79
5.1.23    Embargoed Person
80
5.1.24    Payment of Obligations
80
5.1.25    Taxes
80


USActive 30748472.10    -iii-

--------------------------------------------------------------------------------




5.1.26    Reserved
81
5.1.27    Operating Lease
81
Section 5.2    Negative Covenants
81
5.2.1    Operation of Property
81
5.2.2    Liens
82
5.2.3    Dissolution
82
5.2.4    Change In Business
82
5.2.5    Debt Cancellation
82
5.2.6    Zoning
82
5.2.7    No Joint Assessment
83
5.2.8    Intentionally Omitted
83
5.2.9    ERISA
83
5.2.10    Transfers
53
5.2.11    Reserved
88
5.2.12    Operating Lease
88
 
 
ARTICLE VI – INSURANCE; CASUALTY; CONDEMNATION
90
Section 6.1    Insurance
90
Section 6.2    Casualty
94
Section 6.3    Condemnation
94
Section 6.4    Restoration
95
 
 
ARTICLE VII – RESERVE FUNDS
100
Section 7.1    Required Repairs
100
7.1.1    Deposits
100
7.1.2    Completion of Required Repairs
100
Section 7.2    Tax and Insurance Escrow Fund
100
Section 7.3    Replacements and Replacement Reserve
101
7.3.1    Replacement Reserve Fund
101
7.3.2    Disbursements from Replacement Reserve Account
101
7.3.3    Performance of Replacements, Capital Expenditures and PIP Expenses    
102
7.3.4    Balance in the Replacement Reserve Account
103
Section 7.4    CapEx Reserve
103
7.4.1    Deposits to CapEx Reserve Fund
103
7.4.2    Withdrawal of CapEx Reserve Funds
103
Section 7.5    Reserved
104
Section 7.6    Excess Cash Flow Reserve Fund
104
7.6.1    Deposits to Excess Cash Flow Reserve Fund
104
7.6.2    Release of Excess Cash Flow Reserve Funds
104
Section 7.7    Reserve Funds, Generally
104
 
 
ARTICLE VIII – DEFAULTS
105


USActive 30748472.10    -iv-

--------------------------------------------------------------------------------




Section 8.1    Event of Default
105
Section 8.2    Remedies
109
Section 8.3    Remedies Cumulative; Waivers
111
 
 
ARTICLE IX – SPECIAL PROVISIONS
111
Section 9.1    Securitization
111
9.1.1    Sale of Notes and Securitization
111
9.1.2    Securitization Costs
114
9.1.3    Reserved
114
9.1.4    Loan Components
114
Section 9.2    Securitization Indemnification
116
Section 9.3    Exculpation
119
Section 9.4    Matters Concerning Manager
122
Section 9.5    Servicer
123
Section 9.6    Matters Concerning Franchisor
123
 
 
ARTICLE X – MISCELLANEOUS
123
Section 10.1    Survival
123
Section 10.2    Lender’s Discretion
124
Section 10.3    Governing Law
124
Section 10.4    Modification, Waiver in Writing
125
Section 10.5    Delay Not a Waiver
126
Section 10.6    Notices
126
Section 10.7    Trial by Jury
127
Section 10.8    Headings
128
Section 10.9    Severability
128
Section 10.10    Preferences
128
Section 10.11    Waiver of Notice
128
Section 10.12    Remedies of Borrower
128
Section 10.13    Expenses; Indemnity
128
Section 10.14    Schedules Incorporated
130
Section 10.15    Offsets, Counterclaims and Defenses
130
Section 10.16    No Joint Venture or Partnership; No Third Party Beneficiaries
131
Section 10.17    Publicity
131
Section 10.18    Waiver of Marshalling of Assets
131
Section 10.19    Waiver of Counterclaim
132
Section 10.20    Conflict; Construction of Documents; Reliance
132
Section 10.21    Brokers and Financial Advisors
132
Section 10.22    Prior Agreements
132
Section 10.23    Joint and Several Liability
132
Section 10.24    Certain Additional Rights of Lender (VCOC)
133
Section 10.25    Limitation on Liability of Operating Lessee
133

            

USActive 30748472.10    -v-

--------------------------------------------------------------------------------





    




SCHEDULES
Schedule I    –    Reserved
Schedule II    –    Reserved
Schedule III    –    Reserved
Schedule IV    –    Required Repairs - Deadlines for Completion
Schedule V    –    Organizational Chart of Borrower
Schedule VI    –    Reserved
Schedule VII    –    Reserved
Schedule VIII    –    Reserved
Schedule IX    –    O&M Program
Schedule X    –    Approved PIP Expenses and Capital Expenditures
Schedule XI    –    Property Improvement Plan



USActive 30748472.10    -vi-

--------------------------------------------------------------------------------




LOAN AGREEMENT
THIS LOAN AGREEMENT, dated as of June 9, 2014 (as amended, restated, replaced,
supplemented or otherwise modified from time to time, this “Agreement”), between
JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, a banking association chartered under
the laws of the United States of America, having an address at 383 Madison
Avenue, New York, New York 10179 (“Lender”) and GRAND PRIX SILI II LLC, a
Delaware limited liability company, having its principal place of business at
c/o Chatham Lodging Trust, 50 Cocoanut Row, Suite 211, Palm Beach, Florida 33480
(“Borrower”).
W I T N E S S E T H:
WHEREAS, Borrower desires to obtain the Loan (as hereinafter defined) from
Lender;
WHEREAS, Lender is willing to make the Loan to Borrower, subject to and in
accordance with the terms of this Agreement and the other Loan Documents (as
hereinafter defined);
NOW THEREFORE, in consideration of the making of the Loan by Lender and the
covenants, agreements, representations and warranties set forth in this
Agreement, the parties hereto hereby covenant, agree, represent and warrant as
follows:
ARTICLE I – DEFINITIONS; PRINCIPLES OF CONSTRUCTION.
Section 1.1    Definitions. For all purposes of this Agreement, except as
otherwise expressly required or unless the context clearly indicates a contrary
intent:
“Accrual Period” shall mean the period commencing on and including the first
(1st) day of each calendar month during the term of the Loan and ending on and
including the final calendar date of such calendar month; however, the initial
Accrual Period shall commence on and include the Closing Date and shall end on
and include the final calendar date of the calendar month in which the Closing
Date occurs.
“Accounts” shall mean, collectively, the Lockbox Account, the CapEx Reserve
Account, the Excess Cash Flow Reserve Account, the Cash Management Account, the
Replacement Reserve Account or any other escrow accounts or reserve accounts
established by the Loan Documents.
“Actual Knowledge” shall mean, with respect to any Loan Party, the actual (but
not imputed or constructive) knowledge of Jeffrey H. Fisher, Eric Kentoff, and
Dennis Craven of Chatham Lodging Trust.
“Additional Insolvency Opinion” shall mean a non-consolidation opinion letter
delivered in connection with the Loan subsequent to the Closing Date reasonably
satisfactory in form and substance to Lender and, if a Securitization has
occurred, satisfactory in form and substance

USActive 30748472.10

--------------------------------------------------------------------------------




to the Approved Rating Agencies, delivered by Hunton & Williams LLP or other
counsel reasonably satisfactory to Lender and, if a Securitization has occurred,
satisfactory to the Approved Rating Agencies.
“Affiliate” shall mean, as to any Person, any other Person that, directly or
indirectly, is in Control of, is Controlled by or is under common Control with
such Person or is a director or officer of such Person or of an Affiliate of
such Person.
“Affiliated Manager” shall mean any Manager in which Borrower, Operating Lessee
or Guarantor has, directly or indirectly, any legal, beneficial or economic
interest, provided, that Island Hospitality Management, Inc., shall not be
deemed to be an Affiliated Manager under the Loan Documents solely by reason of
any individual acting as an officer, director, board member or shareholder of
Island Hospitality Management, Inc. and of Borrower or any other Loan Party, or
any Guarantor.
“Agent” shall mean Wells Fargo Bank, N.A. or any successor Eligible Institution
acting as Agent under the Cash Management Agreement.
“Annual Budget” shall mean the operating budget, including all planned Capital
Expenditures, for the Property prepared by or on behalf of the Operating Lessee
or Borrower in accordance with Section 5.1.11(d) hereof for the applicable
Fiscal Year or other period.
“Approved Accountant” shall mean PricewaterhouseCoopers, any other “Big Four”
accounting firm, or other independent certified public accountant reasonably
acceptable to Lender.
“Approved Annual Budget” shall have the meaning set forth in Section 5.1.11(d)
hereof.
“Approved PIP Expenses” shall have the meaning set forth in Section 7.4.1
hereof.
“Approved Rating Agencies” shall mean each of S&P, Moody’s, Fitch and
Morningstar or any other nationally-recognized statistical rating agency which,
in each case, has been approved by Lender and designated by Lender to assign a
rating to the Securities.
“Assignment of Franchise Agreement” shall mean, that certain comfort letter,
dated as of the date hereof among Lender, Borrower and Franchisor, as the same
may be amended, restated, replaced, supplemented or otherwise modified from time
to time.
“Assignment of Management Agreement” shall mean, that certain Assignment of
Management Agreement, dated as of the date hereof, among Lender, Borrower, and
Operating Lessee, with the consent and agreement of Manager, as the same may be
amended, restated, replaced, supplemented or otherwise modified from time to
time.
“Award” shall mean any compensation paid by any Governmental Authority in
connection with a Condemnation.

USActive 30748472.10    -2-

--------------------------------------------------------------------------------




“Bankruptcy Action” shall mean with respect to any Person (a) such Person filing
a voluntary petition under the Bankruptcy Code; (b) the filing of an involuntary
petition against such Person under the Bankruptcy Code, or such Person
soliciting or causing to be solicited petitioning creditors for any involuntary
petition against it; (c) such Person filing an answer consenting to or otherwise
acquiescing in or joining in any involuntary petition filed against it by any
other Person under the Bankruptcy Code; (d) such Person consenting to or
acquiescing in or joining in an application for the appointment of a custodian,
receiver, trustee, or examiner for such Person or any Property; or (e) such
Person making an assignment for the benefit of creditors, or admitting, in
writing or in any legal proceeding its insolvency or inability to pay its debts
as they become due (except as may be required under subpoena or pursuant to any
court required document or in correspondence with Lender), or to take action in
furtherance of any of the foregoing.
“Bankruptcy Code” shall mean Title 11 of the United States Code, 11 U.S.C.
§ 101, et seq., as the same may be amended from time to time, and any successor
statute or statutes and all rules and regulations from time to time promulgated
thereunder, and any comparable foreign laws relating to bankruptcy, insolvency
or creditors’ rights or any other Federal, state, local or foreign bankruptcy or
insolvency law.
“Bankruptcy Proceeding” shall mean that certain Chapter 11 bankruptcy proceeding
of Innkeepers USA Trust, together with certain of its affiliates, including,
among others, Borrower, filed on July 19, 2010 in the United States Bankruptcy
Court for the Southern District of New York.
“Basic Carrying Costs” shall mean, for any period, the sum of the following
costs: (a) Taxes, (b) Other Charges and (c) Insurance Premiums.
“Borrower” shall have the meaning set forth in the introductory paragraph
hereto, together with its successors and permitted assigns.
“Borrower REIT” shall have the meaning set forth in Section 5.2.10(d)(ii)
hereof.
“Broker” shall mean Eastdil Secured.
“Business Day” shall mean any day other than a Saturday, Sunday or any other day
on which national banks in New York, New York, or the place of business of the
trustee under a Securitization (or, if no Securitization has occurred, Lender),
or any Servicer or the financial institution that maintains any collection
account for or on behalf of any Servicer or any Reserve Funds or the New York
Stock Exchange or the Federal Reserve Bank of New York is not open for business.
“CapEx Cash Sweep Period” shall mean each of: (i) with respect to the Public
Space PIP, the period (the “Public Space Period”) commencing on December 1, 2014
and continuing until the aggregate amount of CapEx Excess Cash Flow deposited
into the CapEx Reserve Account during such Public Space Period shall equal the
Public Space CapEx Cap and (ii) with respect to the Rooms/Corridors PIP, the
period (the “Room/Corridor Period”) commencing on February 1, 2016 and
continuing until the aggregate amount of CapEx Excess Cash Flow deposited

USActive 30748472.10    -3-

--------------------------------------------------------------------------------




into the CapEx Reserve Account during such Room/Corridor Period shall equal the
Rooms/Corridor Space CapEx Cap. Notwithstanding anything herein to the contrary,
it is acknowledged and agreed that both a Public Space Period and a
Room/Corridor Period may occur simultaneously (in whole or in part),
consecutively or non-consecutively, as the case may be.
“CapEx Excess Cash Flow” shall have the meaning set forth in the Cash Management
Agreement.
“CapEx Reserve Account” shall have the meaning set forth in Section 7.4.1
hereof.
“CapEx Reserve Fund” shall have the meaning set forth in Section 7.4.1 hereof.
“Capital Expenditures” shall mean, for any period, the amount expended during
such period for items required to be capitalized under the Uniform System of
Accounts and reconciled in accordance with GAAP (including expenditures for
building improvements or major repairs, leasing commissions and tenant
improvements).
“Cash Management Account” shall have the meaning set forth in Section 2.6.2
hereof.
“Cash Management Agreement” shall mean that certain Cash Management Agreement,
dated as of the date hereof, by and among Borrower, Operating Lessee, Lender,
Manager and Agent, as the same may be amended, restated, replaced, supplemented
or otherwise modified from time to time.
“Cash Sweep Event” shall mean the occurrence of: (a) an Event of Default; (b) a
Debt Yield Trigger Event or (c) a Bankruptcy Action of Borrower or Operating
Lessee.
“Cash Sweep Event Cure” shall mean (a) if the Cash Sweep Event is caused solely
by the occurrence of a Debt Yield Trigger Event, the achievement of a Debt Yield
Cure; (b) if the Cash Sweep Event is caused by an Event of Default, the
acceptance by Lender of the cure or written waiver (as applicable) of such Event
of Default (which cure Lender is not obligated to accept and may reject or
accept in its sole and absolute discretion); or (c) if the Cash Sweep Event is
caused by the Bankruptcy Action of Borrower or Operating Lessee, if such
Bankruptcy Action is involuntary and not consented to by Borrower or Operating
Lessee, Borrower shall have the same discharged or dismissed within ninety (90)
days, without any adverse consequences to the Loan or the Property, which shall
be determined in Lender’s sole discretion; provided, however, that, such Cash
Sweep Event Cure set forth in this definition shall be subject to the following
conditions, (i) no other Event of Default shall have occurred and be continuing
under this Agreement or any of the other Loan Documents, (ii) Borrower shall
have paid all of Lender’s reasonable expenses incurred in connection with such
Cash Sweep Event Cure including, reasonable attorney’s fees and expenses and
(iii) following a Cash Sweep Event Cure two (2) times in the aggregate during
the term of the Loan all funds in the Excess Cash Flow Account shall be released
to Borrower and the Cash Sweep Period shall immediately cease, provided that
Lender, in its sole discretion, accepts such Cash Sweep Event Cure.

USActive 30748472.10    -4-

--------------------------------------------------------------------------------




“Cash Sweep Period” shall mean each period commencing on the occurrence of a
Cash Sweep Event and continuing until the earlier of (a) the date of the related
Cash Sweep Event Cure, or (b) until payment in full of all principal and
interest on the Loan and all other amounts payable under the Loan Documents in
accordance with the terms and provisions of the Loan Documents.
“Casualty” shall have the meaning set forth in Section 6.2 hereof.
“Casualty Consultant” shall have the meaning set forth in Section 6.4(b)(iii)
hereof.
“Casualty Retainage” shall have the meaning set forth in Section 6.4(b)(iv)
hereof.
“Cause” shall mean, with respect to an Independent Director, (a) acts or
omissions by such Independent Director that constitute willful disregard of such
Independent Director’s duties under the applicable agreements, (b) such
Independent Director has engaged in or has been charged with, or has been
convicted of, fraud or any crime or crimes of moral turpitude or dishonesty or
for any violation of any Legal Requirements, (c) such Independent Director no
longer satisfies the requirements set forth in the definition of “Independent
Director”, (d) the fees charged for the services of such Independent Director
are materially in excess of the fees charged by the other providers of
Independent Directors listed in the definition of “Independent Director”;
(e) such Independent Director dies or is incapacitated or otherwise unable to
perform its duties as an Independent Director; or (f) any other reason for which
the prior written consent of Lender shall have been obtained.
“Chatham Confidential Information” shall mean any and all non-public financial
or other information regarding, or which relates to, Guarantor or any
constituent owners of Guarantor, but which excludes all financial information
required to be delivered by Guarantor to Lender hereunder and under the
Guaranty.
“Chatham Lodging Trust” shall mean Chatham Lodging Trust, a Maryland real estate
investment trust.
“Closing Date” shall mean the date of the funding of the Loan.
“Code” shall mean the Internal Revenue Code of 1986, as amended, as it may be
further amended from time to time, and any successor statutes thereto, and all
applicable U.S. Department of Treasury regulations issued pursuant thereto in
temporary or final form.
“Completion Security” shall have the meaning set forth in Section 5.1.21(b)(i)
hereof.
“Condemnation” shall mean a temporary or permanent taking by any Governmental
Authority as the result or in lieu or in anticipation of the exercise of the
right of condemnation or eminent domain, of all or any part of any Individual
Property, or any interest therein or right accruing thereto, including any right
of access thereto or any change of grade affecting such Individual Property or
any part thereof.

USActive 30748472.10    -5-

--------------------------------------------------------------------------------




“Condemnation Proceeds” shall have the meaning set forth in Section 6.4(b).
“Connection Income Taxes” shall mean Other Connection Taxes that are imposed on
or measured by net income (however denominated) or that are franchise
Section 2.7 Taxes or branch profits Section 2.7 Taxes.
“Constituent Members” shall have the meaning set forth in Section 4.1.7 hereof.
“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of management and policies of the business and
affairs of a Person, whether through the ownership of beneficial interests or
voting securities in such Person, by contract or otherwise. “Controlled” and
“Controlling” shall have correlative meanings.
“Covered Rating Agency Information” shall have the meaning set forth in
Section 10.13(d) hereof.
“Debt” shall mean the outstanding principal amount set forth in, and evidenced
by, this Agreement and the Note, together with all interest accrued and unpaid
thereon and all other sums (including, but not limited to, the Defeasance
Payment Amount and any Yield Maintenance Premium) due to Lender in respect of
the Loan under the Note, this Agreement, the Mortgages or any other Loan
Document.
“Debt Service” shall mean, with respect to any particular period of time, the
scheduled principal (if any) and interest payments due under this Agreement and
the Note for such period.
“Debt Service Coverage Ratio” shall mean a ratio for the applicable period in
which:
(a)    the numerator is the Net Operating Income (excluding interest on credit
accounts) for the immediately preceding twelve (12) full calendar month period
for the Property as of the date of determination as set forth in the statements
required hereunder, without deduction for (i) actual management fees incurred in
connection with the operation of the Property, or (ii) amounts paid to the
Reserve Funds, less (A) management fees equal to the greater of (1) assumed
management fees of 3% of Gross Income from Operations and (2) the actual
management fees incurred, and (B) Replacement Reserve Fund contributions equal
to four percent (4%) of Gross Income from Operations; and
(b)    the denominator is the actual amount of Debt Service due and payable on
the Loan for such period.
“Debt Yield” shall mean, as of any date of determination, the percentage
obtained by dividing:
(a)    the actual Net Operating Income (excluding interest on credit accounts)
for the immediately preceding twelve (12) full calendar month period for the
Property as of the date of determination as set forth in the statements required
hereunder,

USActive 30748472.10    -6-

--------------------------------------------------------------------------------




without deduction for (i) actual management fees incurred in connection with the
operation of the Property, or (ii) amounts paid to the Reserve Funds, less
(A) management fees equal to the greater of (1) assumed management fees of 3% of
Gross Income from Operations and (2) the actual management fees incurred, and
(B) Replacement Reserve Fund contributions equal to four percent (4%) of Gross
Income from Operations; and
(b)    the outstanding principal balance of the Loan (after taking into account
any prepayments made by Borrower as of such date of determination).
“Debt Yield Cure” shall mean no Event of Default shall be continuing and the
achievement of a Debt Yield for the two (2) consecutive calendar quarters
immediately preceding the date of determination based upon the trailing
twelve (12) month period immediately preceding such date of determination
of 8.25%, provided, that Borrower may achieve the required Debt Yield and the
resulting Debt Yield Cure immediately upon making a prepayment of the Loan in
accordance with Section 2.4.1(c) hereunder.
“Debt Yield Trigger Event” shall mean a Debt Yield on any date of determination
for the calendar quarter immediately preceding the date of such determination,
based upon the trailing twelve (12) month period immediately preceding such date
of determination, of less than 8.00%.
“Debt Yield Trigger Period” shall mean the period commencing on the occurrence
of a Debt Yield Trigger Event and continuing until the occurrence of a Debt
Yield Cure.
“Default” shall mean the occurrence of any event hereunder or under any other
Loan Document which, but for the giving of notice or passage of time, or both,
would be an Event of Default.
“Default Rate” shall mean, with respect to the Loan, a rate per annum equal to
the lesser of (a) the Maximum Legal Rate or (b) four percent (4%) above the
Interest Rate.
“Defeasance Date” shall have the meaning set forth in Section 2.9.1(a)(i)
hereof.
“Defeasance Deposit” shall mean an amount equal to the remaining principal
amount of the Note, the Defeasance Payment Amount, any costs and expenses
incurred or to be incurred in the purchase of U.S. Obligations necessary to meet
the Scheduled Defeasance Payments and any revenue, documentary stamp or
intangible taxes or any other tax or charge due in connection with the transfer
of the Note or otherwise required to accomplish the agreements of Section 2.4
and Section 2.8 hereof (including, without limitation, any fees and expenses of
accountants, attorneys and the Approved Rating Agencies incurred in connection
therewith).
“Defeasance Event” shall have the meaning set forth in Section 2.9.1(a) hereof.
“Defeasance Payment Amount” shall mean the amount which, when added to the
remaining principal amount of the Note, will be sufficient to purchase U.S.
Obligations providing the required Scheduled Defeasance Payments.

USActive 30748472.10    -7-

--------------------------------------------------------------------------------




“Disclosure Documents” shall mean, collectively, any written materials used or
provided to any prospective investors and/or the Rating Agencies in connection
with any public offering or private placement in connection with a
Securitization (including, without limitation, a prospectus, prospectus
supplement, private placement memorandum, offering memorandum, offering
circular, term sheet, road show presentation materials or other offering
documents, marketing materials or information provided to prospective
investors), in each case in preliminary or final form and including any
amendments, supplements, exhibits, annexes and other attachments thereto.
“Eligible Account” shall mean a separate and identifiable account from all other
funds held by the holding institution that is either (a) an account or accounts
maintained with a federal or State-chartered depository institution or trust
company which complies with the definition of Eligible Institution or (b) a
segregated trust account or accounts maintained with a federal or
State-chartered depository institution or trust company acting in its fiduciary
capacity that has a Moody’s rating of at least “Baa3” and which, in the case of
a State-chartered depository institution or trust company, is subject to
regulations substantially similar to 12 C.F.R. § 9.10(b), having in either case
a combined capital and surplus of at least $50,000,000.00 and subject to
supervision or examination by federal and State authority. An Eligible Account
will not be evidenced by a certificate of deposit, passbook or other instrument.
“Eligible Institution” shall mean either (a) a depository institution or trust
company insured by the Federal Deposit Insurance Corporation, (i) the short-term
unsecured debt obligations or commercial paper of which are rated at least
“A-1+” by S&P and “P-1” by Moody’s in the case of accounts in which funds are
held for thirty (30) days or less (or, in the case of Letters of Credit and
accounts in which funds are held for more than thirty (30) days, and (ii) the
long-term unsecured debt obligations of which are rated at least “A+” by S&P and
“Aa3” by Moody’s), or each of Wells Fargo Bank, N.A., Bank of America, N.A.,
SunTrust, Regions Bank, M&T Bank, and Fifth Third Bank, provided that the rating
by S&P and the other Approved Rating Agencies for the short term unsecured debt
obligations or commercial paper and long term unsecured debt obligations of the
same does not decrease below the ratings in effect as of the Closing Date.
“Embargoed Person” shall mean any person, entity or government subject to trade
restrictions under U.S. law, including, but not limited to, The USA PATRIOT Act
(including the anti-terrorism provisions thereof), the International Emergency
Economic Powers Act, 50 U.S.C. §§ 1701, et seq., The Trading with the Enemy Act,
50 U.S.C. App. 1 et seq., and any Executive Orders or regulations promulgated
thereunder including those related to Specially Designated Nationals and
Specially Designated Global Terrorists, with the result that the investment in
any Loan Party or Guarantor, as applicable (whether directly or indirectly), is
prohibited by law or the Loan made by the Lender is in violation of law.
“Environmental Indemnity” shall mean that certain Environmental Indemnity
Agreement, dated as of the date hereof, made by Borrower and Guarantor in favor
of Lender, as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time.

USActive 30748472.10    -8-

--------------------------------------------------------------------------------




“Environmental Law” means any applicable federal, state and local laws,
statutes, ordinances, rules, regulations, standards, policies and other
government directives or requirements, as well as common law, relating to
Hazardous Substances, relating to liability for or costs of Remediation or
prevention of Releases of Hazardous Substances or relating to liability for or
costs of other actual or threatened danger to human health (relating from
exposure to Hazardous Substances) or the environment. “Environmental Law”
includes, but is not limited to, the following statutes, as amended, any
successor thereto, and any regulations promulgated pursuant thereto, and any
state or local statutes, ordinances, rules, regulations and the like addressing
similar issues: the Comprehensive Environmental Response, Compensation and
Liability Act; the Emergency Planning and Community Right-to-Know Act; the
Hazardous Substances Transportation Act; the Resource Conservation and Recovery
Act (including, but not limited to, Subtitle I relating to underground storage
tanks); the Solid Waste Disposal Act; the Clean Water Act; the Clean Air Act;
the Toxic Substances Control Act; the Safe Drinking Water Act; the Occupational
Safety and Health Act; the Federal Water Pollution Control Act; the Federal
Insecticide, Fungicide and Rodenticide Act; the Endangered Species Act; the
National Environmental Policy Act; and the River and Harbors Appropriation Act.
“Environmental Law” also includes, but is not limited to, any applicable
federal, state and local laws, statutes, ordinances, rules, regulations and the
like, as well as common law: (a) conditioning transfer of property upon a
negative declaration or other approval of a Governmental Authority of the
environmental condition of the Property; (b) requiring notification or
disclosure of Releases of Hazardous Substances or other environmental condition
of the Property to any Governmental Authority or other Person, whether or not in
connection with transfer of title to or interest in property; (c) imposing
conditions or requirements in connection with permits or other authorization for
lawful activity; (d) relating to wrongful death, personal injury, or property or
other damage in connection with any presence or use at or Release from, the
Property of any Hazardous Substances or (e) property or other damage in
connection with the presence, Release of or use of Hazardous Substances at the
Property.
“Environmental Liens” shall have the meaning set forth in the Environmental
Indemnity.
“Environmental Report” shall have the meaning set forth in the Environmental
Indemnity.
“Equipment” shall mean, with respect to the Property, any equipment now owned or
hereafter acquired by Borrower and/or Operating Lessee, which is used at or in
connection with the Improvements or the Property or is located thereon or
therein, including (without limitation) all machinery, equipment, furnishings,
and electronic data-processing and other office equipment now owned or hereafter
acquired by Borrower and/or Operating Lessee and any and all additions,
substitutions and replacements of any of the foregoing), together with all
attachments, components, parts, equipment and accessories installed thereon or
affixed thereto.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended and as the same may hereafter be further amended from time to time, and
the regulations promulgated and the rulings issued thereunder.
“Event of Default” shall have the meaning set forth in Section 8.1(a) hereof.

USActive 30748472.10    -9-

--------------------------------------------------------------------------------




“Excess Cash Flow” shall have the meaning set forth in the Cash Management
Agreement.
“Excess Cash Flow Reserve Account” shall have the meaning set forth in
Section 7.6 hereof.
“Excess Cash Flow Reserve Fund” shall have the meaning set forth in Section 7.6
hereof.
“Exchange Act” shall have the meaning set forth in Section 9.2(a) hereof.
“Exchange Act Filing” shall mean a filing pursuant to the Exchange Act in
connection with or relating to a Securitization.
“Excluded Taxes” shall mean any of the following Section 2.7 Taxes imposed on or
with respect to Lender or required to be withheld or deducted from a payment to
Lender: (a) Section 2.7 Taxes imposed on or measured by net income (however
denominated), franchise Section 2.7 Taxes, and branch profits Section 2.7 Taxes,
in each case, (i) imposed as a result of Lender being organized under the laws
of, or having its principal office or its applicable lending office located in,
the jurisdiction imposing such Section 2.7 Tax (or any political subdivision
thereof) or (ii) that are Other Connection Taxes, (b) U.S. federal withholding
Section 2.7 Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in the Loan pursuant to a law in
effect on the date on which (i) such Lender acquires such interest in the Loan
or (ii) such Lender changes its lending office, except in each case to the
extent that, pursuant to Section 2.7, amounts with respect to such Section 2.7
Taxes were payable either to such Lender’s assignor immediately before such
Lender became a party hereto or to such Lender immediately before it changed its
lending office, (c) Section 2.7 Taxes attributable to such Lender’s failure to
comply with Section 2.7(e) and (d) any U.S. federal withholding Section 2.7
Taxes imposed under FATCA.
“Exculpated Party” shall have the meaning set forth in Section 9.3(a) hereof.
“Expansion Alterations” shall have the meaning set forth in Section 5.1.21(b)
hereof.
“Extraordinary Expense” shall have the meaning set forth in Section 5.1.11(e)
hereof.
“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof and any agreements
entered into pursuant to Section 1471(b)(i) of the Code.
“FF&E” shall mean, with respect to the Property, collectively, furnishings,
Fixtures and Equipment located in the guest rooms, hallways, lobbies,
restaurants, lounges, meeting and banquet rooms, parking facilities, public
areas or otherwise in any portion of the Property, including

USActive 30748472.10    -10-

--------------------------------------------------------------------------------




(without limitation) all beds, chairs, bookcases, tables, carpeting, drapes,
couches, luggage carts, luggage racks, bars, bar fixtures, radios, television
sets, telephones and telephone equipment, intercom and paging equipment,
electric and electronic equipment, heating, lighting and plumbing fixtures, fire
prevention and extinguishing apparatus, cooling and air-conditioning systems,
elevators, escalators, stoves, ranges, refrigerators, laundry machines, tools,
machinery, boilers, incinerators, switchboards, conduits, compressors, vacuum
cleaning systems, floor cleaning, waxing and polishing equipment, cabinets,
lockers, shelving, dishwashers, garbage disposals, washer and dryers, and all
other customary hotel equipment and other tangible property owned by Borrower or
Operating Lessee, or in which Borrower or Operating Lessee has or shall have an
interest, now or hereafter located at the Property and useable in connection
with the present or future operation and occupancy of the Property; provided,
however, that FF&E shall not include (a) fixed asset supplies, including, but
not limited to, linen, china, glassware, tableware, uniforms, other hotel
inventory and similar items, whether used in connection with public space or
guest rooms, or (b) items owned by tenants or by third party operators (other
than Operating Lessee).
“FF&E Expenditures” shall mean all renovations, refurbishing, replacements of,
or additions to, FF&E, and any special projects designed to maintain the
Improvements in a condition consistent with the condition thereof as of the
Closing Date, including, without limitation, renovation of the guest room areas,
public space, food and beverage facilities, spa or recreational facilities,
which projects will generally comprise replacements of, or additions to, FF&E,
but may include revisions and alterations in the Improvements. The term “FF&E
Expenditures” shall not include any Capital Expenditures, and any program of
capital improvements involving an addition to the Improvements, or designed to
substantially upgrade or change the nature or image of the Improvements (as
opposed to a renovation or refurbishing which might take place as part of the
normal or cyclical upkeep of the Improvements).
“Fiscal Year” shall mean each twelve (12) month period commencing on January 1
and ending on December 31 during each year of the term of the Loan.
“Fitch” shall mean Fitch, Inc.
“Fixtures” shall mean, with respect to the Property, all Equipment now owned, or
the ownership of which is hereafter acquired, by Borrower or Operating Lessee
which is so related to the Land and the Improvements forming part of the
Property in question that it is deemed fixtures or real property under
applicable Legal Requirements, including, without limitation, all building or
construction materials intended for construction, reconstruction, alteration,
decoration or repair of or installation on the Property, construction equipment,
appliances, machinery, plant equipment, fittings, apparatuses, fixtures and
other items now or hereafter attached to, installed in or used in connection
with (temporarily or permanently) any of the Improvements or the Land,
including, but not limited to, engines, devices for the operation of pumps,
pipes, plumbing, call and sprinkler systems, fire extinguishing apparatuses and
equipment, heating, ventilating, incinerating, electrical, air conditioning and
air cooling equipment and systems, gas and electric machinery, appurtenances and
equipment, pollution control equipment, security systems, disposals,
dishwashers, refrigerators and ranges, recreational equipment and facilities of
all kinds, and water, electrical, storm and sanitary sewer facilities, utility
lines and equipment (whether owned individually or jointly with others, and,

USActive 30748472.10    -11-

--------------------------------------------------------------------------------




if owned jointly, to the extent of Borrower’s or Operating Lessee’s interest
therein) and all other utilities whether or not situated in easements, all water
tanks, water supply, water power sites, fuel stations, fuel tanks, fuel supply,
and all other structures, together with all accessions, appurtenances,
additions, replacements, betterments and substitutions or any of the foregoing
and the proceeds thereof.
“Force Majeure” shall mean the delay of Borrower or Operating Lessee, as the
case may be, to timely perform or cause to be performed any non-monetary
obligation hereunder or under any of the other Loan Documents by reason of any
act of God, enemy or hostile government action, terrorist attacks, civil
commotion, insurrection, sabotage, strikes or lockouts or other similar causes,
provided, that in each case, such cause or causes were beyond the reasonable
control of Borrower, Operating Lessee or any Affiliate of Borrower or Operating
Lessee as the case may be and Borrower gives notice of such event to Lender
within ten (10) days of the occurrence thereof.
“Foreign Lender” shall mean a Lender that is not a U.S. Person.
“Franchise Agreement” shall mean that certain Relicensing Franchise Agreement
dated as of June __, 2014, between the Operating Lessee and Franchisor, as the
same may be amended or modified from time to time in accordance with the terms
and provisions of this Agreement, or, if the context requires, the Replacement
Franchise Agreement executed in accordance with the terms and provisions of this
Agreement.
“Franchisor” shall mean MIF, L.L.C., or, if the context requires, a Qualified
Franchisor.
“GAAP” shall mean generally accepted accounting principles in the United States
of America as of the date of the applicable financial report.
“Governmental Authority” shall mean any court, board, agency, commission, office
or other authority of any nature whatsoever for any governmental unit (foreign,
federal, State, county, district, municipal, city or otherwise) whether now or
hereafter in existence.
“Grantor Trust” shall mean a grantor trust as defined in Subpart E, Part I of
Subchapter J of the Code.
“Gross Income from Operations” shall mean all income and proceeds for any
period, without duplication (whether in cash or on credit, and computed in
accordance with GAAP and the Uniform System of Accounts, and the Management
Agreement), received by Borrower, Operating Lessee or Manager from the use,
occupancy or enjoyment of the Property, or any part thereof, or received by
Borrower, Operating Lessee or Manager for the sale of any goods, services or
other items sold on or provided from the Property in the ordinary course of the
Property operation, during such period, including, without limitation: (a) all
income and proceeds received from rental of rooms, Leases, the Operating Lease
and rental of rooms, exhibits, sales, commercial, meeting, conference and/or
banquet space within the Property, including net parking revenue, if any;
(b) all income and proceeds received from food and beverage operations and from
catering services conducted from the Property even though rendered outside of
the Property; (c) all income and

USActive 30748472.10    -12-

--------------------------------------------------------------------------------




proceeds from business interruption, rental interruption and use and occupancy
insurance with respect to the operation of the Property (after deducting
therefrom all necessary costs and expenses incurred in the adjustment or
collection thereof); (d) all Awards for temporary use (after deducting therefrom
all necessary costs and expenses incurred in the adjustment or collection
thereof and in the Restoration of the Property); and (e) all income and proceeds
from judgments, settlements and other resolutions of disputes with respect to
matters which would be includable in this definition of “Gross Income from
Operations” if received in the ordinary course of the Property operation (after
deducting therefrom all necessary costs and expenses incurred in the adjustment
or collection thereof); but excluding, (1) gross receipts received by lessees,
licensees or concessionaires of the Property, other than Operating Lessee;
(2) consideration received at the Property for hotel accommodations, goods and
services to be provided at other hotels, although arranged by, for or on behalf
of Borrower, Operating Lessee or Manager; (3) income and proceeds from the sale
or other disposition of furniture, fixtures and equipment not in the ordinary
course of the Property operation; (4) federal, state and municipal excise, Sales
and Occupancy Taxes collected directly from patrons or guests of the Property as
a part of or based on the sales price of any goods, services or other items,
such as gross receipts, room, admission, cabaret or equivalent taxes; (5) Awards
(except to the extent provided in clause (d) above); (6) refunds and
uncollectible accounts; (7) gratuities collected by the Property employees;
(8) the proceeds of any financing; (9) non-recurring income or proceeds
resulting other than from the use or occupancy of the Property, or any part
thereof, or other than from the sale of goods, services or other items sold on
or provided from the Property in the ordinary course of business; (10) any
credits or refunds made to customers, guests or patrons in the form of
allowances or adjustments to previously recorded revenues; (11) intentionally
omitted; (12) Insurance Proceeds (other than business interruption or other loss
of income insurance); (13) interest on credit accounts, rent concessions or
credits, and other required pass-throughs and interest on Reserve Funds;
(14) any disbursements to Borrower from the Reserve Funds; (15) unforfeited
security deposits; and (16) rental income attributable to any Person leasing,
subleasing or otherwise occupying any portion of the Property under a Lease with
Borrower or Operating Lessee that is (A) in bankruptcy and has not affirmed its
Lease in the applicable bankruptcy proceeding pursuant to a final,
non-appealable order of a court of competent jurisdiction, (B) in default under
its Lease beyond any applicable notice and cure periods, (C) that has expressed
its intention in writing to not renew, terminate, cancel and/or reject its
applicable Lease, (D) whose tenancy at the Property is month-to-month and/or
(E) under a Lease which expires within sixty (60) days or less of the applicable
date of calculation hereunder.
“Guarantor” shall mean Chatham Lodging, L.P., a Delaware limited partnership.
“Guaranty” shall mean that certain Guaranty Agreement, dated as of the date
hereof, made by Guarantor in favor of Lender, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time.
“Hazardous Substances” shall include, but are not limited to, any and all
substances (whether solid, liquid or gas) defined, listed, or otherwise
classified as pollutants, hazardous wastes, hazardous substances, hazardous
materials, extremely hazardous wastes, or words of similar meaning or regulatory
effect under any applicable Environmental Laws, including, but not limited to,
petroleum and petroleum products, asbestos and asbestos-containing materials,
polychlorinated

USActive 30748472.10    -13-

--------------------------------------------------------------------------------




biphenyls, lead, radon, radioactive materials, flammables, explosives, mold,
mycotoxins, microbial matter and airborne pathogens (naturally occurring or
otherwise), but excluding substances of kinds and in amounts ordinarily and
customarily used or stored in similar properties for the purpose of cleaning or
other maintenance or operations and otherwise in compliance with all
Environmental Laws.
“Holdco” shall mean, individually or collectively, as the context may require,
INK Acquisition LLC, INK Acquisition IV LLC, INK Acquisition V LLC, INK
Acquisition VI LLC and INK Acquisition VII LLC, each a Delaware limited
liability company.
“Improvements” shall have the meaning set forth in the granting clause of the
related Mortgage with respect to the Property.
“Indebtedness” of a Person, on a particular date, shall mean the sum (without
duplication) on such date of (a) all indebtedness or liability of such Person
(including, without limitation, amounts for borrowed money and indebtedness in
the form of mezzanine debt); (b) obligations evidenced by bonds, debentures,
notes, or other similar instruments; (c) obligations for the deferred purchase
price of property or services (including trade obligations); (d) obligations
under letters of credit; (e) obligations under acceptance facilities; (f) all
guaranties, endorsements (other than for collection or deposit in the ordinary
course of business) and other contingent obligations to purchase, to provide
funds for payment, to supply funds, to invest in any Person or entity, or
otherwise to assure a creditor against loss; and (g) obligations secured by any
Liens, whether or not the obligations have been assumed (other than the
Permitted Encumbrances).
“Indemnified Liabilities” shall have the meaning set forth in Section 10.13(b)
hereof.
“Indemnified Parties” shall mean, collectively, (a) Lender and its designee
(whether or not such designee is the Lender), (b) any Affiliate of Lender that
has filed any registration statement relating to the Securitization or has acted
as the sponsor or depositor in connection with the Securitization, (c) any
Affiliate of Lender that acts as an underwriter, placement agent or initial
purchaser of Securities issued in the Securitization, and any other
co-underwriters, co-placement agents or co-initial purchasers of Securities
issued in the Securitization, and each of their respective officers, directors,
partners, employees, representatives, agents and Affiliates and each Person or
entity who Controls any such Person within the meaning of Section 15 of the
Securities Act or Section 20 of the Security Exchange Act, (d) any Person who is
or will have been involved in the origination of the Loan on behalf of Lender,
(e) any Person who is or will have been involved in the servicing of the Loan
secured hereby, (f) any Person in whose name the encumbrance created by each
Mortgage is or will have been recorded, and (g) any Person who may hold or
acquire or will have held a full or partial interest in the Loan secured hereby,
including, but not limited to, investors in the Securities, custodians, trustees
and other fiduciaries who hold or have held a full or partial interest in the
Loan secured hereby for the benefit of third parties, any other Person who holds
or acquires or will have held a participation or other full or partial interest
in the Loan, and any successors by merger, consolidation or acquisition of all
or a substantial portion of Lender’s assets and business, as well as the
respective directors, officers, shareholders, partners, employees,
representatives, agents and Affiliates of any and all of the foregoing.

USActive 30748472.10    -14-

--------------------------------------------------------------------------------




“Indemnified Persons” shall have the meaning set forth in Section 9.2(b) hereof.
“Indemnified Taxes” shall mean (a) Section 2.7 Taxes, other than Excluded Taxes,
imposed on or with respect to any payment made by or on account of any
obligation of the Borrower under any Loan Document and (b) to the extent not
otherwise described in (a), Other Taxes.
“Indemnifying Person” shall mean Borrower.
“Independent Director” shall mean an individual who has prior experience as an
independent director, independent manager or independent member with at least
three years of employment experience and who is provided by CT Corporation,
Corporation Service Company, National Registered Agents, Inc., Wilmington Trust
Company, Stewart Management Company, Lord Securities Corporation or, if none of
those companies is then providing professional Independent Directors, another
nationally-recognized company reasonably approved by Lender, in each case that
is not an Affiliate of Borrower and that provides professional Independent
Directors and other corporate services in the ordinary course of its business,
and which individual is duly appointed as an Independent Director and is not,
and has not in the last five years been, and will not while serving as
Independent Director be, any of the following:
(a)    a member, partner, equity holder, manager, director, officer or employee
of Borrower or any of its equity holders or Affiliates (other than serving as an
Independent Director of Borrower or Operating Lessee, or an Affiliate of
Borrower or Operating Lessee that is not in the direct chain of ownership of
Borrower or Operating Lessee and that is required by a creditor to be a single
purpose bankruptcy remote entity, provided that such Independent Director is
employed by a company that routinely provides professional Independent Directors
or managers in the ordinary course of its business);
(b)    a creditor, supplier or service provider (including provider of
professional services) to Borrower or any of its equity holders or Affiliates
(other than a nationally-recognized company that routinely provides professional
Independent Directors or managers and other corporate services to Borrower or
any of its Affiliates in the ordinary course of its business);
(c)    a family member of any such member, partner, equity holder, manager,
director, officer, employee, creditor, supplier or service provider; or
(d)    a Person that controls (whether directly, indirectly or otherwise) any of
(a), (b) or (c) above.
A natural person who otherwise satisfies the foregoing definition and satisfies
subparagraph (a) by reason of being the Independent Director of a “special
purpose entity” affiliated with Borrower or Operating Lessee shall be qualified
to serve as an Independent Director of Borrower or Operating Lessee, provided
that the fees that such individual earns from serving as an Independent Director
of affiliates of Borrower or Operating Lessee in any given year constitute in
the aggregate less than five percent (5%) of such individual’s annual income for
that year. For purposes of this paragraph, a “special purpose entity” is an
entity, whose organizational documents

USActive 30748472.10    -15-

--------------------------------------------------------------------------------




contain restrictions on its activities and impose requirements intended to
preserve such entity’s separateness that are substantially similar to those
contained in the definition of Special Purpose Entity in this Agreement.
“Insolvency Opinion” shall mean that certain bankruptcy non-consolidation
opinion letter, dated the date hereof, delivered by Hunton & Williams LLP to
Lender in connection with the Loan.
“Insurance Premiums” shall have the meaning set forth in Section 6.1(b) hereof.
“Insurance Proceeds” shall have the meaning set forth in Section 6.4(b) hereof.
“Interest Rate” shall mean a rate of four and sixty-four one-hundredths percent
(4.64%) per annum.
“Lease” shall mean any lease (other than the Operating Lease), sublease or
subsublease, letting, license, concession or other agreement (whether written or
oral and whether now or hereafter in effect) pursuant to which any Person is
granted a possessory interest in, or right to use or occupy all or any portion
of any space in the Property, including and (a) every modification, amendment or
other agreement relating to such lease, sublease, subsublease, or other
agreement entered into in connection with such lease, sublease, subsublease, or
other agreement, and (b) every guarantee of the performance and observance of
the covenants, conditions and agreements to be performed and observed by the
other party thereto.
“Legal Requirements” shall mean, with respect to the Property, all federal,
State, county, municipal and other governmental statutes, laws, rules, orders,
regulations, ordinances, judgments, decrees and injunctions of Governmental
Authorities affecting the Property or any part thereof, or the construction,
use, alteration or operation thereof, or any part thereof, whether now or
hereafter enacted and in force, and all permits, licenses and authorizations and
regulations relating thereto (including, without limitation, all licenses), and
all covenants, agreements, restrictions and encumbrances contained in any
instruments, either of record or known to Borrower, at any time in force
affecting Borrower or the Operating Lessee, the Property or any part thereof,
including, without limitation, any which may (a) require repairs, modifications
or alterations in or to the Property or any part thereof, or (b) in any material
way limit the use and enjoyment thereof.
“Lender” shall have the meaning set forth in the introductory paragraph hereto,
together with its successors and assigns.
“Letter of Credit” shall mean an irrevocable, unconditional, transferable, clean
sight draft letter of credit in favor of Lender and entitling Lender to draw
thereon based solely on a statement executed by an officer of Lender stating
that it has the right to draw thereon under this Agreement, and issued by a
domestic Eligible Institution or the U.S. agency or branch of a foreign Eligible
Institution, and upon which letter of credit Lender shall have the right to draw
in full: (a) if Lender has not received at least thirty (30) days prior to the
date on which the then outstanding letter of credit is scheduled to expire, a
notice from the issuing financial institution that it has renewed the applicable
letter of credit; (b) thirty (30) days prior to the date of termination
following receipt

USActive 30748472.10    -16-

--------------------------------------------------------------------------------




of notice from the issuing financial institution that the applicable letter of
credit will be terminated; and (c) thirty (30) days after Lender has given
notice to Borrower that the financial institution issuing the applicable letter
of credit ceases to either be an Eligible Institution or meet the rating
requirement set forth above.
“Licenses” shall have the meaning set forth in Section 4.1.22 hereof.
“Lien” shall mean, with respect to the Property, any mortgage, deed of trust,
deed to secure debt, indemnity deed of trust, lien, pledge, hypothecation,
assignment, security interest, or any other encumbrance or charge of, on or
affecting Borrower, Operating Lessee or the Property, any portion thereof or any
interest therein, including, without limitation, any conditional sale or other
title retention agreement, any financing lease having substantially the same
economic effect as any of the foregoing, the filing of any financing statement,
and mechanic’s, materialmen’s and other similar liens and encumbrances.
“Loan” shall mean the loan made by Lender to Borrower pursuant to this Agreement
and the other Loan Documents as the same may be amended or split pursuant to the
terms hereof.
“Loan Documents” shall mean, collectively, this Agreement, the Note, the
Mortgage, the Environmental Indemnity, the Assignment of Management Agreement,
the Guaranty, the Lockbox Agreement, the Cash Management Agreement, and all
other documents executed and/or delivered by any Loan Party or Guarantor, as
applicable, in connection with the Loan.
“Loan Party” shall mean, individually or collectively, as the context requires,
Borrower, and Operating Lessee.
“Loan-to-Value Ratio” shall mean, as of the date of its calculation, the ratio
of (a) the outstanding principal amount of the Loan as of the date of such
calculation to (b) the fair market value of the Property (for purposes of the
REMIC provisions, counting only real property and excluding any personal
property or going-concern value), as determined, in Lender’s reasonable
discretion, by any commercially reasonable method permitted to a REMIC Trust.
“Lockbox Account” shall have the meaning set forth in Section 2.5.1 hereof.
“Lockbox Agreement” shall mean, individually or collectively as the context
requires, each of (i) that certain Deposit Account Control Agreement by and
among Borrower, Lender and Wells Fargo Bank, National Association dated as of
the date hereof and (ii) that certain Control Agreement by and among Borrower,
Lender and with Regions Bank, dated as of the date hereof, as each of the same
may be amended, supplemented, replaced or otherwise modified from time to time
in accordance with the provisions hereof.
“Lockbox Bank” shall mean, individually or collectively as the context requires
each of Wells Fargo Bank, National Association, Regions Bank or another Eligible
Institution reasonably acceptable to Lender.

USActive 30748472.10    -17-

--------------------------------------------------------------------------------




“Major Lease” shall mean any Lease (a) that, together with all other Leases to
the same Tenant or its Affiliates, demises in excess of 5,000 net rentable
square feet of total space in the Improvements, at the Property, or (b) made
with a Tenant that is paying base rent in an amount equal to or exceeding five
percent (5%) of the Gross Income from Operations with respect to the Property.
“Management Agreement” shall mean the management agreement entered into by and
between the Operating Lessee and Manager, pursuant to which Manager provides
management and other services with respect to the Property, or, if the context
requires, a Qualified Manager who is managing the Property pursuant to a
Replacement Management Agreement entered into in accordance with this Agreement,
in each case as the same may be amended, restated, replaced or otherwise
modified from time to time in accordance with the terms hereof.
“Manager” shall mean Island Hospitality Management, Inc., a Florida corporation,
or, if the context requires, a Qualified Manager who is managing the Property
pursuant to a Replacement Management Agreement entered into in accordance with
this Agreement.
“Material Adverse Effect” shall mean (i) any material adverse effect on (a) the
business, profits, operations or financial condition of Borrower or Operating
Lessee (including, without limitation, Net Operating Income), (b) the ability of
Borrower to repay the principal and interest of the Loan as it becomes due or to
satisfy any of Borrower’s other obligations under the Loan Documents, or (c) the
enforceability or validity of any Loan Document or the perfection or priority of
any Lien created under any Loan Document or (ii) any events, conditions or set
of facts which result in a diminution in the value of the Property by an amount
equal $5,000,000.00.
“Maturity Date” shall mean July 1, 2024, or such other date on which the final
payment of principal of the Note becomes due and payable as therein or herein
provided, whether at such stated maturity date, by declaration of acceleration
or otherwise.
“Maximum Legal Rate” shall mean the maximum nonusurious interest rate, if any,
that at any time or from time to time may be contracted for, taken, reserved,
charged or received on the indebtedness evidenced by the Note and as provided
for herein or the other Loan Documents, under federal law or the laws of such
State or States whose laws are held by any court of competent jurisdiction to
govern the interest rate provisions of the Loan.
“Monthly Debt Service Payment Amount” shall mean a constant monthly payment of
$364,131.61.
“Moody’s” shall mean Moody’s Investors Service, Inc.
“Morningstar” shall mean Morningstar Credit Ratings, LLC, or any of its
successors in interest, assigns, and/or changed entity name or designation
resulting from any acquisition by Morningstar, Inc. or other similar entity of
Morningstar Credit Ratings, LLC.
“Mortgage” shall mean that certain first priority Fee and Leasehold Deed of
Trust, Assignment of Leases and Rents and Security Agreement, dated the date
hereof, made by Borrower

USActive 30748472.10    -18-

--------------------------------------------------------------------------------




and Operating Lessee to or for the benefit of Lender as security for the Loan
and encumbering the Property, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time.
“Net Operating Income” shall mean the amount obtained by subtracting Operating
Expenses from Gross Income from Operations.
“Net Proceeds” shall have the meaning set forth in Section 6.4(b) hereof.
“Net Proceeds Deficiency” shall have the meaning set forth in Section 6.4(b)(vi)
hereof.
“Note” shall mean that certain Promissory Note, dated the date hereof, in the
principal amount of $70,700,000.00, made by Borrower in favor of Lender, as the
same may be amended, restated, replaced, supplemented or otherwise modified from
time to time.
“O&M Program” shall have the meaning set forth in Section 5.1.19 hereof.
“Obligations” shall mean Borrower’s obligation to pay the Debt and perform its
obligations under the Note, this Agreement and the other Loan Documents.
“Officer’s Certificate” shall mean a certificate delivered to Lender by Borrower
or Operating Lessee, as applicable, which is signed by an authorized officer of
Borrower or Operating Lessee or of the general partner, managing member or sole
member of Borrower or Operating Lessee, as applicable.
“Operating Expenses” shall mean the sum of all costs and expenses of operating,
maintaining, directing, managing and supervising the Property (excluding,
(i) depreciation and amortization, (ii) any Debt Service in connection with the
Loan, (iii) any Capital Expenditures in connection with the Property,
(iv) contributions to the Reserve Funds, (iv) the costs of any other things
specified to be done or provided at Borrower’s or Manager’s sole expense,
(v) non‑recurring expenses and other extraordinary expenses not expected to be
incurred on an annual basis, and (vi) deposits to the Reserve Funds), incurred
by Borrower or Operating Lessee or Manager pursuant to the Management Agreement
to the extent subject to payment or reimbursement by Operating Lessee
thereunder, which are properly attributable to the period under consideration
under Borrower’s system of accounting, including, without limitation: (a) the
cost of all food and beverages sold or consumed and of all necessary chinaware,
glassware, linens, flatware, uniforms, utensils and other items of a similar
nature, including such items bearing the name or identifying characteristics of
the hotel as Operating Lessee and/or Manager shall reasonably consider
appropriate (“Operating Equipment”) and paper supplies, cleaning materials and
similar consumable items (“Operating Supplies”) placed in use (other than
reserve stocks thereof in storerooms), Operating Equipment and Operating
Supplies shall be considered to have been placed in use when they are
transferred from the storerooms of the Property to the appropriate operating
departments; (b) salaries and wages of personnel of the Property, including
costs of payroll taxes and employee benefits, in the case of personnel Manager,
to the extent subject to payment or reimbursement by Operating Lessee under the
Management Agreement; (c) the cost of all other

USActive 30748472.10    -19-

--------------------------------------------------------------------------------




goods and services obtained by Borrower or Operating Lessee or, to the extent
subject to payment or reimbursement by Operating Lessee under the Management
Agreement, by Manager, in connection with the operation of the Property,
including, without limitation, heat and utilities, office supplies and all
services performed by third parties, including leasing expenses in connection
with telephone and data processing equipment, and all existing and any future
installations necessary for the operation of the Improvements for hotel purposes
(including, without limitation, heating, lighting, sanitary equipment, air
conditioning, laundry, refrigerating, built-in kitchen equipment, telephone
equipment, communications systems, computer equipment and elevators), Operating
Equipment and existing and any future furniture, furnishings, wall coverings,
fixtures and hotel equipment necessary for the operation of the building for
hotel purposes which shall include all equipment required for the operation of
kitchens, bars, laundries, (if any) and dry cleaning facilities (if any), office
equipment, cleaning and engineering equipment and vehicles; (d) the cost of
repairs to and maintenance of the Property other than of a capital nature;
(e) insurance premiums for general liability insurance, workers’ compensation
insurance or insurance required by similar employee benefits acts and such
business interruption or other insurance as may be provided for protection
against claims, liabilities and losses arising from the operation of the
Property (as distinguished from any property damage insurance on the Property
building or its contents) and losses incurred on any self-insured risks of the
foregoing types, provided that Borrower or Operating Lessee and, to the extent
provided in the Management Agreement, Manager have specifically approved in
advance such self-insurance or insurance is unavailable to cover such risks;
(f) all Taxes and Other Charges (other than federal, state or local income taxes
and franchise taxes or the equivalent) payable by or assessed against Borrower
or Operating Lessee with respect to the operation of the Property; (g) legal
fees and fees of any firm of independent certified public accounts designated
from time to time by Borrower, Operating Lessee or the Manager (the “Independent
CPA”) for services directly related to the operation of the Property; (h) the
costs and expenses of technical consultants and specialized operational experts
for specialized services in connection with non-recurring work on operational,
legal, functional, decorating, design or construction problems and activities;
(i) all expenses for advertising the Property and all expenses of sales
promotion, marketing and public relations activities; (j) the cost of any
reservations system, any accounting services or other group benefits, programs
or services from time to time made available to properties in the Borrower’s or
Operating Lessee’s system; (k) the cost associated with any retail Leases;
(l) any management fees, basic and incentive fees or other fees and
reimbursables paid or payable to Manager under the Management Agreement; (m) any
franchise fees or other fees and reimbursables paid or payable to Franchisor
under the Franchise Agreement; and (n) all costs and expenses of owning,
maintaining, conducting and supervising the operation of the Property to the
extent such costs and expenses are not included above.
“Operating Lease” shall mean, that certain Lease Agreement between Operating
Lessee and Borrower, dated as of the date hereof, as the same may be amended,
supplemented, replaced or otherwise modified from time to time in accordance
with the provisions hereof.
“Operating Lessee” shall mean, Chatham SILI II Leaseco LLC, a Delaware limited
liability company, together with its permitted successors and permitted assigns.

USActive 30748472.10    -20-

--------------------------------------------------------------------------------




“Operating Rent” shall mean all rent and other amounts due to Borrower under the
Operating Lease.
“Operations Security” shall have the meaning set forth in Section 5.1.21(b)(ii)
hereof.
“Other Charges” shall mean, to the extent applicable, all ground lease rents,
impositions other than Taxes, and any other charges, including, without
limitation, vault charges and license fees for the use of vaults, chutes and
similar areas adjoining the Property, now or hereafter levied or assessed or
imposed against the Property or any part thereof.
“Other Connection Taxes” shall mean Section 2.7 Taxes imposed as a result of a
present or former connection between Lender and the jurisdiction imposing such
Section 2.7 Tax (other than connections arising from such Lender having
executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in the Loan or any Loan Document).
“Other Obligations” shall have the meaning as set forth in the Mortgage.
“Other Taxes” shall mean all present or future stamp, court or documentary,
intangible, recording, filing or similar Section 2.7 Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, from the receipt or perfection of a security interest under, or
otherwise with respect to, any Loan Document, except any such Section 2.7 Taxes
that are Other Connection Taxes imposed with respect to an assignment.
“Participant Register” shall have the meaning set forth in Section 9.1.1(g)
hereof.
“Payment Date” shall mean the first (1st) day of each calendar month during the
term of the Loan, or, if such day is not a Business Day, the immediately
preceding Business Day.
“Permitted Defeasance Date” shall mean the date that is two (2) years from the
“startup day” within the meaning of Section 860G(a)(9) of the Code for the REMIC
Trust which holds the portion of the Note last to be securitized.
“Permitted Encumbrances” shall mean, collectively, (a) the Liens and security
interests created by the Loan Documents, (b) all Liens, encumbrances and other
matters disclosed in the Title Insurance Policy, (c) Liens, if any, for Taxes
imposed by any Governmental Authority not yet delinquent, (d) Liens that are
being contested in good faith and by appropriate proceedings in accordance with
the applicable provisions of this Agreement and the other Loan Documents,
(e) Liens securing Permitted Equipment Leases, (f) all easements, encroachments,
rights-of-way, restrictions and other similar non-monetary encumbrances recorded
against and affecting the Property, that are, in each case, necessary for the
use and operation of the Property and do not or would not have a Material
Adverse Effect, and (g) such other title and survey exceptions as are covered in
the Title Insurance Policy or that Lender has approved or may approve in writing
in Lender’s reasonable discretion.

USActive 30748472.10    -21-

--------------------------------------------------------------------------------




“Permitted Equipment Leases” means equipment or personal property financing that
is (a) entered into on commercially reasonable terms and conditions in the
ordinary course of Borrower’s or Operating Lessee’s business, (b) relate to
Personal Property which is (i) used in connection with the operation and
maintenance of the Property in the ordinary course of Borrower’s or Operating
Lessee’s business and (ii) readily replaceable without material interference or
interruption to the operation of the Property and (c) which is secured only by
the financed equipment or Personal Property.
“Permitted Investments” shall mean any one or more of the following obligations
or securities acquired at a purchase price of not greater than par, including
those issued by Servicer, the trustee under any Securitization or any of their
respective Affiliates, payable on demand or having a maturity date not later
than the Business Day immediately prior to the first Payment Date following the
date of acquiring such investment and meeting one of the appropriate standards
set forth below:
(i)    obligations of, or obligations fully guaranteed as to payment of
principal and interest by, the United States or any agency or instrumentality
thereof provided such obligations are backed by the full faith and credit of the
United States of America including, without limitation, obligations of: the U.S.
Treasury (all direct or fully guaranteed obligations), the Farmers Home
Administration (certificates of beneficial ownership), the General Services
Administration (participation certificates), the U.S. Maritime Administration
(guaranteed Title XI financing), the Small Business Administration (guaranteed
participation certificates and guaranteed pool certificates), the U.S.
Department of Housing and Urban Development (local authority bonds) and the
Washington Metropolitan Area Transit Authority (guaranteed transit bonds);
provided, however, that the investments described in this clause (A) must have a
predetermined fixed dollar of principal due at maturity that cannot vary or
change, (B) if rated by S&P, must not have an “r” highlighter affixed to their
rating, (C) if such investments have a variable rate of interest, such interest
rate must be tied to a single interest rate index plus a fixed spread (if any)
and must move proportionately with that index, (D) must not be subject to
liquidation prior to their maturity and (E) must have maturities of not more
than 365 days;
(ii)    Federal Housing Administration debentures having maturities of not more
than 365 days;
(iii)    obligations of the following United States government sponsored
agencies: Federal Home Loan Mortgage Corp. (debt obligations), the Farm Credit
System (consolidated system wide bonds and notes), the Federal Home Loan Banks
(consolidated debt obligations), the Federal National Mortgage Association (debt
obligations), the Financing Corp. (debt obligations), and the Resolution Funding
Corp. (debt obligations); provided, however, that the investments described in
this clause (A) must have a predetermined fixed dollar of principal due at
maturity that cannot vary or change, (B) if rated by S&P, must not have an “r”
highlighter affixed to their rating, (C) if such investments have a variable

USActive 30748472.10    -22-

--------------------------------------------------------------------------------




rate of interest, such interest rate must be tied to a single interest rate
index plus a fixed spread (if any) and must move proportionately with that
index, (D) must not be subject to liquidation prior to their maturity and
(E) must have maturities of not more than 365 days;
(iv)    federal funds, unsecured certificates of deposit, time deposits,
bankers’ acceptances and repurchase agreements or obligations with maturities of
not more than 365 days issued or held by any depository institution or trust
company incorporated or organized under the laws of the United States of America
or any state thereof and subject to supervision and examination by federal or
state banking authorities, so long as the commercial paper or other short term
obligations of which at all times are rated in the highest short term rating
category by each Rating Agency (or, if not rated by all Rating Agencies, rated
by at least one Rating Agency in the highest short term rating category and
otherwise acceptable to each other Rating Agency, as confirmed in writing that
such investment would not, in and of itself, result in a downgrade,
qualification or withdrawal of the initial, or, if higher, then current ratings
assigned to the Securities); provided, however, that the investments described
in this clause (A) must have a predetermined fixed dollar of principal due at
maturity that cannot vary or change, (B) if rated by S&P, must not have an “r”
highlighter affixed to their rating, (C) if such investments have a variable
rate of interest, such interest rate must be tied to a single interest rate
index plus a fixed spread (if any) and must move proportionately with that
index, (D)  must not be subject to liquidation prior to their maturity and
(E) must have maturities of not more than 365 days;
(v)    fully Federal Deposit Insurance Corporation-insured demand and time
deposits in, or certificates of deposit of, or bankers’ acceptances issued by,
any bank or trust company, savings and loan association or savings bank, the
short term obligations of which at all times are rated in the highest short term
rating category by each Rating Agency (or, if not rated by all Rating Agencies,
rated by at least one Rating Agency in the highest short term rating category
and otherwise acceptable to each other Rating Agency, as confirmed in writing
that such investment would not, in and of itself, result in a downgrade,
qualification or withdrawal of the initial, or, if higher, then current ratings
assigned to the Securities); provided, however, that the investments described
in this clause must (A) have a predetermined fixed dollar of principal due at
maturity that cannot vary or change, (B) if rated by S&P, must not have an “r”
highlighter affixed to their rating, (C) if such investments have a variable
rate of interest, such interest rate must be tied to a single interest rate
index plus a fixed spread (if any) and must move proportionately with that
index, and (D) such investments must not be subject to liquidation prior to
their maturity;
(vi)    debt obligations with maturities of not more than 365 days and at all
times rated by each Rating Agency (or, if not rated by all Rating Agencies,
rated by at least one Rating Agency and otherwise acceptable to each other
Rating Agency, as confirmed in writing that such investment would not, in and of
itself,

USActive 30748472.10    -23-

--------------------------------------------------------------------------------




result in a downgrade, qualification or withdrawal of the initial, or, if
higher, then current ratings assigned to the Securities) in its highest
long-term unsecured rating category; provided, however, that the investments
described in this clause must (A) have a predetermined fixed dollar of principal
due at maturity that cannot vary or change, (B) if rated by S&P, must not have
an “r” highlighter affixed to their rating, (C) if such investments have a
variable rate of interest, such interest rate must be tied to a single interest
rate index plus a fixed spread (if any) and must move proportionately with that
index, and (D) such investments must not be subject to liquidation prior to
their maturity;
(vii)    commercial paper (including both non‑interest-bearing discount
obligations and interest-bearing obligations payable on demand or on a specified
date not more than one year after the date of issuance thereof) with maturities
of not more than 365 days and that at all times is rated by each Rating Agency
(or, if not rated by all Rating Agencies, rated by at least one Rating Agency
and otherwise acceptable to each other Rating Agency, as confirmed in writing
that such investment would not, in and of itself, result in a downgrade,
qualification or withdrawal of the initial, or, if higher, then current ratings
assigned to the Securities) in its highest short-term unsecured debt rating;
provided, however, that the investments described in this clause must (A) have a
predetermined fixed dollar of principal due at maturity that cannot vary or
change, (B) if rated by S&P, must not have an “r” highlighter affixed to their
rating, (C) if such investments have a variable rate of interest, such interest
rate must be tied to a single interest rate index plus a fixed spread (if any)
and must move proportionately with that index, and (D) such investments must not
be subject to liquidation prior to their maturity;
(viii)    units of taxable money market funds, which funds are regulated
investment companies, seek to maintain a constant net asset value per share and
invest solely in obligations backed by the full faith and credit of the United
States, which funds have the highest rating available from each Rating Agency
(or, if not rated by all Rating Agencies, rated by at least one Rating Agency
and otherwise acceptable to each other Rating Agency, as confirmed in writing
that such investment would not, in and of itself, result in a downgrade,
qualification or withdrawal of the initial, or, if higher, then current ratings
assigned to the Securities) for money market funds; and
(ix)    any other security, obligation or investment which has been approved as
a Permitted Investment in writing by (a) Lender and (b) each Rating Agency, as
evidenced by a written confirmation that the designation of such security,
obligation or investment as a Permitted Investment will not, in and of itself,
result in a downgrade, qualification or withdrawal of the initial, or, if
higher, then current ratings assigned to the Securities by such Rating Agency;
provided, however, that no obligation or security shall be a Permitted
Investment if (A) such obligation or security evidences a right to receive only
interest payments or (B) the right to receive

USActive 30748472.10    -24-

--------------------------------------------------------------------------------




principal and interest payments on such obligation or security are derived from
an underlying investment that provides a yield to maturity in excess of 120% of
the yield to maturity at par of such underlying investment.
“Permitted Par Prepayment Date” shall mean April 1, 2024.
“Permitted Release Date” shall mean the date that is the earlier of (a) two (2)
years from the “startup day” within the meaning of Section 860G(a)(9) of the
Code for the REMIC Trust which holds the portion of the Note last to be
securitized, and (b) August 1, 2017.
“Person” shall mean any individual, corporation, partnership, joint venture,
limited liability company, estate, trust, unincorporated association, any
federal, state, county or municipal government or any bureau, department or
agency thereof and any fiduciary acting in such capacity on behalf of any of the
foregoing.
“Personal Property” shall have the meaning set forth in the granting clause of
the Mortgage.
“Physical Conditions Report” shall mean a structural engineering report prepared
by a company reasonably satisfactory to Lender regarding the physical condition
of the Property, satisfactory in form and substance to Lender in its reasonable
discretion, which report shall, among other things, (a) confirm that the
Property and its use complies, in all material respects, with all applicable
Legal Requirements (including, without limitation, zoning, subdivision and
building laws) and (b) include a copy of a final certificate of occupancy with
respect to all Improvements on the Property (or, if a final certificate of
occupancy is not available in the applicable jurisdiction, a temporary
certificate of occupancy), unless such information and/or certificate of
occupancy are included in any separate zoning report obtained by Lender with
respect to the Property and satisfactory in form and substance to Lender in its
reasonable discretion.
“PIPs” shall mean, collectively, (a) the Public Space PIP, (b) the Room/Corridor
PIP, (c) each other Property Improvement Plan, in effect as of the Closing Date
with respect to the Property, and (d) any other Property Improvement Plans to
which the Property shall become subject after the Closing Date in accordance
with the terms of the Franchise Agreement and this Agreement. Each Property
Improvement Plan is referred to herein as a “PIP”, a copy of which is attached
hereto as Schedule XI.
“PIP Expenses” shall have the meaning set forth in Section 7.4.2 hereof.
“Policies” shall have the meaning set forth in Section 6.1(b) hereof.
“Policy” shall have the meaning set forth in Section 6.1(b) hereof.
“Prepayment Rate” shall mean the bond equivalent yield (in the secondary market)
on the United States Treasury Security that as of the Prepayment Rate
Determination Date has a remaining term to maturity closest to, but not
exceeding, the remaining term to the Maturity Date as most recently published in
“Statistical Release H.15 (519), Selected Interest Rates,” or any

USActive 30748472.10    -25-

--------------------------------------------------------------------------------




successor publication, published by the Board of Governors of the Federal
Reserve System, or on the basis of such other publication or statistical guide
as Lender may reasonably select.
“Prepayment Rate Determination Date” shall mean the date which is five (5)
Business Days prior to the date that such prepayment shall be applied in
accordance with the terms and provisions of Section 2.4.3 hereof.
“Property” shall mean the parcel of real property, the Improvements thereon and
all personal property owned by Borrower and encumbered by the Mortgage, together
with all rights pertaining to such property and Improvements, as more
particularly described in the granting clauses of the Mortgage and referred to
therein as the “Property”.
“Provided Information” shall mean any and all financial and other information
provided at any time prepared by, or on behalf of, Borrower, Operating Lessee,
Guarantor and/or any Affiliated Manager.
“Public Space CapEx Cap” shall mean One Million Two Hundred Twenty-Four Thousand
Four Hundred and No/100 Dollars ($1,224,400.00).
“Public Space PIP” shall have the meaning set forth on Schedule X hereto.
“Public Vehicle” shall mean a Person whose securities are listed and traded on a
nationally recognized securities exchange or quoted on a nationally recognized
automated quotation system and shall include a majority owned subsidiary of any
such Person or any operating partnership through which such Person conducts all
or substantially all of its business.
“Qualified Franchisor” shall mean either (a) Franchisor; or (b) in the
reasonable judgment of Lender, a reputable and experienced franchisor (which may
be an Affiliate of Borrower) possessing experience in flagging hotel properties
similar in size, scope, use and value as the Property, provided, that if a
Securitization has occurred, Borrower shall have obtained (i) a Rating Agency
Confirmation from the Approved Rating Agencies that licensing of the Property by
such Person will not cause a downgrade, withdrawal or qualification of the then
current ratings of the Securities or any class thereof and (ii) if such Person
is an Affiliate of Borrower, an Additional Insolvency Opinion.
“Qualified Guarantor” shall mean a Person that (a) satisfies the covenants set
forth in Section 5.2 of the Guaranty; (ii) is not a Prohibited Person or been
subject to any Bankruptcy Action or of a material governmental or regulatory
investigation which resulted in a final, nonappealable conviction for criminal
activity involving moral turpitude, within seven (7) years prior to the date of
such replacement, (iii) delivers customary searches with respect to such Person
reasonably requested by Lender in writing (including without limitation credit,
judgment, lien, litigation, bankruptcy, criminal and watch list) the results of
which searches are reasonably acceptable to Lender, (iv) delivers an Additional
Insolvency Opinion covering such replacement Person, (v) shall (or together with
Guarantor shall) Control each Loan Party and own at least fifty-one percent
(51%) (directly or indirectly) of the interests in each Loan Party.

USActive 30748472.10    -26-

--------------------------------------------------------------------------------




“Qualified Manager” shall mean either (a) Manager; or (b) in the reasonable
judgment of Lender, a reputable and experienced management organization (which
may be an Affiliate of Borrower) possessing experience in managing properties
similar in size, scope, use and value as the Property, provided, that if a
Securitization has occurred, Borrower shall have obtained (i) a Rating Agency
Confirmation from the Approved Rating Agencies with respect to such Manager and
its management of the Property and (ii) if such entity is an Affiliate of
Borrower, an Additional Insolvency Opinion in form acceptable to Lender and each
Approved Rating Agency.
“Rating Agencies” shall mean each of S&P, Moody’s, Fitch and Morningstar or any
other nationally recognized statistical rating agency, which has assigned a
rating to the Securities.
“Rating Agency Confirmation” shall mean, collectively, a written affirmation
from each of the Approved Rating Agencies that the credit rating of the
Securities given by such Approved Rating Agency of such Securities immediately
prior to the occurrence of the event with respect to which such Rating Agency
Confirmation is sought will not be qualified, downgraded or withdrawn as a
result of the occurrence of such event, which affirmation may be granted or
withheld in such Approved Rating Agency’s sole and absolute discretion. In the
event that, at any given time, no Approved Rating Agency has elected to consider
whether to grant or withhold such an affirmation and Lender does not otherwise
have an approval right with respect to such event, then the term Rating Agency
Confirmation shall be deemed instead to require the written reasonable approval
of Lender based on its good faith determination of whether the Approved Rating
Agencies would issue a Rating Agency Confirmation, provided that the foregoing
shall be inapplicable in any case in which Lender has an independent approval
right in respect of the matter at issue pursuant to the terms of this Agreement.
“Register” shall have the meaning set forth in Section 9.1.1(f) hereof.
“Related Entities” shall have the meaning set forth in Section 5.2.10(e) hereof.
“Release” shall mean any release, deposit, discharge, emission, leaking,
spilling, seeping, migrating, injecting, pumping, pouring, emptying, escaping,
dumping, disposing or other movement of Hazardous Substances.
“Remediation” shall mean (a) any response, remedial, removal or corrective
action or any activity to cleanup, detoxify, decontaminate, contain or otherwise
remediate any Hazardous Substance in accordance with Environmental Laws, (b) any
actions required to prevent, cure or mitigate any Release of any Hazardous
Substance to comply with any applicable Environmental Laws, (c) any action to
comply with any applicable Environmental Laws or with any permits issued
pursuant thereto, and (d) any inspection, investigation, study, monitoring,
assessment, audit, sampling and testing, laboratory or other analysis, or
evaluation relating to any Hazardous Substances.
“REMIC Opinion” shall have the meaning set forth in Section 2.5.4 hereof.
“REMIC Trust” shall mean a “real estate mortgage investment conduit” within the
meaning of Section 860D of the Code that holds the Note or a portion thereof.

USActive 30748472.10    -27-

--------------------------------------------------------------------------------




“Rents” shall mean all rents, rent equivalents, moneys payable as damages or in
lieu of rent or rent equivalents, royalties (including, without limitation, all
oil and gas or other mineral royalties and bonuses), income, receivables,
receipts, revenues, deposits (including, without limitation, security, utility
and other deposits), accounts, cash, issues, profits, charges for services
rendered, and other consideration of whatever form or nature received by or paid
to or for the account of or benefit of Borrower or Operating Lessee or their
respective agents or employees from any and all sources arising from or
attributable to the Property, and proceeds, if any, from business interruption
or other loss of income or insurance, including, without limitation, all hotel
receipts, revenues and credit card receipts collected from guest rooms,
restaurants, bars, meeting rooms, banquet rooms and recreational facilities, all
receivables, customer obligations, installment payment obligations and other
obligations now existing or hereafter arising or created out of the sale, lease,
sublease, license, concession or other grant of the right of the use and
occupancy of property or rendering of services by Borrower or any operator or
manager of the hotel or the commercial space located in the Improvements or
acquired from others (including, without limitation, from the rental of any
office space, retail space, guest rooms or other space, halls, stores, and
offices, and deposits securing reservations of such space), license, lease,
sublease and concession fees and rentals, health club membership fees, food and
beverage wholesale and retail sales, service charges, vending machine sales and
proceeds, if any, from business interruption or other loss of income insurance.
“Replacement Franchise Agreement” shall mean either (a) a franchise, trademark
and license agreement with a Qualified Franchisor in substantially the same form
and substance as the Franchise Agreement, or (b) a franchise, trademark and
license agreement with a Qualified Franchisor which is reasonably acceptable to
Lender in form and substance, provided that, with respect to this subclause (b),
if a Securitization shall have occurred, Lender, at its option, may require that
Borrower shall have obtained prior written confirmation from the applicable
Rating Agencies that such franchise, trademark and license agreement will not
cause a downgrade, withdrawal or qualification of the then current rating of the
Securities or any class thereof.
“Replacement Management Agreement” shall mean, collectively, (a) either (i) a
management agreement with a Qualified Manager in substantially the same form and
substance as the Management Agreement, or (ii) a management agreement with a
Qualified Manager which is reasonably acceptable to Lender in form and
substance, provided that, with respect to this subclause (ii), if a
Securitization shall have occurred, Lender, at its option, may require that
Borrower shall have obtained a Rating Agency Confirmation from the Approved
Rating Agencies with respect to such Qualified Manager and its management of the
Property, and (b) a conditional assignment of management agreement substantially
in the form of the Assignment of Management Agreement (or of such other form and
substance reasonably acceptable to Lender, each applicable Loan Party, and such
replacement manager), executed and delivered to Lender by each such applicable
Loan Party and such Qualified Manager at Borrower’s expense, provided, that in
the event such Qualified Manager is an Affiliated Manager, any replacement
assignment of management agreement shall include a subordination of management
fees in form and substance reasonably acceptable to Lender.
“Replacement Reserve Account” shall have the meaning set forth in Section 7.3.1
hereof.

USActive 30748472.10    -28-

--------------------------------------------------------------------------------




“Replacement Reserve Fund” shall have the meaning set forth in Section 7.3.1
hereof.
“Replacement Reserve Monthly Deposit” shall mean an amount equal to four
percent (4%) of Gross Income from Operations, in each case for the calendar
month two (2) calendar months prior to the calendar month of the Payment Date on
which such deposit is required and subject to adjustment in accordance with
Section 7.3.1 hereof.
“Replacements” shall have the meaning set forth in Section 7.3.1 hereof.
“Required Repairs” shall have the meaning set forth in Section 7.1.1 hereof.
“Reserve Funds” shall mean, collectively, the Tax and Insurance Escrow Fund, the
Replacement Reserve Fund, the Excess Cash Flow Reserve Fund, the CapEx Reserve
Fund, and any other escrow fund established by the Loan Documents.
“Responsible Officer” shall mean with respect to a Person, the chairman of the
board, president, chief operating officer, chief financial officer, treasurer,
vice president or such other authorized representative of such Person.
“Restoration” shall mean the repair and restoration of the Property after a
Casualty or Condemnation as nearly as possible to the condition the Property was
in immediately prior to such Casualty or Condemnation, with such alterations as
may be reasonably approved by Lender.
“Restricted Party” shall mean collectively, (a) Borrower, Operating Lessee or
any Affiliated Manager and (b) any shareholder, partner, member, non-member
manager, any direct or indirect legal or beneficial owner of, Borrower,
Operating Lessee or any Affiliated Manager or any non-member manager; and with
respect to clause (b), excluding (i) any shareholders or owners of stock or
equity interest that are publicly traded on any nationally or internationally
recognized stock exchange that are not Affiliates of Borrower or any Affiliated
Manager, and (ii) Guarantor and any shareholder, partner, member, non-member
manager or any other Person owning a direct or indirect legal or beneficial
interest in Guarantor.
“RevPAR” shall mean an amount equal to the Property’s average daily room rate
multiplied by its occupancy rate.
“Room License Agreement” shall mean each license agreement for the use of hotel
rooms entered into with a hotel guest or guests in the ordinary course of
operation of the Property.
“Room/Corridor CapEx Cap” shall mean Two Million Eight Hundred Seventeen
Thousand Seven Hundred Ten and No/100 Dollars ($2,817,710.00).
“Room/Corridor PIP” shall have the meaning set forth on Schedule X hereto.
“S&P” shall mean Standard & Poor’s Ratings Services.

USActive 30748472.10    -29-

--------------------------------------------------------------------------------




“Sale or Pledge” shall mean a voluntary or involuntary sale, conveyance,
assignment, transfer, pledge, grant of option or other transfer or disposal of a
legal or beneficial interest, whether direct or indirect.
“Sales and Occupancy Taxes” shall mean any sales, use or occupancy or other
taxes or charges for the use of guest rooms at the Property required to be paid
by any Governmental Authority.
“Scheduled Defeasance Payments” shall have the meaning set forth in
Section 2.9.1(b) hereof.
“Section 2.7 Taxes” shall mean all applicable taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.
“Securities” shall have the meaning set forth in Section 9.1 hereof.
“Securities Act” shall have the meaning set forth in Section 9.2(a) hereof.
“Securitization” shall have the meaning set forth in Section 9.1 hereof.
“Security Agreement” shall have the meaning set forth in Section 2.9.1(a)(v)
hereof.
“Servicer” shall have the meaning set forth in Section 9.5 hereof.
“Severed Loan Documents” shall have the meaning set forth in Section 8.2(c)
hereof.
“Shortfall” shall mean, with respect to each amount required to be applied by
Agent to each applicable Subaccount (as defined in the Cash Management
Agreement) pursuant to clauses (a) through (h) (inclusive) of Section 3.4(A) of
the Cash Management Agreement as of any Payment Date, the positive difference,
if any, between (i) the amounts required to be so applied on such Payment Date
and (ii) the amount of funds that Borrower estimates in good faith will be
available in the Cash Management Account on such Payment Date to be so applied.]
“Special Purpose Entity” shall mean a corporation, limited partnership or
limited liability company that has complied with, and at all times while any of
the Obligations are outstanding, will comply with the following requirements
unless it has received prior consent to do otherwise from Lender or a permitted
administrative agent thereof, and, while the Loan is securitized, (a) a Rating
Agency Confirmation from each of the Approved Rating Agencies and (b) an
Additional Insolvency Opinion, in each case:
(i)    is and shall be organized solely for the purpose of acquiring and owning
a fee or leasehold interest in, developing, holding, selling, leasing,
transferring, exchanging, managing, operating, and financing the Property,
entering into and performing its obligations under the Loan Documents with
Lender,

USActive 30748472.10    -30-

--------------------------------------------------------------------------------




refinancing its interest in the Property in connection with a repayment of the
Loan, and transacting all lawful business that is incident, necessary and
appropriate to accomplish the foregoing;
(ii)    has not engaged and shall not engage in any business unrelated to the
applicable purposes set forth in clause (i) above,
(iii)    has not owned and shall not own any real property other than the
Property;
(iv)    has not had, does not have, shall not have, any assets other than its
interests in the Property and personal property necessary or incidental to its
ownership and operation of the Property;
(v)    has not engaged, sought or consented to, and will, to the fullest extent
permitted by law, not engage in, seek or consent to, unless otherwise permitted
in accordance with the Loan Documents (A) any dissolution, winding up,
liquidation, consolidation or merger, or (B) any sale or other transfer of all
or substantially all of its assets or any sale of assets outside the ordinary
course of its business, except as permitted by the Loan Documents;
(vi)    shall not cause, consent to or permit any amendment of its limited
partnership agreement, articles of incorporation, articles of organization,
certificate of formation, operating agreement or other formation document or
organizational document (as applicable) with respect to the matters set forth in
this definition without the consent of Lender;
(vii)    if such entity is a limited partnership, has and shall have at least
one general partner and has and shall have, as its only general partners,
Special Purpose Entities each of which (A) is a corporation or single-member
Delaware limited liability company, (B) has two (2) Independent Directors, and
(C) holds a direct interest as general partner in the limited partnership of not
less than 0.5%;
(viii)    if such entity is a corporation, has and shall have at least two (2)
Independent Directors, and shall not cause or permit the board of directors of
such entity to take any Bankruptcy Action either with respect to itself;
(ix)    if such entity is a limited liability company (other than a limited
liability company meeting all of the requirements applicable to a single-member
limited liability company set forth in this definition of “Special Purpose
Entity”), has and shall have at least one (1) member that is a Special Purpose
Entity, that is a corporation or a single-member limited liability company, that
has at least two (2) Independent Directors and that directly owns at least
one-half-of-one percent (0.5%) of the equity of the limited liability company;

USActive 30748472.10    -31-

--------------------------------------------------------------------------------




(x)    if such entity is a single-member limited liability company, (A) is and
shall be a Delaware limited liability company, (B) has and shall have at least
two (2) Independent Directors serving as managers of such company, (C) shall not
take any action requiring the unanimous affirmative vote of the member and the
Independent Directors and shall not cause or permit the member of such entity to
take any action requiring the unanimous affirmative vote of the member and the
Independent Directors unless two (2) Independent Directors then serving as
managers of the company shall have participated consented in writing to such
action, and (D) has and shall have either (1) a member which owns no economic
interest in the company, has signed the company’s limited liability company
agreement and has no obligation to make capital contributions to the company, or
(2) two natural persons or one entity that is not a member of the company, that
has signed its limited liability company agreement and that, under the terms of
such limited liability company agreement becomes a member of the company
immediately prior to the withdrawal or dissolution of the last remaining member
of the company;
(xi)    shall not (and, if such entity is (a) a limited liability company, has
and shall have a limited liability agreement or an operating agreement, as
applicable, (b) a limited partnership, has a limited partnership agreement, or
(c) a corporation, has a certificate of incorporation or articles that, in each
case, provide that such entity shall not) (1) dissolve, merge, liquidate,
consolidate; (2) sell all or substantially all of its assets; (3) amend its
organizational documents with respect to the matters set forth in this
definition without the consent of Lender; or (4) without the affirmative vote of
two (2) Independent Directors, take any Bankruptcy Action;
(xii)    is and intends to remain solvent and intends to pay its debts and
liabilities (including, a fairly-allocated portion of any personnel and overhead
expenses that it shares with any Affiliate) from its assets to the extent of
available cash as the same shall become due, and is currently maintaining and
intends to maintain adequate capital for the normal obligations reasonably
foreseeable in a business of its size and character and in light of its
contemplated business operations; provided, however, that in no event shall the
foregoing create liability of Borrower or Operating Lessee or any direct or
indirect member of Borrower or Operating Lessee, or any other Person on account
of Borrower’s or Operating Lessee’s insolvency due to insufficiency of capital
or require any direct or indirect member of Borrower or Operating Lessee or any
other Person to make any additional capital contribution, advance, loan or any
other type of financing to Borrower or Operating Lessee or any other Person;
(xiii)    has not failed and shall not fail to correct any known
misunderstanding regarding the separate identity of such entity and has not
identified and shall not identify itself as a division of any other Person;
(xiv)    has maintained and shall maintain its bank accounts, books of account,
books and records separate from those of any other Person and, to the

USActive 30748472.10    -32-

--------------------------------------------------------------------------------




extent that it is required to file tax returns under applicable law, has filed
and shall file its own tax returns, except to the extent that it is required by
law to file consolidated tax returns;
(xv)    has maintained and shall maintain its own records, books, resolutions
and agreements;
(xvi)    has not commingled and shall not commingle its funds or assets with
those of any other Person and has not participated and shall not participate in
any cash management system with any other Person other than as provided in this
Agreement and the Cash Management Agreement with respect to other Special
Purpose Entities;
(xvii)    has held and shall hold its assets in its own name;
(xviii)    has conducted and shall conduct its business in its name or in a name
franchised or licensed to it by an entity other than any of its Affiliates,
except for business conducted on behalf of itself by another Person under a
business management services agreement that is on commercially-reasonable terms,
so long as the manager, or equivalent thereof, under such business management
services agreement holds itself out as an agent of Borrower or Operating Lessee,
as applicable;
(xix)    (A) has maintained and shall maintain its financial statements,
accounting records and other entity documents separate from those of any other
Person; (B) has shown and shall show, in its financial statements, its asset and
liabilities separate and apart from those of any other Person; and (C) has not
permitted and shall not permit its assets to be listed as assets on the
financial statement of any of its Affiliates except as required by GAAP or the
Uniform System of Accounts; provided, however, that any such consolidated
financial statement contains a note indicating that the Special Purpose Entity’s
separate assets and credit are not available to pay the debts of such Affiliate
and that the Special Purpose Entity’s liabilities do not constitute obligations
of the consolidated entity;
(xx)    has paid and shall pay, to the extent of available cash, its own
liabilities and expenses, including the salaries of its own employees (if any),
out of its own funds and assets, and has maintained and shall maintain a
sufficient number of employees (if any) in light of its contemplated business
operations; provided, however, that in no event shall the foregoing create
liability of Borrower or Operating Lessee or any direct or indirect member of
Borrower or Operating Lessee or any other Person on account of Borrower’s or
Operating Lessee’s insolvency due to insufficiency of capital or require any
direct or indirect member of Borrower or any other Person to make any additional
capital contribution, advance, loan or any other type of financing to Borrower
or Operating Lessee or any other Person;
(xxi)    has observed and shall observe all partnership, corporate or limited
liability company formalities, as applicable;

USActive 30748472.10    -33-

--------------------------------------------------------------------------------




(xxii)    has not incurred any Indebtedness other than (i) acquisition financing
with respect to the Property; construction financing with respect to the
Improvements and certain off-site improvements required by municipal and other
authorities as conditions to the construction of the Improvements, and first
mortgage financings secured by the Property; and Indebtedness pursuant to
letters of credit, guaranties, interest rate protection agreements and other
similar instruments executed and delivered in connection with such financings,
(ii) unsecured trade payables and operational debt not evidenced by a note, and
(iii) Indebtedness incurred in the financing of equipment and other personal
property used on the Property;
(xxiii)    shall have no Indebtedness other than (i) in the case of
Borrower, the Loan, (ii) liabilities incurred in the ordinary course of business
relating to the ownership, leasing, management and/or operation of the Property
and the routine administration of Borrower or Operating Lessee, as applicable,
in amounts not to exceed 3% of the amount of the Loan which liabilities are not
more than sixty (60) days past the date incurred, are not evidenced by a note
and are paid when due, and which amounts are normal and reasonable under the
circumstances, and (iii) such other liabilities that are permitted pursuant to
this Agreement;
(xxiv)    has not assumed, guaranteed or become obligated, and shall not assume
or guarantee or become obligated for the debts of any other Person, has not held
out and shall not hold out its credit as being available to satisfy the
obligations of any other Person or has not pledged and shall not pledge its
assets to secure the obligations of any other Person except in each case as
provided in this Agreement and the Cash Management Agreement with respect to
other Special Purpose Entities;
(xxv)    has not acquired and shall not acquire obligations or securities of its
partners, members or shareholders or any other owner or Affiliate;
(xxvi)    has allocated and shall allocate fairly and reasonably any overhead
expenses that are shared with any of its Affiliates, including, but not limited
to, paying for shared office space and for services performed by any employee of
an Affiliate; provided, however, that in no event shall the foregoing create
liability of Borrower or Operating Lessee on account of Borrower’s or Operating
Lessee’s insolvency due to insufficiency of capital or require any member of
Borrower or any other Person to make any additional capital contribution,
advance, loan or any other type of financing to Borrower or Operating Lessee or
any other Person;
(xxvii)    has maintained and used and shall maintain and use separate
stationery, invoices and checks bearing its name and not bearing the name of any
other entity unless such entity is clearly designated as being the Special
Purpose Entity’s agent;
(xxviii)    [intentionally omitted];

USActive 30748472.10    -34-

--------------------------------------------------------------------------------




(xxix)    has held itself out and identified itself and shall hold itself out
and identify itself as a separate and distinct entity under its own name or in a
name franchised or licensed to it by an entity other than any of its Affiliates
and not as a division or part of any other Person, except for business conducted
on behalf of itself by another Person under a business management services
agreement that is on commercially-reasonable terms, so long as the manager, or
equivalent thereof, under such business management services agreement holds
itself out as an agent of Borrower or Operating Lessee, as applicable;
(xxx)    has maintained and shall maintain its assets in such a manner that it
shall not be costly or difficult to segregate, ascertain or identify its
individual assets from those of any other Person;
(xxxi)    has not made and shall not make loans to any Person and has not held
and shall not hold evidence of indebtedness issued by any other Person or entity
(other than cash and investment-grade securities issued by an entity that is not
an Affiliate of or subject to common ownership with such entity), except as
expressly set forth in this Agreement with respect to another Special Purpose
Entity and that Individual Borrower or Operating Lessee may from time to time in
the ordinary course of business agree with tenants under Leases of all or any
portion of the Property to make certain tenant improvement allowances available
to such tenants;
(xxxii)    has not identified and shall not identify its partners, members or
shareholders, or any Affiliate of any of them, as a division or part of it, and
has not identified itself and shall not identify itself as a division of any
other Person;
(xxxiii)    other than capital contributions and distributions permitted under
the terms of its organizational documents, has not entered into or been a party
to, and shall not enter into or be a party to, any transaction with any of its
partners, members, shareholders or Affiliates except in the ordinary course of
its business and on terms which are commercially reasonable terms comparable to
those of an arm’s-length transaction with an unrelated third party;
(xxxiv)    has not had and shall not have any obligation to, and has not
indemnified and shall not indemnify its partners, officers, directors or
members, as the case may be, in each case unless such an obligation or
indemnification is fully subordinated to the Debt and shall not constitute a
claim against it in the event that its cash flow is insufficient to pay the
Debt;
(xxxv)    if such entity is a corporation, has considered and shall consider the
interests of its creditors in connection with all corporate actions;
(xxxvi)    has not had and shall not have any of its obligations guaranteed by
any Affiliate except as provided by the Loan Documents with respect to other
Special Purpose Entities, the Guaranty, the Environmental Indemnity and the
guaranties delivered in connection with the Franchise Agreement;

USActive 30748472.10    -35-

--------------------------------------------------------------------------------




(xxxvii)    has not formed, acquired or held and shall not form, acquire or hold
any subsidiary;
(xxxviii)    has complied and shall comply with all of the terms and provisions
contained in its organizational documents.
(xxxix)    reserved;
(xl)    has not permitted and shall not permit any Affiliate independent access
to its bank accounts;
(xli)    is, has always been and shall continue to be duly formed, validly
existing, and in good standing in the state of its incorporation or formation
and in all other jurisdictions where it is qualified to do business (except with
respect to the Bankruptcy Proceeding);
(xlii)    has paid all taxes which it owes prior to delinquency and is not
currently involved in any dispute with any taxing authority;
(xliii)    is not now, nor has ever been, party to any lawsuit, arbitration,
summons, or legal proceeding that resulted in a judgment against it that has not
been paid in full; it being acknowledged and agreed that the Bankruptcy
Proceeding occurred and such Bankruptcy Proceeding has been resolved pursuant to
a final non-appealable order of the United States Bankruptcy Court for the
Southern District of New York;
(xliv)    has no judgments or Liens of any nature against it except for
Permitted Encumbrances;
(xlv)    has provided Lender with complete financial statements that reflect a
fair and accurate view of the entity’s financial condition; and
(xlvi)    has no material contingent or actual obligations not related to the
Property.
“State” shall mean the State of California.
“Successor Borrower” shall have the meaning set forth in Section 2.9.3.
“Survey” shall mean a survey prepared by a surveyor licensed in the State and
reasonably satisfactory to Lender and the company or companies issuing the Title
Insurance Policy, and containing a certification of such surveyor reasonably
satisfactory to Lender.
“Tax and Insurance Escrow Fund” shall have the meaning set forth in Section 7.2
hereof.

USActive 30748472.10    -36-

--------------------------------------------------------------------------------




“Taxes” shall mean all real estate and personal property taxes, assessments,
water rates or sewer rents, now or hereafter levied or assessed or imposed
against the Property or part thereof by any Governmental Authority.
“Tenant” shall mean the lessee of all or a portion of the Property under a
Lease.
“Tenant Direction Letter” shall have the meaning set forth in the Cash
Management Agreement.
“Threshold Amount” shall have the meaning set forth in Section 5.1.21 hereof.
“Title Insurance Policy” shall mean the mortgagee title insurance policy issued
with respect to the Property and insuring the lien of the Mortgage.
“Transfer” shall have the meaning set forth in Section 5.2.10(b) hereof.
“Transferee” shall have the meaning set forth in Section 5.2.10(e)(iii) hereof.
“Transferee’s Principals” shall mean collectively, (a) Transferee’s managing
members, general partners or principal shareholders and (b) such other members,
partners or shareholders which directly or indirectly shall own a fifty-one
percent (51%) or greater economic and voting interest in Transferee.
“UCC” or “Uniform Commercial Code” shall mean the Uniform Commercial Code as in
effect in the applicable State in which an Individual Property is located.
“Uniform System of Accounts” shall mean the most recent edition of the Uniform
System of Accounts for Hotels as adopted by the American Hotel and Motel
Association.
“U.S. Borrower” shall mean a Borrower that is a “United States Person” as
defined in Section 7701(a)(30) of the Code.
“U.S. Obligations” shall mean non-redeemable securities evidencing an obligation
to timely pay principal and/or interest in a full and timely manner that are
(a) direct obligations of the United States of America for the payment of which
its full faith and credit is pledged, or (b) other “government securities”
within the meaning of Section 2(a)(16) of the Investment Company Act of 1940, as
amended, to the extent acceptable to the Approved Rating Agencies if a
Securitization has occurred.
“U.S. Person” shall mean any Person that is a “United States Person” as defined
in Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” shall have the meaning set forth in Section
2.7(e).
“Yield Maintenance Premium” shall mean an amount equal to the greater of (a) one
percent (1%) of the outstanding principal of the Loan to be prepaid or satisfied
and (b) the

USActive 30748472.10    -37-

--------------------------------------------------------------------------------




excess, if any, of (i) the sum of the present values of all then-scheduled
payments of principal and interest under the Note assuming that all scheduled
payments are made timely and that the remaining outstanding principal and
interest on the Loan is paid on the Permitted Par Prepayment Date (with each
such payment and assumed payment discounted to its present value at the date of
prepayment at the rate which, when compounded monthly, is equivalent to the
Prepayment Rate when compounded semi-annually and deducting from the sum of such
present values any short-term interest paid from the date of prepayment to the
next succeeding Payment Date in the event such payment is not made on a Payment
Date), over (ii) the principal amount being prepaid.
Section 1.2    Principles of Construction. All references to sections and
schedules are to sections and schedules in or to this Agreement unless otherwise
specified. All uses of the word “including” shall mean “including, without
limitation” unless the context shall indicate otherwise. Unless otherwise
specified, the words “hereof,” “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement. Unless otherwise specified,
all meanings attributed to defined terms herein shall be equally applicable to
both the singular and plural forms of the terms so defined.
ARTICLE II     – GENERAL TERMS
Section 2.1    Loan Commitment; Disbursement to Borrower.
2.1.1    Agreement to Lend and Borrow. Subject to and upon the terms and
conditions set forth herein, Lender hereby agrees to make and Borrower hereby
agrees to accept the Loan on the Closing Date.
2.1.2    Single Disbursement to Borrower. Borrower may request and receive only
one (1) borrowing hereunder in respect of the Loan and any amount borrowed and
repaid hereunder in respect of the Loan may not be reborrowed.
2.1.3    The Note, Mortgage and Loan Documents. The Loan shall be evidenced by
the Note and secured by the Mortgage and the other Loan Documents.
2.1.4    Use of Proceeds. Borrower shall use the proceeds of the Loan to
(a) acquire the Property or repay and discharge any existing loans relating to
the Property, (b) pay all past‑due Basic Carrying Costs, if any, with respect to
the Property, (c) make deposits into the Reserve Funds on the Closing Date in
the amounts provided herein, (d) pay costs and expenses incurred in connection
with the closing of the Loan, as reasonably approved by Lender, (e) fund any
working capital requirements of the Property and (f) distribute the balance, if
any, to Borrower.
Section 2.2    Interest Rate.
2.2.1    Interest Rate. Subject to the provisions of this Section 2.2, interest
on the outstanding principal balance of the Loan shall accrue at the Interest
Rate or as otherwise set forth in this Agreement from (and including) the
Closing Date to but excluding the Maturity Date.

USActive 30748472.10    -38-

--------------------------------------------------------------------------------




2.2.2    Interest Calculation. Interest on the outstanding principal balance of
the Loan shall be calculated by multiplying (a) the actual number of days
elapsed in the relevant Accrual Period by (b) a daily rate based on a three
hundred sixty (360) day year by (c) the outstanding principal balance of the
Loan.
2.2.3    [Intentionally Omitted].
2.2.4    [Intentionally Omitted].
2.2.5    Default Rate. In the event that, and for so long as, any Event of
Default shall have occurred and be continuing, the outstanding principal balance
of the Loan and, to the extent permitted by law, all accrued and unpaid interest
in respect of the Loan and any other amounts due pursuant to the Loan Documents,
shall accrue interest at the Default Rate, calculated from the date such payment
was due without regard to any grace or cure periods contained herein.
2.2.6    Usury Savings. This Agreement, the Note and the other Loan Documents
are subject to the express condition that at no time shall Borrower be obligated
or required to pay interest on the principal balance of the Loan at a rate which
could subject Lender to either civil or criminal liability as a result of being
in excess of the Maximum Legal Rate. If, by the terms of this Agreement or the
other Loan Documents, Borrower is at any time required or obligated to pay
interest on the principal balance due hereunder at a rate in excess of the
Maximum Legal Rate, the Interest Rate or the Default Rate, as the case may be,
shall be deemed to be immediately reduced to the Maximum Legal Rate and all
previous payments in excess of the Maximum Legal Rate shall be deemed to have
been payments in reduction of principal and not on account of the interest due
hereunder. All sums paid or agreed to be paid to Lender for the use,
forbearance, or detention of the sums due under the Loan, shall, to the extent
permitted by applicable law, be amortized, prorated, allocated, and spread
throughout the full stated term of the Loan until payment in full so that the
rate or amount of interest on account of the Loan does not exceed the Maximum
Legal Rate of interest from time to time in effect and applicable to the Loan
for so long as the Loan is outstanding.
Section 2.3    Loan Payment.
2.3.1    Monthly Debt Service Payments. Borrower shall pay to Lender (a) on the
Closing Date and on each Payment Date through and including the Payment Date
occurring on July 1, 2019, an amount equal to interest only in arrears on the
outstanding principal balance of the Loan for the related Accrual Period and
(b) on the Payment Date occurring on August 1, 2019 and on each Payment Date
thereafter up to and including the Maturity Date, Borrower shall make a payment
to Lender equal to the Monthly Debt Service Payment Amount, which payments shall
be applied first to accrued and unpaid interest and the balance to principal.
2.3.2    Payments Generally. For purposes of making payments hereunder, but not
for purposes of calculating Accrual Periods, if the day on which such payment is
due is not a Business Day, then amounts due on such date shall be due on the
immediately preceding Business Day and with respect to payments of principal due
on the Maturity Date, interest shall be payable at the Interest Rate or the
Default Rate, as the case may be, through and including the day immediately

USActive 30748472.10    -39-

--------------------------------------------------------------------------------




preceding such Maturity Date. All amounts due under this Agreement and the other
Loan Documents shall be payable without setoff, counterclaim, defense or any
other deduction whatsoever.
2.3.3    Payment on Maturity Date. Borrower shall pay to Lender on the Maturity
Date the outstanding principal balance of the Loan, all accrued and unpaid
interest and all other amounts due hereunder and under the Note, the Mortgage
and the other Loan Documents.
2.3.4    Late Payment Charge. If any principal, interest or any other sum due
under the Loan Documents (other than the principal amount due on the Maturity
Date) is not paid by Borrower on or prior to the date on which it is due,
Borrower shall pay to Lender upon demand an amount equal to the lesser of five
percent (5%) of such unpaid sum or the Maximum Legal Rate in order to defray the
expense incurred by Lender in handling and processing such delinquent payment
and to compensate Lender for the loss of the use of such delinquent payment. Any
such amount shall be secured by the Mortgage and the other Loan Documents to the
extent permitted by applicable law.
2.3.5    Method and Place of Payment. Except as otherwise specifically provided
herein, all payments and prepayments under this Agreement and the Note shall be
made to Lender not later than 2:00 p.m. New York City time, on the date when due
for all payments, including the payment due on the Maturity Date and shall be
made in lawful money of the United States of America in immediately available
funds at Lender’s office or as otherwise directed by Lender, and any funds
received by Lender after such time shall, for all purposes hereof, be deemed to
have been paid on the next succeeding Business Day.
Section 2.4    Prepayments.
2.4.1    Voluntary Prepayments. (a) Except as otherwise expressly provided in
this Section 2.4 and 6.3, Borrower shall not have the right to prepay the Loan.
(b)    Provided no Event of Default has occurred and is continuing on the
Permitted Par Prepayment Date, and on any Business Day thereafter through the
date the Debt is paid in full, Borrower may, at its option, prepay the Debt in
full (but not in part) without payment of any Yield Maintenance Premium or other
premium; provided, however, if for any reason such prepayment is not paid on a
regularly scheduled Payment Date, the Debt shall include interest for the full
Accrual Period during which the prepayment occurs. Borrower’s right to prepay
the principal balance of the Loan in full pursuant to this subsection shall be
subject to (i) Borrower’s submission of a notice to Lender setting forth the
projected date of prepayment, which date shall be no less than ten (10) Business
Days from the date of such notice, and (ii) subject to Section 2.4.1(d) hereof,
Borrower’s actual payment to Lender of the full amount of the Debt, including
interest for the full Accrual Period during which the prepayment occurs.
(c)    Borrower may prepay a portion of the outstanding principal balance of the
Loan from time to time in an amount necessary to cause the Debt Yield to equal
or exceed the Debt Yield required to (i) effect a Debt Yield Cure (each such
Debt Yield, the “Required Trigger Cure Debt Yield”, and each such prepayment, a
“Debt Yield Cure Payment”),

USActive 30748472.10    -40-

--------------------------------------------------------------------------------




provided, that no other Cash Sweep Event is then continuing, and (ii) satisfy
the condition set forth in Section 6.4(b)(i)(J) in connection with a
Restoration, and further provided that, in each case, Borrower pays to Lender,
in addition to the outstanding principal amount of the Loan to be prepaid (A)
all interest which would have accrued on the principal amount of the Loan to be
prepaid through and including the last day of the Accrual Period during which
such prepayment is made or, if such prepayment occurs on a Payment Date, through
and including the last calendar day of the Accrual Period prior to such Payment
Date (for the avoidance of doubt, if such prepayment is made on a day other than
a Payment Date, then in connection with such prepayment Borrower shall pay to
Lender, simultaneously with such prepayment, all interest on the principal
balance of the Note then being prepaid which would have accrued through the end
of the Accrual Period then in effect notwithstanding that such Accrual Period
extends beyond the date of such prepayment); (B) all other sums due and payable
under this Agreement, the Note and the other Loan Documents, without duplication
of any sums paid pursuant to the preceding clause (A), and all actual reasonable
out-of-pocket costs and administrative expenses (including reasonable attorneys’
fees and disbursements) incurred by Lender in connection with such prepayment;
and (C) if such prepayment is made prior to the Permitted Par Prepayment Date,
the applicable Yield Maintenance Premium. Notwithstanding anything to the
contrary contained in this Agreement or any of the other Loan Documents, the
payment of a Debt Yield Cure Payment in accordance with the terms and conditions
of this Agreement which shall cause the Debt Yield to equal or exceed the
Required Trigger Cure Debt Yield shall constitute an immediate Debt Yield Cure.
For the avoidance of doubt, the failure to achieve the Debt Yield necessary to
(i) effect a Debt Yield Cure  or (ii) satisfy the condition set forth in Section
6.4(b)(i)(J) in connection with a Restoration shall not in and of itself
constitute a Default hereunder.
(d)    If a notice of prepayment is given by Borrower to Lender pursuant to
Section 2.4.1(c), Section 2.4.1(c) or Section 2.4.6, as applicable the amount
designated for prepayment and all other sums required under Section 2.4.1(c), or
Section 2.4.6, as applicable shall be due and payable on the proposed prepayment
date unless such prepayment is revoked or modified by written notice given by
Borrower to Lender not less than one (1) Business Day prior to such specified
prepayment date, provided that Borrower shall pay all of Lender’s reasonable
actual out-of-pocket costs and administrative expenses incurred in connection
with such revocation or modification, within ten (10) days of Lender’s demand
therefor.
(e)    If following any Casualty or Condemnation, the Net Proceeds are not
required to be made available to Borrower for a Restoration of the Property
pursuant to Section 6.4 hereof, and in addition to any other rights granted to
Borrower hereunder, Borrower shall have the right to prepay the Loan in whole
but not in part in accordance with the provisions of Section 2.4.1(c) hereof to
obtain the release of the Property from the Lien of the Mortgage thereon and
related Loan Documents in accordance with Section 2.5 hereof, provided, however,
that no Yield Maintenance Premium shall be due in connection with any such
prepayment.

USActive 30748472.10    -41-

--------------------------------------------------------------------------------




2.4.2    Mandatory Prepayments. On the next occurring Payment Date following the
date on which Lender actually receives any Net Proceeds, if and to the extent
Lender is not obligated to and does not make such Net Proceeds available to
Borrower for the Restoration of the Property or otherwise remit such Net
Proceeds to Borrower pursuant to Section 6.4 hereof, Borrower shall authorize
Lender to retain and apply such Net Proceeds as a prepayment of all or a portion
of the outstanding principal balance of the Loan together with accrued interest
and any other sums due hereunder in an amount equal to one hundred
percent (100%) of such Net Proceeds; provided, however, that if an Event of
Default has occurred and is continuing, Lender may apply such Net Proceeds to
the Debt (until paid in full) in any order or priority in its sole discretion.
No Yield Maintenance Premium or other premium shall be due in connection with
any prepayment made pursuant to this Section 2.4.2. Any prepayment received by
Lender pursuant to this Section 2.4.2 on a date other than a Payment Date shall
be held by Lender as collateral security for the Loan (and if held in an
interest bearing account, with such interest accruing to the benefit of
Borrower) and shall be applied by Lender on the next Payment Date.
2.4.3    Prepayments After Default. If, following an Event of Default, payment
of all or any part of the Debt is tendered by Borrower or otherwise recovered by
Lender (including, without limitation, through application of any Reserve
Funds), such tender or recovery shall (a) include interest at the Default Rate
on the outstanding principal amount of the Loan through the last calendar day of
the Accrual Period within which such tender or recovery occurs and (b) be deemed
a voluntary prepayment by Borrower and Borrower shall pay, together with the
remainder of the Debt, an amount equal to the Yield Maintenance Premium which
can be applied by Lender in such order and priority as Lender shall determine in
is sole and absolute discretion.
2.4.4    [Reserved].
2.4.5    Application of Prepayments. All prepayments received pursuant to this
Section 2.4 shall be applied first, to interest on the outstanding principal
balance being prepaid that accrued through and including the last day of the
applicable Accrual Period, and then, to the payments of outstanding principal
due under the Loan.
2.4.6    Prepayment Prior to Permitted Defeasance Date. If the Permitted Release
Date has occurred but the Permitted Defeasance Date has not occurred, and
provided no Event of Default exists, the Debt may be prepaid in whole (but not
in part) prior to the Permitted Defeasance Date upon not less than fifteen (15)
Business Days’ prior written notice to Lender specifying the projected date of
prepayment and, if such prepayment is made prior to the Permitted Par Prepayment
Date, upon payment of an amount equal to the Yield Maintenance Premium. Lender
shall notify Borrower of the amount and the basis of determination of the
required prepayment consideration. If any notice of prepayment is given, the
Debt shall be due and payable on the projected date of prepayment. Lender shall
not be obligated to accept any prepayment of the Debt unless it is accompanied
by the prepayment consideration due in connection therewith. If for any reason
Borrower prepays the Loan on a date other than a Payment Date, Borrower shall
pay Lender, in addition to the Debt, interest for the full Accrual Period during
which the prepayment occurs.

USActive 30748472.10    -42-

--------------------------------------------------------------------------------




Section 2.5    Release of Property. Except as set forth in Section 2.9 and this
Section 2.5, no repayment or prepayment of all or any portion of the Loan shall
cause, give rise to a right to require, or otherwise result in, the release of
any Lien of any Mortgage on the Property.
2.5.1    Release of Property. (a) If Borrower has elected to prepay or defease
the Loan in accordance with this Agreement, upon satisfaction of the
requirements of Section 2.4 or Section 2.9, as applicable, and this
Section 2.5.1, the Property shall be released from the Lien of Mortgage.
(b)    In connection with the release of the Mortgage pursuant to a defeasance,
Borrower shall submit to Lender, not less than thirty (30) days prior to the
Defeasance Date, a release of Lien (and related Loan Documents) for the Property
for execution by Lender. Such release shall be in a form appropriate in the
jurisdiction in which the Property is located and that would be satisfactory to
a prudent lender and contains standard provisions, if any, protecting the rights
of the releasing lender. In addition, Borrower shall provide all other
documentation Lender reasonably requires to be delivered by Borrower in
connection with such release, together with an Officer’s Certificate certifying
that such documentation (i) is in compliance with all Legal Requirements, and
(ii) will effect such releases in accordance with the terms of this Agreement.
Borrower shall reimburse Lender and Servicer for any actual out‑of‑pocket costs
and expenses incurred by Lender and Servicer in connection with such release
(including reasonable attorneys’ fees and expenses) and Borrower shall have paid
or cause to be paid, in connection with such release, (i) all recording charges,
filing fees, taxes or other expenses payable in connection therewith, (ii) if a
Securitization has occurred, all costs and expenses of the Rating Agencies
incurred in connection with Rating Agencies’ confirming that such release will
not affect the ratings of the Securities or any class thereof, and (iii) to any
Servicer, the customary and reasonable fee being assessed by such Servicer to
effect such release;
2.5.2    [Intentionally Omitted].
2.5.3    [Intentionally Omitted].
2.5.4    Assignments of Mortgage. Upon the satisfaction of all conditions to
release of the Property from the Lien of the Mortgage in accordance with
Section 2.5.1, at Borrower’s sole cost and expense, Lender shall reasonably
cooperate with Borrower to assign the Lien of the Mortgage encumbering the
Property; provided, that any such assignment shall be conditioned on the
following: (a) payment by Borrower of (i) the reasonable out-of-pocket expenses
of Lender incurred in connection therewith; (ii) Lender’s reasonable attorney’s
fees for the preparation and delivery of such an assignment and (iii) the
current fee being assessed by the Servicer to effect such assignment, so long as
such fee is reasonable and is not calculated by reference to the amount of the
Loan or the amount of the applicable Mortgage; (b) such an assignment is not
then prohibited by any federal, state or local law, rule, regulation, order or
by any other governmental authority; (c) such assignment and the actions
contemplated thereby will neither cause any trust formed as a REMIC pursuant to
a Securitization to fail to qualify as a “real estate mortgage investment
conduit” within the meaning of Section 860D of the Code at any time that any
“regular interests” in the REMIC are outstanding or cause a “prohibited
transaction” tax (within the meaning of Section 860F

USActive 30748472.10    -43-

--------------------------------------------------------------------------------




(a)(2) of the Code), and, if reasonably requested by Lender, an opinion of
counsel to Borrower to that effect is delivered to Lender in form and substance
that would be reasonably satisfactory to a prudent lender (a “REMIC Opinion”);
(d) such assignment shall be made without recourse, representation or warranty
by Lender, except that it has not assigned or encumbered such Mortgage or Note,
(e) Borrower shall provide such other items, information, and documents which a
prudent lender would reasonably require to effectuate such assignment and
(f) Borrower shall be responsible for all mortgage recording taxes, recording
fees and any other title or third party charges payable in connection with any
such assignment.
Section 2.6    Lockbox Account/Cash Management.
2.6.1    Lockbox Account. (a)  During the term of the Loan, Borrower shall on or
prior to the date hereof establish and maintain an account (the “Lockbox
Account”) with a Lockbox Bank in trust for the benefit of Lender, which Lockbox
Account shall be under the sole dominion and control of Lender. The Lockbox
Account shall be entitled “Grand Prix SILI II LLC, for the benefit of JPMorgan
Chase Bank, National Association, as Lender, pursuant to Loan Agreement dated as
of June 9, 2014 – Lockbox Account” or such other title as may be acceptable to
Lender in its discretion. Borrower hereby grants to Lender a first-priority
security interest in the Lockbox Account and all deposits at any time contained
therein and the proceeds thereof and will take all actions necessary to maintain
in favor of Lender a perfected first priority security interest in the Lockbox
Account, including, without limitation, filing UCC-1 Financing Statements and
continuations thereof to the extent applicable. Lender and Servicer shall have
the sole right to make withdrawals from the Lockbox Account, provided, that so
long as no Cash Sweep Period is in effect, all amounts in the Lockbox Account
shall be disbursed to Borrower in accordance with the Lockbox Agreements, and
upon the occurrence of any Cash Sweep Event, all amounts shall be disbursed to
the Cash Management Account. All reasonable costs and expenses for establishing
and maintaining the Lockbox Account shall be paid by Borrower. All monies now or
hereafter deposited into the Lockbox Account shall be deemed additional security
for the Debt. The Lockbox Agreement and Lockbox Account shall remain in effect
until the Loan has been repaid in full. The Lockbox Account shall at all times
be an Eligible Account.
(b)    Borrower and Operating Lessee shall, or shall cause Manager to,
immediately deposit all Gross Income from Operations, all revenues and receipts
from sales of furniture, fixtures and equipment and forfeited security deposits
received with respect to the Property from and after the date hereof into the
Lockbox Account. Borrower, or Operating Lessee, as lessor under the applicable
Lease, shall deliver Tenant Direction Letters to all Tenants under Leases
directing them to deliver all Rents payable thereunder directly to the Lockbox
Account. Borrower, Operating Lessee or Manager shall deliver a notice to each of
the credit card companies or credit card clearing banks with which Borrower or
Manager has entered into merchant’s agreements to deliver all receipts payable
with respect to the Property directly to the Lockbox Account. Borrower and
Operating Lessee shall, and shall cause Manager to, deposit all amounts received
by Borrower or Manager constituting Rents into the Lockbox Account within
three (3) Business Days after receipt thereof.

USActive 30748472.10    -44-

--------------------------------------------------------------------------------




(c)    Borrower, shall enter into Lockbox Agreements, pursuant to which each
Lockbox Bank shall agree to transfer to the Cash Management Account, in
immediately available funds by federal wire transfer, all amounts on deposit in
the applicable Lockbox Account once every Business Day during the continuance of
a Cash Sweep Period. At any time other than during a Cash Sweep Period, all
amounts on deposit in each Lockbox Account shall be disbursed to Borrower or at
its direction.
(d)    Upon the occurrence and during the continuance of an Event of Default,
Lender may, in addition to any and all other rights and remedies available to
Lender, apply any sums then present in the Lockbox Account to the payment of the
Debt in any order in its sole discretion.
(e)    The Lockbox Account shall not be commingled with other monies held by
Borrower, Manager or Lockbox Bank.
(f)    Borrower shall not further pledge, assign or grant any security interest
in the Lockbox Account or the monies deposited therein or permit any lien or
encumbrance to attach thereto, or any levy to be made thereon, or any UCC-1
Financing Statements, except those naming Lender as the secured party, to be
filed with respect thereto.
(g)    Borrower shall indemnify Lender and hold Lender harmless from and against
any and all actual actions, suits, claims, demands, liabilities, losses,
damages, obligations and costs and expenses (including litigation costs and
reasonable attorneys’ fees and expenses) arising from or in any way connected
with the Lockbox Account and/or the Lockbox Agreement (unless arising from the
gross negligence, illegal acts, fraud or willful misconduct of Lender) or the
payment and performance of the obligations of Borrower for which the Lockbox
Account was established.
(h)    Borrower shall have the right to replace the Lockbox Account and the
Lockbox Agreement and enter into a replacement Lockbox Agreement with respect to
the Lockbox Account, provided, that, the following conditions shall be
satisfied: (i) Borrower shall have obtained the prior written consent of Lender,
not to be unreasonably withheld, conditioned or delayed, (ii) such replacement
Lockbox Account shall at all times be an Eligible Account and be maintained with
an Eligible Institution; (iii) Borrower and the replacement Lockbox Bank shall
enter into a replacement Lockbox Agreement, in form and substance reasonably
acceptable to Lender, (iv) all Tenant Direction Letters and Payment Direction
Letters (as such terms are defined in the Cash Management Agreement) with
respect to the Lockbox Account that is to be terminated, shall be revoked and
Borrower shall send Tenant Direction Letters to the applicable Tenants and
Payment Direction Letters to the applicable Credit Card Company, which direct
payments to be made to the replacement Lockbox Account, and (v) Borrower shall
deliver to Lender, an opinion of counsel, in form and substance reasonably
acceptable to Lender that Lender shall have a perfected security interest in the
replacement Lockbox Account.
2.6.2    Cash Management Account. (a)  During the term of the Loan, Borrower
shall establish and maintain a segregated Eligible Account (the “Cash Management
Account”) to

USActive 30748472.10    -45-

--------------------------------------------------------------------------------




be held by Agent in trust and for the benefit of Lender, which Cash Management
Account shall be under the sole dominion and control of Lender. The Cash
Management Account shall be entitled “Grand Prix SILI II LLC as Borrower fbo
JPMorgan Chase Bank, National Association, as Lender, pursuant to Loan Agreement
dated as of June 9, 2014 – Cash Management Account”. Borrower hereby grants to
Lender a first priority security interest in the Cash Management Account and all
deposits at any time contained therein and the proceeds thereof and, upon
request from Lender, will take all actions reasonably necessary to maintain in
favor of Lender a perfected first priority security interest in the Cash
Management Account, including, without limitation, filing UCC-1 Financing
Statements and continuations thereof. Borrower will not in any way alter or
modify the Cash Management Account and will notify Lender of the account number
thereof. Lender and Servicer shall have the sole right to make withdrawals from
the Cash Management Account and all reasonable out-of-pocket costs and expenses
for establishing and maintaining the Cash Management Account shall be paid by
Borrower.
(b)    The insufficiency of funds on deposit in the Cash Management Account
shall not relieve Borrower from the obligation to make any payments, as and when
due pursuant to this Agreement and the other Loan Documents, and such
obligations shall be separate and independent, and not conditioned on any event
or circumstance whatsoever.
(c)    All funds on deposit in the Cash Management Account following the
occurrence and during the continuance of an Event of Default may be applied by
Lender in such order and priority as Lender shall determine. Provided no Event
of Default shall have occurred and be continuing all funds on deposit in the
Cash Management Account shall be applied by Lender in accordance with the Cash
Management Agreement and this Agreement.
(d)    Borrower hereby agrees that Lender may modify the Cash Management
Agreement for the purpose of establishing additional sub-accounts in connection
with any payments otherwise required under this Agreement and the other Loan
Documents and Lender shall provide notice thereof to Borrower.
2.6.3    Payments Received under the Cash Management Agreement. Notwithstanding
anything to the contrary contained in this Agreement or the other Loan
Documents, and provided no Event of Default has occurred and is continuing,
(a) all funds on deposit in the Cash Management Account shall be applied in
accordance with the terms of the Cash Management Agreement, and (b) Borrower’s
obligations with respect to the payment of the Monthly Debt Service Payment
Amount and amounts required to be deposited into the Reserve Funds, if any,
shall be deemed satisfied to the extent sufficient amounts are deposited in the
Cash Management Account to satisfy such obligations pursuant to this Agreement
on the date each such payment is required, regardless of whether any of such
amounts are so applied by Lender.
Section 2.7    Withholding Taxes.
(e)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower under any Loan Document shall be made without
deduction or withholding for any Section 2.7 Taxes, except as required by
applicable law. If any applicable law (as determined in the good faith
discretion of the Borrower) requires the deduction or

USActive 30748472.10    -46-

--------------------------------------------------------------------------------




withholding of any Section 2.7 Tax from any such payment by the Borrower, then
the Borrower shall be entitled to make such deduction or withholding and shall
timely pay the full amount deducted or withheld to the relevant Governmental
Authority in accordance with applicable law and, if such Section 2.7 Tax is an
Indemnified Tax, then the sum payable by the Borrower shall be increased as
necessary so that after such deduction or withholding has been made (including
such deductions and withholdings applicable to additional sums payable under
this Section 2.7) the Lender receives an amount equal to the sum it would have
received had no such deduction or withholding been made.
(f)    Payment of Other Taxes by the Borrower. The Borrower shall timely pay to
the relevant Governmental Authority in accordance with applicable law any Other
Taxes.
(g)    Indemnification by the Borrower. The Borrower shall indemnify Lender,
within ten (10) days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Lender or required to be withheld or deducted from a payment to such Lender
under the Loan Documents and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to the Borrower by a Lender
shall be conclusive absent manifest error.
(h)    Evidence of Payments. As soon as practicable after any payment of Section
2.7 Taxes by the Borrower to a Governmental Authority pursuant to this Section
2.7, the Borrower shall deliver to the Lender the original or a certified copy
of a receipt issued by such Governmental Authority evidencing such payment, a
copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Lender.
(i)    Status of Lenders. (i) Any Lender that is entitled to an exemption from
or reduction of withholding Section 2.7 Tax with respect to payments made under
any Loan Document shall deliver to the Borrower, at the time or times reasonably
requested by the Borrower, such properly completed and executed documentation
reasonably requested by the Borrower as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrower, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower as will enable the Borrower to determine whether or not such Lender is
subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 2.7(e)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

USActive 30748472.10    -47-

--------------------------------------------------------------------------------




(ii)    Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Borrower,
(A)    any Lender that is a U.S. Person shall deliver to the Borrower on or
prior to the date on which such Lender becomes a Lender under this Agreement
(and from time to time thereafter upon the reasonable request of the Borrower),
executed originals of IRS Form W-9 certifying that such Lender is exempt from
U.S. federal backup withholding tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of the Borrower), whichever of the following is applicable:
(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding
Section 2.7 Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Loan Document, IRS
Form W-8BEN establishing an exemption from, or reduction of, U.S. federal
withholding Section 2.7 Tax pursuant to the “business profits” or “other income”
article of such tax treaty;
(2)    in the case of a Foreign Lender for whom payments under this Agreement
constitute income that is effectively connected with such Lender’s conduct of a
trade or business in the United States, executed originals of IRS Form W-8ECI;
(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate to
the effect that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed originals of IRS Form W-8BEN; or
(4)    to the extent a Foreign Lender is a partnership or is not the beneficial
owner, executed originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI,
IRS Form W-8BEN, a U.S. Tax Compliance Certificate, IRS Form W-9, and/or other
certification documents from each beneficial owner, as applicable; provided that
if the Foreign Lender is a partnership and one or more direct or indirect
partners of such Foreign Lender are claiming

USActive 30748472.10    -48-

--------------------------------------------------------------------------------




the portfolio interest exemption, such Foreign Lender may provide a U.S. Tax
Compliance Certificate on behalf of each such direct and indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of the Borrower), executed originals of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the Borrower to
determine the withholding or deduction required to be made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower at the time or times prescribed by law and at such
time or times reasonably requested by the Borrower such documentation prescribed
by applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the
Code) and such additional documentation reasonably requested by the Borrower as
may be necessary for the Borrower to comply with their obligations under FATCA
and to determine that such Lender has complied with such Lender’s obligations
under FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower in writing of its legal
inability to do so.
(j)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Section
2.7 Taxes as to which it has been indemnified pursuant to this Section 2.7
(including by the payment of additional amounts pursuant to this Section 2.7),
it shall pay to the indemnifying party an amount equal to such refund (but only
to the extent of indemnity payments made under this Section with respect to the
Section 2.7 Taxes giving rise to such refund), net of all out-of-pocket expenses
(including Section 2.7 Taxes) of such indemnified party with respect to such
refund and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund). Such indemnifying party,
upon the request of such indemnified party, shall repay to such indemnified
party the amount paid over pursuant to this paragraph (f) (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) in the
event that such indemnified party is required to repay such refund to such
Governmental Authority. Notwithstanding anything to the contrary in this
paragraph (f), in no event will the indemnified party be required to pay any
amount to an

USActive 30748472.10    -49-

--------------------------------------------------------------------------------




indemnifying party pursuant to this paragraph (f) the payment of which would
place the indemnified party in a less favorable net after-tax position than the
indemnified party would have been in if the Section 2.7 Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Section 2.7 Tax had never been paid. This paragraph (f) shall
not be construed to require any indemnified party to make available its tax
returns (or any other information relating to its Section 2.7 Taxes that it
deems confidential) to the indemnifying party or any other Person.
(k)    Survival. Each party’s obligations under this Section 2.7 shall survive
any assignment of rights by, or the replacement of, a Lender and the repayment,
satisfaction or discharge of all obligations under any Loan Document.
Section 2.8    Intentionally Omitted.
Section 2.9    Defeasance.
2.9.1    Voluntary Defeasance. (a) Provided no Event of Default shall then
exist, Borrower shall have the right at any time after the Permitted Defeasance
Date to voluntarily defease all, but not part, of the Loan by and upon
satisfaction of the following conditions (such event being a “Defeasance
Event”):
(i)    Borrower shall provide not less than fifteen (15) Business Days’ prior
written notice to Lender specifying the Business Day (the “Defeasance Date”) on
which the Defeasance Event is to occur;
(ii)    Borrower shall pay to Lender all accrued and unpaid interest on the
principal balance of the Loan to and including the Defeasance Date. If the
Defeasance Date is not a Payment Date, the Borrower shall also pay interest that
would have accrued on the Note through and including the next Payment Date,
provided, however, if the Defeasance Deposit shall include (or if the U.S.
Obligations purchased with such Defeasance Deposit shall provide for payment of)
all principal and interest computed from the Payment Date prior to the
Defeasance Date through the next succeeding Payment Date, Borrower shall not be
required to pay such short term interest pursuant to this sentence;
(iii)    Borrower shall pay to Lender all other sums, not including scheduled
interest or principal payments, then due under the Note, this Agreement, the
Mortgage and the other Loan Documents;
(iv)    Borrower shall pay to Lender the required Defeasance Deposit for the
Defeasance Event;
(v)    Borrower shall execute and deliver a pledge and security agreement, in
form and substance that would be reasonably satisfactory to a prudent lender,
creating a first priority lien on the Defeasance Deposit and the U.S.
Obligations purchased with the

USActive 30748472.10    -50-

--------------------------------------------------------------------------------




Defeasance Deposit in accordance with the provisions of this Section 2.9 (the
“Security Agreement”);
(vi)    Borrower shall deliver an opinion from counsel satisfactory to Lender
that is standard in commercial lending transactions and subject only to
customary qualifications, assumptions and exceptions opining, among other
things, that Borrower has legally and validly transferred and assigned the U.S.
Obligations and all obligations, rights and duties under and to the Note to the
Successor Borrower, that Lender has a perfected first priority security interest
in the Defeasance Deposit and the U.S. Obligations delivered by Borrower and
that any REMIC Trust formed pursuant to a Securitization will not fail to
maintain its status as a “real estate mortgage investment conduit” within the
meaning of Section 860D of the Code as a result of such Defeasance Event;
(vii)    Borrower shall deliver a Rating Agency Confirmation from each of the
applicable Approved Rating Agencies to the effect that such release will not
result in a downgrade, withdrawal or qualification of the respective ratings in
effect immediately prior to such Defeasance Event for the Securities issued in
connection with the Securitization which are then outstanding. If required by
the applicable Approved Rating Agencies, Borrower shall also deliver or cause to
be delivered an Additional Insolvency Opinion with respect to the Successor
Borrower from Hunton & Williams LLP or other counsel satisfactory to Lender in
form and substance satisfactory to Lender and the applicable Approved Rating
Agencies;
(viii)    Borrower shall deliver an Officer’s Certificate certifying that the
requirements set forth in this Section 2.9.1(a) have been satisfied;
(ix)    Borrower shall deliver a certificate of Borrower’s independent certified
public accountant certifying that the U.S. Obligations purchased with the
Defeasance Deposit generate monthly amounts equal to or greater than the
Scheduled Defeasance Payments;
(x)    Borrower shall deliver such other certificates, documents or instruments
as Lender may reasonably request; and
(xi)    Borrower shall pay all reasonable costs and expenses of Lender incurred
in connection with the Defeasance Event, including (A) any costs and expenses
associated with a release of the Lien of the Mortgage as provided in Section 2.5
hereof, (B) reasonable attorneys’ fees and expenses incurred in connection with
the Defeasance Event, (C) the costs and expenses of the Approved Rating
Agencies, (D) any revenue, documentary stamp or intangible taxes or any other
tax or charge due in connection with the transfer of the Note, or otherwise
required to accomplish the defeasance and (E) the costs and expenses of Servicer
and any trustee, including reasonable attorneys’ fees and expenses.
(b)    In connection with the Defeasance Event, Borrower shall use the
Defeasance Deposit to purchase U.S. Obligations which provide payments on or
prior to, but as close as possible to, all successive scheduled Payment Dates
after the Defeasance Date upon which

USActive 30748472.10    -51-

--------------------------------------------------------------------------------




interest and/or principal payments are required under this Agreement and the
Note, and in amounts equal to or more than the scheduled payments due on such
Payment Dates under this Agreement and the Note (including, without limitation,
scheduled payments of principal, interest, servicing fees (if any), and any
other amounts due under the Loan Documents on such Payment Dates) and assuming
the Note is prepaid in full on the Permitted Par Prepayment Date (the “Scheduled
Defeasance Payments”). Borrower, pursuant to the Security Agreement or other
appropriate document, shall authorize and direct that the payments received from
the U.S. Obligations may be made directly to the Lockbox Account (unless
otherwise directed by Lender) and applied to satisfy the Debt Service
obligations of Borrower under this Agreement and the Note. Any portion of the
Defeasance Deposit in excess of the amount necessary to purchase the U.S.
Obligations required by this Section 2.9 and satisfy Borrower’s other
obligations under this Section 2.9 and Section 2.5 shall be remitted to
Borrower.
(c)    If a notice of defeasance is given by Borrower to Lender pursuant to this
Section 2.9.1, the Defeasance Deposit and all other sums required under this
Section 2.9.1 shall be due and payable on the proposed Defeasance Date unless
such prepayment is revoked or modified by written notice given by Borrower to
Lender not less than one (1) Business Day prior to such specified Defeasance
Date, provided that Borrower shall pay all of Lender’s reasonable actual
out-of-pocket costs and administrative expenses incurred in connection with such
revocation or modification, within ten (10) days of Lender’s demand therefor.
2.9.2    Collateral. Each of the U.S. Obligations that are part of the
defeasance collateral shall be duly endorsed by the holder thereof as directed
by Lender or accompanied by a written instrument of transfer in form and
substance that would be reasonably satisfactory to a prudent lender (including,
without limitation, such instruments as may be required by the depository
institution holding such securities or by the issuer thereof, as the case may
be, to effectuate book‑entry transfers and pledges through the book‑entry
facilities of such institution) in order to perfect upon the delivery of the
defeasance collateral a first-priority security interest therein in favor of
Lender in conformity with all applicable state and federal laws governing the
granting of such security interests.
2.9.3    Successor Borrower. In connection with any Defeasance Event, Borrower
shall establish or designate a successor entity (the “Successor Borrower”)
acceptable to Lender in its reasonable discretion, which shall be a Special
Purpose Entity, which shall not own any other assets or have any other
liabilities or operate other property (except in connection with other defeased
loans held in the same securitized loan pool with the Loan). Borrower shall
transfer and assign all obligations, rights and duties under and to the Note,
together with the pledged U.S. Obligations to such Successor Borrower. Such
Successor Borrower shall assume the obligations under the Note and the Security
Agreement and Borrower shall be relieved of its obligations under such
documents. Borrower shall pay $1,000 to any such Successor Borrower as
consideration for assuming the obligations under the Note and the Security
Agreement. Notwithstanding anything in this Agreement to the contrary, no other
assumption fee shall be payable upon a transfer of the Note in accordance with
this Section 2.9.3, but Borrower shall pay all reasonable costs and expenses
incurred by Lender,

USActive 30748472.10    -52-

--------------------------------------------------------------------------------




including Lender’s attorneys’ fees and expenses and any fees and expenses of any
Approved Rating Agencies, incurred in connection therewith.
ARTICLE III    – CONDITIONS PRECEDENT
Section 3.1    Conditions Precedent to Closing. The obligation of Lender to make
the Loan hereunder is subject to the fulfillment by Borrower or waiver by Lender
of all of the conditions precedent to closing set forth in the term sheet for
the Loan executed by Borrower and Lender.
ARTICLE IV     – REPRESENTATIONS AND WARRANTIES
Section 4.1    Borrower Representations. Each of Borrower and Operating Lessee,
solely as to itself and to the Property, represents and warrants, as of the date
hereof that:
4.1.6    Organization. It is duly organized and is validly existing and in good
standing in the jurisdiction in which it is organized, with requisite power and
authority (i) to, in the case of Borrower, own the Property or, in the case of
Operating Lessee, to operate and lease the Property and (ii) to transact the
businesses in which it is now engaged, and is duly qualified to do business and
is in good standing in each jurisdiction where it is required by law to be so
qualified in connection with the Property, its businesses and operations.
Borrower possesses all rights, licenses, permits and authorizations,
governmental or otherwise, necessary to entitle it to own or lease the Property
and to transact the businesses in which it is now engaged. The sole business of
Borrower is the ownership, leasing, management and operation of the Property.
The ownership interests in each Loan Party are set forth on the organizational
chart attached hereto as Schedule V.
4.1.7    Proceedings. It has taken all necessary action to authorize the
execution, delivery and performance of this Agreement and the other Loan
Documents to which it is a party. This Agreement and such other Loan Documents
to which it is a party have been duly executed and delivered by or on behalf of
Borrower or Operating Lessee, as applicable, and constitute legal, valid and
binding obligations of Borrower and Operating Lessee, as applicable, enforceable
against Borrower and Operating Lessee, as applicable, in accordance with their
respective terms, subject only to applicable bankruptcy, insolvency and similar
laws affecting rights of creditors generally, and subject, as to enforceability,
to general principles of equity (regardless of whether enforcement is sought in
a proceeding in equity or at law).
4.1.8    No Conflicts. The execution, delivery and performance by each Loan
Party of this Agreement and the other Loan Documents to which it is a party will
not conflict with or result in a breach of any of the terms or provisions of, or
constitute a default under, or result in the creation or imposition of any Lien,
charge or encumbrance (other than pursuant to the Loan Documents) upon any of
the property or assets of such Loan Party pursuant to the terms of any
indenture, mortgage, deed of trust, loan agreement, partnership agreement,
management agreement, Franchise Agreement or other agreement or instrument to
which such Loan Party is a party or by which any of its property or assets is
subject, nor will such action result in any violation of the provisions of any
statute or any order, rule or regulation of any Governmental Authority having

USActive 30748472.10    -53-

--------------------------------------------------------------------------------




jurisdiction over such Loan Party or the Property or any of such Loan Party’s
other assets, or any license or other approval required to operate the Property,
and any consent, approval, authorization, order, registration or qualification
of or with any Governmental Authority required for the execution, delivery and
performance by such Loan Party of this Agreement or any other Loan Documents to
which it is a party have been obtained and is in full force and effect.
4.1.9    Litigation. There are no actions, suits or proceedings at law or in
equity by or before any Governmental Authority or other agency now pending or,
to the Actual Knowledge of Borrower or Operating Lessee, threatened against or
affecting Borrower or Operating Lessee or the Property, which actions, suits or
proceedings, if determined against Borrower or Operating Lessee or the Property,
could reasonably be expected to have a Material Adverse Effect.
4.1.10    Agreements. Neither Borrower nor Operating Lessee is a party to any
agreement or instrument or subject to any restriction which could reasonably be
expected to have a Material Adverse Effect. Neither Borrower nor Operating
Lessee is in default in any material respect in the performance, observance or
fulfillment of any of the obligations, covenants or conditions on its part to be
observed or performed in any agreement or instrument to which it is a party or
by which Borrower, Operating Lessee or the Property is bound. Neither Borrower
nor Operating Lessee has any material financial obligation under any indenture,
mortgage, deed of trust, loan agreement or other agreement or instrument to
which Borrower or Operating Lessee is a party or by which Borrower or Operating
Lessee or the Property is otherwise bound, other than (a) obligations incurred
in the ordinary course of the operation of the Property as permitted pursuant to
clause (xxiii) of the definition of “Special Purpose Entity” set forth in
Section 1.1 hereof and (b) obligations under the Loan Documents, and
(c) obligations under the Permitted Encumbrances.
4.1.11    Title. Borrower has good, marketable and insurable fee simple title to
the real property comprising part of the Property and good title to the balance
of the Property, free and clear of all Liens whatsoever except the Permitted
Encumbrances, such other Liens as are permitted pursuant to the Loan Documents
and the Liens created by the Loan Documents. The Permitted Encumbrances in the
aggregate do not have a Material Adverse Effect. The Mortgage, when properly
recorded in the appropriate records, together with any Uniform Commercial Code
financing statements required to be filed in connection therewith, will create
(a) a valid, perfected first priority lien on the Property and (b) perfected
security interests in and to, and perfected collateral assignments of, all
personalty (including the Leases), all in accordance with the terms thereof, in
each case subject only to any applicable Permitted Encumbrances, such other
Liens as are permitted pursuant to the Loan Documents and the Liens created by
the Loan Documents. There are no claims for payment for work, labor or materials
affecting the Property which are or may become a Lien prior to, or of equal
priority with, the Liens created by the Loan Documents.
4.1.12    Solvency. Each Loan Party has (a) not entered into this transaction or
executed the Note, this Agreement or any other Loan Documents to which it is a
party with the actual intent to hinder, delay or defraud any creditor and
(b) received reasonably equivalent value in exchange for its obligations under
such Loan Documents. Giving effect to the Loan and the applicable Loan
Documents, the fair saleable value of each Loan Party’s respective assets
exceeds and will, immediately following the making of the Loan, exceed each Loan
Party’s respective total

USActive 30748472.10    -54-

--------------------------------------------------------------------------------




liabilities, including, without limitation, subordinated, unliquidated, disputed
and contingent liabilities. The fair saleable value of each Loan Party’s
respective assets is and will, immediately following the making of the Loan and
the entering into of the applicable Loan Documents, be greater than each Loan
Party’s respective probable liabilities, including the maximum amount of its
respective contingent liabilities on its respective debts as such debts become
absolute and matured. Each Loan Party’s respective assets do not and,
immediately following the making of the Loan and the entering into of the
applicable Loan Documents will not, constitute unreasonably small capital to
carry out its respective business as conducted or as proposed to be conducted.
No Loan Party intends to, and does not believe that it will, incur debt and
liabilities (including contingent liabilities and other commitments) beyond its
respective ability to pay such debt and liabilities as they mature (taking into
account the timing and amounts of cash to be received by it and the amounts to
be payable on or in respect of its obligations). Except for the Bankruptcy
Proceeding, (i) no petition under the Bankruptcy Code or similar state
bankruptcy or insolvency law has been filed against Borrower or Operating Lessee
or any of the constituent equity owners of Borrower or Operating Lessee (such
constituent equity owners (excluding any person that owns indirect interests in
Borrower, provided such interests consist solely of shares or units in Borrower
or Operating Lessee (or other applicable Restricted Party) that are listed on
the New York Stock Exchange or another nationally recognized stock exchange)
respectively, the “Constituent Members”) in the last seven (7) years, and
(ii) neither Borrower nor Operating Lessee nor any of their respective
Constituent Members has in the last seven (7) years made an assignment for the
benefit of creditors or taken advantage of any insolvency act for the benefit of
debtors. Neither Borrower nor Operating Lessee nor any of their respective
Constituent Members are contemplating either the filing of a petition by it
under the Bankruptcy Code or similar state bankruptcy or insolvency law or the
liquidation of all or a major portion of Borrower’s or Operating Lessee’s assets
or property, as applicable, and none of Borrower or Operating Lessee has any
Actual Knowledge of any Person contemplating the filing of any such petition
against it or any of its Constituent Members.
4.1.13    Full and Accurate Disclosure. To each Loan Party’s Actual Knowledge,
no statement of fact made by any Loan Party in this Agreement or in any of the
other Loan Documents contains any untrue statement of a material fact or omits
to state any material fact necessary to make statements contained herein or
therein not misleading in light of the circumstances in which such statements
were made. There is no material fact presently known to any Loan Party which has
not been disclosed to Lender which adversely affects, nor as far as any Loan
Party can foresee, could reasonably be expected to have a Material Adverse
Effect.
4.1.14    No Plan Assets. No Loan Party is a sponsor of, is obligated to
contribute to, or is itself an “employee benefit plan,” as defined in
Section 3(3) of ERISA, subject to Title I of ERISA or Section 4975 of the Code,
and none of the assets of any Loan Party constitute or will constitute “plan
assets” of one or more such plans within the meaning of 29 C.F.R.
Section 2510.3-101. In addition, (a) no Loan Party is a “governmental plan”
within the meaning of Section 3(32) of ERISA and (b) transactions by or with any
Loan Party are not subject to any state or other statute, regulation or other
restriction regulating investments of, or fiduciary obligations with respect to,
governmental plans within the meaning of Section 3(32) of ERISA which is similar
to the provisions of Section 406 of ERISA or Section 4975 of the Code and which
prohibit or otherwise restrict the transactions contemplated by this Agreement,
including but not

USActive 30748472.10    -55-

--------------------------------------------------------------------------------




limited to the exercise by Lender of any of its rights under and in accordance
with the Loan Documents.
4.1.15    Compliance. To Borrower’s and Operating Lessee’s Actual Knowledge,
Borrower, Operating Lessee, and the Property and the use thereof and the
Improvements thereon, comply in all material respects with all applicable Legal
Requirements, including, without limitation, building and zoning ordinances and
codes, except where such non‑compliance would not have a Material Adverse
Effect. Neither Borrower nor Operating Lessee is in default or violation of any
order, writ, injunction, decree or demand of any Governmental Authority. There
has not been committed by Borrower or Operating Lessee or, to the Actual
Knowledge of Borrower and Operating Lessee, Manager, any act or omission
affording the federal government or any other Governmental Authority the right
of forfeiture as against the Property or any part thereof, or any monies paid in
performance of Borrower’s or Operating Lessee’s obligations under any of the
Loan Documents. To the Actual Knowledge of Borrower and Operating Lessee, there
has not been committed by Manager or any other Person involved with the
operation or management of the Property any act or omission affording the
federal government or any other Governmental Authority the right of forfeiture
as against the Property it owns or leases, or any part thereof, or any monies
paid in performance of Borrower’s or Operating Lessee’s obligations under any of
the Loan Documents.
4.1.16    Financial Information. All financial data, including, without
limitation, the statements of cash flow and income and operating expense, that
has been delivered to Lender in respect of Borrower and Operating Lessee and the
Property in connection with the Loan, (a) are true, complete and correct in all
material respects, (b) to Borrower’s and Operating Lessee’s Actual Knowledge,
accurately represents the financial condition of Borrower and Operating Lessee
and the Property, as applicable, as of the date of such reports, and (c) to the
extent prepared or audited by an independent certified public accounting firm,
have been prepared in accordance with GAAP or the Uniform System of Accounts
throughout the periods covered, except as disclosed therein. Except for
Permitted Encumbrances, neither Borrower, nor Operating Lessee has any
contingent liabilities, liabilities for taxes, unusual forward or long‑term
commitments or unrealized or anticipated losses from any unfavorable commitments
that are known to Borrower or Operating Lessee, as applicable, and are
reasonably likely to have a Material Adverse Effect, except as referred to or
reflected in said financial statements or with respect to obligations under the
PIPs. Since the date of such financial statements, there has been no material
adverse change in the financial condition, operations or business of Borrower or
Operating Lessee, as applicable, from that set forth in such financial
statements.
4.1.17    Condemnation. Except as disclosed to Lender in writing prior to the
date hereof, no Condemnation or other similar proceeding has been commenced or,
to the Actual Knowledge of Borrower and Operating Lessee, is threatened or
contemplated with respect to all or any portion of the Property or for the
relocation of roadways providing access to the Property.
4.1.18    Federal Reserve Regulations. No part of the proceeds of the Loan will
be used for the purpose of purchasing or acquiring any “margin stock” within the
meaning of Regulation U of the Board of Governors of the Federal Reserve System
or for any other purpose which would be inconsistent with such Regulation U or
any other Regulations of such Board of Governors, or

USActive 30748472.10    -56-

--------------------------------------------------------------------------------




for any purposes prohibited by Legal Requirements or by the terms and conditions
of this Agreement or the other Loan Documents.
4.1.19    Utilities and Public Access. Except as set forth in the applicable
Title Insurance Policy or as otherwise disclosed to Lender in writing prior to
the Closing Date, the Property has rights of access to public ways and is served
by water, sewer, sanitary sewer and storm drain facilities adequate to service
the Property for its respective current uses. All public utilities necessary or
convenient to the full use and enjoyment of the Property are located either in
the public right of way abutting the Property (which are connected so as to
serve the Property without passing over other property) or in recorded easements
serving the Property and such easements are set forth in and insured by the
Title Insurance Policy. All roads necessary for the use of the Property for its
current purposes have been completed and dedicated to public use and accepted by
all Governmental Authorities.
4.1.20    Not a Foreign Person. Neither Borrower nor any other Loan Party is a
“foreign person” within the meaning of § 1445(f)(3) of the Code.
4.1.21    Separate Lots. The Property is comprised of one (1) or more parcels
which constitute a separate tax lot or lots and does not constitute a portion of
any other tax lot not a part of the Property.
4.1.22    Assessments. Except as set forth in the Title Insurance Policy or as
otherwise disclosed to Lender in writing prior to the Closing Date, there are no
pending or, to the Actual Knowledge of Borrower or Operating Lessee, proposed
special or other assessments for public improvements or otherwise affecting the
Property or, to the Actual Knowledge of Borrower or Operating Lessee, as
applicable, any contemplated improvements to the Property that may result in
such special or other assessments.
4.1.23    Enforceability. The Loan Documents are not subject to any right of
rescission, set-off, counterclaim or defense by any Loan Party or Guarantor, as
applicable, including the defense of usury, nor would the operation of any of
the terms of the Loan Documents, or the exercise of any right thereunder, render
the Loan Documents unenforceable (subject to principles of equity and
bankruptcy, insolvency and other laws generally affecting creditors’ rights and
the enforcement of debtors’ obligations), and no Loan Party or Guarantor has
asserted any right of rescission, set-off, counterclaim or defense with respect
thereto.
4.1.24    No Prior Assignment. There are no prior assignments by Borrower or
Operating Lessee of any Leases or Room License Agreements to which it is a party
or any portion of the Rents due and payable or to become due and payable with
respect to the Property which are presently outstanding, other than to the
Operating Lessee pursuant to the Operating Lease and except in accordance with
the Loan Documents.
4.1.25    Insurance. Borrower has delivered to Lender a certificate of insurance
for the Policies reflecting the insurance coverages, amounts and other
requirements set forth in this Agreement and will deliver to Lender certified
copies of the Policies within sixty (60) days after the Closing Date. No
material claims are currently pending, outstanding or otherwise remain

USActive 30748472.10    -57-

--------------------------------------------------------------------------------




unsatisfied under the Policies which would reasonably be expected to have a
Material Adverse Effect, and neither Borrower nor Operating Lessee nor, to the
Borrower’s and Operating Lessee’s Actual Knowledge, any other Person has done,
by act or omission, anything which would impair the coverage of the Policies.
4.1.26    Use of Property. The Property is used exclusively for hotel purposes
and other appurtenant and related uses, including, but not limited to,
restaurants and lounges.
4.1.27    Certificate of Occupancy; Licenses. All certifications, permits,
licenses and approvals, including, without limitation, certificates of
completion and occupancy permits, hospitality licenses and liquor licenses
required for the legal use, occupancy and operation by Borrower or Operating
Lessee of the Property as a hotel (collectively, the “Licenses”), have been
obtained and are in full force and effect and are not subject to revocation,
suspension or forfeiture, except for where the failure to obtain such Licenses
or the failure of such Licenses to not be in full force and effect shall not
have a Material Adverse Effect. Borrower and Operating Lessee shall keep and
maintain, or cause to be kept and maintained, all Licenses necessary for the
operation of the Property as a hotel. The use being made of the Property is in
conformity in all material respects with the Licenses issued for the Property.
4.1.28    Flood Zone. Except as disclosed on the Surveys, none of the
Improvements on the Property owned by Borrower are located in an area as
identified by the Federal Emergency Management Agency as an area having special
flood hazards, or, if so located, the flood insurance required pursuant to
Section 6.1(a)(i) is in full force and effect with respect to the Property.
4.1.29    Physical Condition. Except as expressly set forth in the Physical
Conditions Reports, the Property, including, without limitation, all buildings,
improvements, parking facilities, sidewalks, storm drainage systems, roofs,
plumbing systems, HVAC systems, fire protection systems, electrical systems,
equipment, elevators, exterior sidings and doors, landscaping, irrigation
systems and all structural components is in good condition, order and repair in
all material respects; there exists no structural or other material defects or
damages in the Property, whether latent or otherwise, and neither Borrower nor
Operating Lessee has received notice from any insurance company or bonding
company of any defects or inadequacies in the Property, or any part thereof,
which would adversely affect the insurability of the same or cause the
imposition of extraordinary premiums or charges thereon or of any termination or
threatened termination of any policy of insurance or bond.
4.1.30    Boundaries. Except as may be disclosed on the Survey for the Property
all of the Improvements which were included in determining the appraised value
of the Property lie wholly within the boundaries and building restriction lines
of the Property, and no improvements on adjoining properties encroach upon the
Property, and no easements or other encumbrances upon the Property encroach upon
any of the Improvements, so as to materially affect the use, operation or value
of the Property except those which are insured against in the Title Insurance
Policy.
4.1.31    Leases. The Property is not subject to any leases other than the
Operating Lease. Operating Lessee is the owner and lessor of landlord’s interest
in each Lease to which it is

USActive 30748472.10    -58-

--------------------------------------------------------------------------------




a party. No Person other than Operating Lessee has any possessory interest in
the Property, or a right to occupy the same except under and pursuant to the
provisions of any Leases.
4.1.32    Survey. The Survey for the Property delivered to Lender in connection
with this Agreement does not fail to reflect any material matter affecting the
Property or the title thereto.
4.1.33    Inventory. Borrower or Operating Lessee owns all of the Equipment,
Fixtures and Personal Property (as such terms are defined in the Mortgage)
located on or at the Property, and shall not lease any Equipment, Fixtures or
Personal Property other than as permitted hereunder. All of the Equipment,
Fixtures and Personal Property are sufficient to operate the Property in the
manner required hereunder and in the manner in which it is currently operated.
4.1.34    Filing and Recording Taxes. All transfer taxes, recordation taxes,
deed stamps, intangible taxes or other amounts in the nature of transfer taxes
required to be paid by any Person with respect to the transfer of the Property
to Borrower under applicable Legal Requirements have been paid. All mortgage,
mortgage recording, stamp, intangible or other similar tax required to be paid
by any Person under applicable Legal Requirements currently in effect in
connection with the execution, delivery, recordation, filing, registration,
perfection or enforcement of any of the Loan Documents, including, without
limitation, the Mortgage, have been paid (or will be paid at or prior to the
filing or recordation of the Mortgage and the other Loan Documents) and, under
current Legal Requirements, the Mortgage is enforceable in accordance with its
respective terms by Lender (or any subsequent holder thereof), subject to
principles of equity and bankruptcy, insolvency and other laws generally
applicable to creditors’ rights and the enforcement of debtors’ obligations.
4.1.35    Special Purpose Entity/Separateness. (a)  Until the Debt has been paid
in full, each Loan Party hereby represents, warrants and covenants that it is
and shall continue to be a Special Purpose Entity.
(b)    The representations, warranties and covenants set forth in Section 4.1.30
shall survive for so long as any amount remains payable to Lender under this
Agreement or any other Loan Document.
(c)    Any and all of the stated facts and assumptions made in any Insolvency
Opinion, including, but not limited to, any exhibits attached thereto, will have
been and shall be true and correct in all respects, and each Loan Party will
have complied and will comply with all of the stated facts and assumptions made
with respect to it in any Insolvency Opinion. Each entity other than any Loan
Party with respect to which an assumption is made or a fact stated in any
Insolvency Opinion will have complied and will comply with all of the
assumptions made and facts stated with respect to it in any such Insolvency
Opinion. Each Loan Party covenants that in connection with any Additional
Insolvency Opinion delivered in connection with this Agreement it shall provide
an updated certification regarding compliance with the facts and assumptions
made therein.
(d)    Each Loan Party covenants and agrees that (i) it shall provide Lender
with five (5) Business Days’ written notice prior to the removal of an
Independent Director of

USActive 30748472.10    -59-

--------------------------------------------------------------------------------




Borrower or such Loan Party, as applicable, and (ii) no Independent Director
shall be removed other than for Cause.
(e)    Each Loan Party hereby represents with respect to itself that any
amendment or restatement of any organizational document has been accomplished in
accordance with, and was permitted by, the relevant provisions of such document
prior to its amendment or restatement from time to time.
(f)    Each Loan Party hereby represents that any assignment of limited
liability company interests in such Loan Party, and the admission of the
assignee as a member of such Loan Party, made pursuant to or in connection with
the Bankruptcy Proceeding or at any time thereafter, was accomplished in
accordance with, and was permitted by, the limited liability company agreement
of such Loan Party as in effect at such time.
(g)    Each Loan Party hereby represents with respect to Borrower that, from the
date on which Borrower was acquired by a Holdco pursuant to the Bankruptcy
Proceeding, until the date hereof:
(i)    its business has been limited solely to (A) acquiring, owning, holding,
leasing, financing, operating and managing the Property, (B) entering into
financings and refinancings of the Property and (C) transacting any and all
lawful business that was incident, necessary and appropriate to accomplish the
foregoing;
(ii)    it has not engaged in any business other than as set forth in clause (i)
above;
(iii)    it has not entered into any contract or agreement with any of its
Affiliates, except upon terms and conditions that are commercially reasonable
and substantially similar to those available in an arm’s-length transaction with
an unrelated party, except as may have been expressly permitted pursuant to the
terms of any prior financings;
(iv)    it has not (a) made any loans or other extensions of credit to any
Person or (b) acquired or held evidence of indebtedness issued by any other
Person or entity, in either of the case of (a) or (b), other than (1) extensions
of credit such as security deposits made in the ordinary course of business
relating to the ownership and operation of the Property made to an entity that
is not an Affiliate of or subject to common ownership with such entity or
(2) cash and investment-grade securities issued by an entity that is not an
Affiliate of or subject to common ownership with such entity;
(v)    it has paid its debts and liabilities from its assets as the same have
become due or such debts and liabilities have been repaid or discharged as of
the date hereof;
(vi)    it has done or caused to be done all things necessary to observe
organizational formalities and preserve and keep in full force and effect its
existence, rights (charter and statutory) and franchises (except with respect to
the Bankruptcy Proceeding);

USActive 30748472.10    -60-

--------------------------------------------------------------------------------




(vii)    it has maintained all of its books, records, financial statements and
bank accounts separate from those of any other Person, and its assets and the
assets of Operating Lessee have not been listed as assets on the financial
statement of any other Person. Borrower and Operating Lessee, to the extent
applicable, has filed its own tax returns (except to the extent that it has been
a tax-disregarded entity not required to file tax returns under applicable law).
Borrower and Operating Lessee has maintained its books, records, resolutions and
agreements as official records;
(viii)    it has been, and has held itself out to the public as, a legal entity
separate and distinct from any other Person (including any Affiliate), has
corrected any known misunderstanding regarding its status as a separate entity,
has conducted its business in its own name, has not identified itself or any of
its Affiliates as a division or part of the other and has maintained and
utilized separate stationery, invoices and checks;
(ix)    it has not commingled its assets with those of any other Person and has
held all of its assets in its own name, except with respect to co-borrowers
under the prior financings secured by the Property, which have been repaid in
full as of the date hereof;
(x)    it has not guaranteed or become obligated for the debts of any other
Person and has not held itself out as being responsible for the debts or
obligations of any other Person except with respect to co-borrowers under the
prior financings secured by the Property, which have been repaid in full as of
the date hereof;
(xi)    it has allocated fairly and reasonably any overhead expenses that have
been shared with an Affiliate, including paying for office space and services
performed by any employee of an Affiliate;
(xii)    it has not granted a security interest or lien in, to or upon, or
pledged or otherwise encumbered any of its assets to secure the obligations for
the benefit of any other Person other than with respect to loans secured by the
Property, and no such security interest, lien, pledge or other encumbrance
remains outstanding except in connection with the Loan, and the Permitted
Encumbrances;
(xiii)    it has endeavored to maintain adequate capital in light of its
contemplated business operations;
(xiv)    it has maintained a sufficient number of employees in light of its
contemplated business operations and has paid the salaries of its own employees
from its own funds;
(xv)    it has not owned any subsidiary or any equity interest in any other
Person;
(xvi)    it has not made loans to any other Person that have not been released
or discharged, nor has it bought or held evidence of indebtedness issued by any
other Person; and

USActive 30748472.10    -61-

--------------------------------------------------------------------------------




(xvii)    it has not incurred any Indebtedness that is still outstanding other
than indebtedness that is permitted under the Loan Documents.
(h)    Borrower hereby represents with respect to Borrower, from the date on
which Borrower was acquired by a Holdco pursuant to the Bankruptcy Proceeding,
until the date hereof:
(i)    it is not now, nor has it been, party to any lawsuit, arbitration,
summons, or legal proceeding that is still pending or that resulted in a
judgment against it that has not been paid in full; it being acknowledged and
agreed that Bankruptcy Proceeding occurred and has been resolved pursuant to a
final non-appealable order of the United States Bankruptcy Court for the
Southern District of New York;
(ii)    it has no material contingent or actual obligations not related to the
Property;
(iii)    it is and has been duly formed, validly existing, and in good standing
in the state of its formation and in all other jurisdictions where it is
qualified to do business;
(iv)    it has not had any of its obligations guaranteed by an Affiliate, except
in connection with prior loans made to Borrower and secured by the Property;
(v)    other than Operating Lessee, none of the Tenants holding leasehold
interests with respect to the Property is Affiliated with Borrower;
(vi)    has no judgments or liens of any nature against it except for tax liens
not yet delinquent as set forth in the Title Insurance Policy or as otherwise
disclosed to Lender prior to the date hereof;
(vii)    is in compliance in all material respects with all laws, regulations,
and orders applicable to it and, except as otherwise disclosed in this
Agreement, has received all material permits necessary for it to operate the
Property;
(viii)    is not involved in any material dispute with any taxing authority with
respect to the Property, other than with respect to tax contests;
(ix)    has paid all taxes which it are due and payable, except for taxes being
contested or as otherwise permitted pursuant to this Agreement;
(x)    has no material contingent or actual obligations not related to the
Property; and
(xi)    Borrower has had at least one member at all times.
(i)    Each of Borrower, Operating Lessee and Lender acknowledges and agrees
that the Bankruptcy Proceeding occurred and such Bankruptcy Proceeding has been
resolved pursuant to a final non-appealable order of the United States
Bankruptcy Court for the Southern District of New York.

USActive 30748472.10    -62-

--------------------------------------------------------------------------------




4.1.36    Management Agreement. The Management Agreement is in full force and
effect, and there is no default thereunder by Operating Lessee or Manager and no
event has occurred that, with the passage of time and/or the giving of notice
would constitute a default by Operating Lessee or Manager thereunder. The
Management Agreement was entered into on commercially reasonable terms.
4.1.37    Illegal Activity. No portion of the Property has been or will be
purchased by Borrower with proceeds of any illegal activity.
4.1.38    No Change in Facts or Circumstances; Disclosure. All information
submitted by each Loan Party to Lender and contained in all financial
statements, rent rolls, reports, certificates and other documents submitted by
each Loan Party in connection with the Loan or in satisfaction of the terms
thereof, and all statements of fact made by each Loan Party in this Agreement or
in any other Loan Document, are accurate, complete and correct in all material
respects. There has been no material adverse change in any condition, fact,
circumstance or event that would make any such information inaccurate,
incomplete or otherwise misleading in any material respect or that otherwise
materially and adversely affects or might materially and adversely affect the
use, operation or value of the Property or the business operations or the
financial condition of such Loan Party. Each Loan Party has disclosed to Lender
all material facts known to it and has not failed to disclose any material fact
known to it that could cause any Provided Information or any representation or
warranty made herein to be materially misleading.
4.1.39    Investment Company Act. Neither Borrower nor Operating Lessee is
(a) an “investment company” or a company “controlled” by an “investment
company,” within the meaning of the Investment Company Act of 1940, as amended;
(b) a “holding company” or a “subsidiary company” of a “holding company” or an
“affiliate” of either a “holding company” or a “subsidiary company” within the
meaning of the Public Utility Holding Company Act of 2005, as amended; or
(c) subject to any other federal or state law or regulation which purports to
restrict or regulate its ability to borrow money.
4.1.40    Embargoed Person. As of the date hereof, (a) none of the funds or
other assets of any Loan Party or Guarantor constitute property of, or are
beneficially owned, directly or indirectly, by any Embargoed Person; (b) no
Embargoed Person has any interest of any nature whatsoever in any Loan Party or
Guarantor, as applicable, with the result that the investment in such Loan Party
or Guarantor, as applicable (whether directly or indirectly), is prohibited by
law or the Loan is in violation of law; and (c)  to Borrower’s Actual Knowledge,
none of the funds of any Loan Party or Guarantor, as applicable, have been
derived from any unlawful activity with the result that the investment in such
Loan Party or Guarantor, as applicable (whether directly or indirectly), is
prohibited by law or the Loan is in violation of law.
4.1.41    Principal Place of Business; State of Organization. Each Loan Party’s
principal place of business as of the date hereof is the address set forth in
the introductory paragraph of this Agreement. Each Loan Party is organized under
the laws of the State of Delaware and its organizational identification number
is set forth on Schedule I.
4.1.42    Reserved.

USActive 30748472.10    -63-

--------------------------------------------------------------------------------




4.1.43    Cash Management Account. Each Loan Party hereby represents and
warrants to Lender that:
(a)    This Agreement, together with the other Loan Documents, create a valid
and continuing security interest (as defined in the Uniform Commercial Code of
the State of New York) in the Lockbox Account and the Cash Management Account in
favor of Lender, which security interest is prior to all other Liens, other than
Permitted Encumbrances, and is enforceable as such against creditors of and
purchasers from Borrower or any other Loan Party. Other than in connection with
the Loan Documents and except for Permitted Encumbrances, Borrower has not sold,
pledged, transferred or otherwise conveyed the Lockbox Account and the Cash
Management Account;
(b)    The Lockbox Account and the Cash Management Account shall be and shall be
treated as “deposit accounts” and/or “securities accounts” within the meaning of
the Uniform Commercial Code of the State of New York);
(c)    Pursuant and subject to the terms hereof and the other applicable Loan
Documents, the Lockbox Bank and Agent have agreed to comply with all
instructions originated by Lender, without further consent by Borrower or any
other Loan Party, directing disposition of the Lockbox Account and the Cash
Management Account and all sums at any time held, deposited or invested therein,
together with any interest or other earnings thereon, and all proceeds thereof
(including proceeds of sales and other dispositions), whether accounts, general
intangibles, chattel paper, deposit accounts, instruments, documents or
securities;
(d)    The Lockbox Account and Cash Management Account are not in the name of
any Person other than Borrower or another Loan Party, as pledgor, or Lender, as
pledgee. Borrower and each other Loan Party has not consented to the Lockbox
Bank and Agent complying with instructions with respect to the Lockbox Account
and the Cash Management Account from any Person other than Lender; and
(e)    The Property is not subject to any cash management system (other than
pursuant to Cash Management Agreement and the other Loan Documents), and any and
all existing tenant instruction letters and other payment direction letters
issued in connection with any previous financing have been duly terminated prior
to the date hereof.
4.1.44    Taxes. No Loan Party is subject to U.S. federal income tax on a net
income basis. Each Loan Party has timely filed or caused to be filed all U.S.
federal and other material tax returns and reports required to have been filed
by it and has timely paid or caused to be paid all U.S. federal and other
material Section 2.7 Taxes required to have been paid by it, except for (a) any
such Section 2.7 Taxes that are being contested in good faith by appropriate
proceedings and for which the applicable Loan Party has set aside on its books
adequate reserves in accordance with GAAP, and (b) Taxes and Other Charges, the
payment of which shall be governed by Section 5.1.2 and Section 7.2 hereof.

USActive 30748472.10    -64-

--------------------------------------------------------------------------------




4.1.45    Reserved.
4.1.46    Franchise Agreement. The Franchise Agreement is in full force and
effect and there is no default thereunder by Operating Lessee and to each Loan
Party’s Actual Knowledge, no default thereunder by any Franchisor party thereto.
No event has occurred that, with the passage of time and/or giving of notice,
would constitute a default under the Franchise Agreement by Operating Lessee and
to each Loan Party’s knowledge, would constitute a default thereunder by the
Franchisor thereto.
4.1.47    PIPs. There are no PIPs outstanding with respect to the Property other
than the PIPs set forth on Schedule IX hereto. No Loan Party is in default under
any PIP and to each Loan Party’s Actual Knowledge, no event has occurred that,
with the passage of time and/or giving of notice, would constitute a breach of
the PIP requirements under the Franchise Agreement.
4.1.48    Operating Lease. Borrower is the owner and lessor of landlord’s
interest in the Operating Lease. The Operating Lease is in full force and effect
and there are no material defaults thereunder by either party and to each Loan
Party’s Actual Knowledge, there are no conditions that, with the passage of time
or the giving of notice, or both, would constitute defaults thereunder. No
Operating Rent has been paid more than one (1) month in advance of its due date.
All security deposits (if any) under the Operating Lease are held by Borrower in
accordance with applicable Legal Requirements. All work (if any) to be performed
by Borrower under the Operating Lease has been performed as required, and if
required to be completed under the Operating Lease as of the date hereof, has
been completed, and has been accepted by Operating Lessee, and any payments,
free rent, partial rent, rebate of rent or other payments, credits, allowances
or abatements required to be given by Borrower to Operating Lessee has already
been received by Operating Lessee. There has been no prior sale, transfer or
assignment, hypothecation or pledge of the Operating Lease or of the Operating
Rents received thereunder which is still in effect. Except pursuant to the Loan
Documents, Operating Lessee has not assigned the Operating Lease or sublet all
or any portion of the premises demised thereby other than pursuant to a Lease.
Operating Lessee has no right or option pursuant to the Operating Lease or
otherwise to purchase all or any part of the leased premises or the building of
which the leased premises are a part.
Section 4.2    Survival of Representations. Each Loan Party agrees that all of
its representations and warranties set forth in Section 4.1 hereof and elsewhere
in this Agreement and in the other Loan Documents shall survive for so long as
any amount remains owing to Lender under this Agreement or any of the other Loan
Documents by any Loan Party. All representations, warranties, covenants and
agreements made in this Agreement or in the other Loan Documents by any Loan
Party shall be deemed to have been relied upon by Lender notwithstanding any
investigation heretofore or hereafter made by Lender or on its behalf.
Section 4.3    Lender ERISA Representation. Lender represents and warrants, as
of the date hereof and for so long as any amount remains owing to Lender under
this Agreement or any of the other Loan Documents by any Loan Party, that either
(a) (i) it is not an “employee benefit plan,” as defined in Section 3(3) of
ERISA, subject to Title I of ERISA or Section 4975 of the Code, (ii) none of the
assets of Lender constitute or will constitute “plan assets” of one or more such
plans within the meaning of 29 C.F.R. Section 2510.3-101, as modified by Section
3(42) of

USActive 30748472.10    -65-

--------------------------------------------------------------------------------




ERISA, (iii) it is not a “governmental plan” within the meaning of Section 3(32)
of ERISA and transactions by or with any Loan Party are not subject to any state
or other statute, regulation or other restriction regulating investments of, or
fiduciary obligations with respect to, governmental plans within the meaning of
Section 3(32) of ERISA which is similar to the provisions of Section 406 of
ERISA or Section 4975 of the Code and which prohibit or otherwise restrict the
transactions contemplated by this Agreement, and (iv) it is not an entity that
otherwise constitutes a “benefit plan investor” a defined in Section 3(42) of
ERISA and 29 C.F.R. Section 2510.3-101; or (b) if Lender or its assets are
described in any of the foregoing, the transactions contemplated by this
Agreement do not and will not constitute or result in a prohibited transaction
under Section 406 of ERISA or Section 4975 of the Code, or other similar rule of
law, for which an applicable exemption is not available, provided, that (c) in
the event of a Securitization, Lender’s representation in this Section 4.3 shall
be conditioned upon the accuracy of representations regarding Section 406 of
ERISA, Section 4975 of the Code, or other similar law by purchasers in such
Securitization.
ARTICLE V     – BORROWER COVENANTS
Section 5.1    Affirmative Covenants. From the date hereof and until payment and
performance in full of the Debt or the earlier release of the Lien of the
Mortgage encumbering the Property in accordance with the terms of this Agreement
and the other Loan Documents, each of Borrower and Operating Lessee, as to
itself and Borrower and Operating Lessee as to the Property, covenants and
agrees with Lender that:
5.1.7    Existence; Compliance with Legal Requirements. Borrower and Operating
Lessee shall do or cause to be done all things necessary to preserve, renew and
keep in full force and effect its existence, rights, licenses, permits and
franchises and comply, in all material respects, with all Legal Requirements
applicable to it and the Property, including, without limitation, building and
zoning codes and certificates of occupancy and the procurement of all necessary
and required hospitality, liquor, gaming or innkeeper’s licenses. There shall
never be committed by Borrower or Operating Lessee, and Borrower and Operating
Lessee shall never permit any other Person in occupancy of or involved with the
operation or use of the Property to commit any act or omission affording the
federal government or any state or local government the right of forfeiture
against the Property or any part thereof or any monies paid in performance of
Borrower’s and Operating Lessee’s obligations under any of the Loan Documents.
Borrower and Operating Lessee each hereby covenants and agrees not to commit,
permit or suffer to exist any act or omission affording such right of forfeiture
with respect to the Property. Borrower and Operating Lessee each shall at all
times maintain, preserve and protect all of its franchises and trade names and
preserve all the remainder of its property used or useful in the conduct of its
business and shall keep the Property in good working order and repair, and from
time to time make, or cause to be made, all reasonably necessary repairs,
renewals, replacements, betterments and improvements thereto, all as more fully
provided in the Mortgage and the other Loan Documents. Borrower or Operating
Lessee each shall keep or cause to be kept the Property insured at all times by
financially sound and reputable insurers, to such extent and against such risks,
and maintain liability and such other insurance, as is more fully provided in
this Agreement. After prior written notice to Lender, Borrower or Operating
Lessee may, at its own expense, contest by appropriate legal proceeding promptly
initiated and conducted in good faith and with due diligence, the validity of
any Legal Requirement,

USActive 30748472.10    -66-

--------------------------------------------------------------------------------




the applicability of any Legal Requirement to Borrower or Operating Lessee or
the Property, or any alleged violation of any Legal Requirement by Borrower or
Operating Lessee with respect to the Property, provided that (i) no Event of
Default has occurred and is continuing; (ii) such proceeding shall be permitted
under and be conducted in accordance with the provisions of any applicable or
governing instrument to which Borrower or Operating Lessee is subject and shall
not constitute a default thereunder and such proceeding shall be conducted in
accordance with all applicable statutes, laws and ordinances; (iii) neither the
Property nor any part thereof or interest therein will be in danger of being
sold, forfeited, terminated, cancelled or lost; (iv) Borrower or Operating
Lessee, as applicable, shall promptly upon final non-appealable determination
thereof comply with any such Legal Requirement determined to be valid or
applicable or cure any violation of any Legal Requirement; (v) such proceeding
shall suspend the enforcement of the contested Legal Requirement against
Borrower or any other Loan Party or the Property; and (vi) Borrower shall
furnish such security as may be required in the proceeding or if none, if
requested by Lender, in an amount reasonably required to insure compliance with
such Legal Requirement and payment of all interest and penalties, if any,
payable in connection therewith. Lender may apply any such security or part
thereof, as necessary to cause compliance with such Legal Requirement at any
time when, in the reasonable judgment of Lender, the validity, applicability or
violation of such Legal Requirement is finally established and Borrower or any
other Loan Party fails to comply therewith, or the Property (or any part thereof
or interest therein) shall be in danger of being sold, forfeited, terminated,
cancelled or lost.
5.1.8    Taxes and Other Charges. Subject to the provisions of this
Section 5.1.2, Borrower or Operating Lessee shall pay or cause to be paid all
Taxes and Other Charges now or hereafter levied or assessed or imposed against
the Property or any part thereof prior to the date the same shall become
delinquent; provided, however, that Borrower’s and Operating Lessee’s obligation
to directly pay Taxes shall be suspended for so long as Borrower and Operating
Lessee complies with the terms and provisions of Section 7.2 hereof. Borrower or
Operating Lessee, as applicable, will furnish to Lender receipts or other
evidence satisfactory to Lender of the payment of the Taxes and Other Charges
have been so paid or are not then delinquent no later than five (5) Business
Days prior to the date on which the Taxes and/or Other Charges would otherwise
be delinquent (provided, however, that neither Borrower nor Operating Lessee is
required to furnish such receipts for payment of Taxes in the event that such
Taxes have been paid by Lender pursuant to Section 7.2 hereof and Lender has
received receipts from the relevant taxing authority). Subject to the provisions
of this Section 5.1.2, Borrower and Operating Lessee shall not suffer and shall
promptly cause to be paid and discharged any Lien or charge whatsoever which may
be or become a Lien against the Property, other than Permitted Encumbrances and
Liens in favor of Lender, and shall promptly pay for all utility services
provided to the Property. After prior written notice to Lender, Borrower or
Operating Lessee, at its own expense, may contest by appropriate legal
proceeding, promptly initiated and conducted in good faith and with due
diligence, the amount or validity or application in whole or in part of any
Taxes or Other Charges with respect to the Property, provided that (i) no Event
of Default has occurred and is continuing; (ii) such proceeding shall be
permitted under and be conducted in accordance with the provisions of any
applicable or governing instrument to which Borrower or Operating Lessee is
subject and shall not constitute a default thereunder and such proceeding shall
be conducted in accordance with all applicable statutes, laws and ordinances;
(iii) neither the Property nor any part thereof or interest therein will be in
danger

USActive 30748472.10    -67-

--------------------------------------------------------------------------------




of being sold, forfeited, terminated, cancelled or lost; (iv) Borrower or
Operating Lessee shall promptly upon final determination thereof pay the amount
of any such Taxes or Other Charges, together with all costs, interest and
penalties which may be payable in connection therewith; (v) such proceeding
shall suspend the collection of such contested Taxes or Other Charges from the
Property; and (vi) Borrower shall furnish such security as may be required in
the proceeding, or if none, if requested by Lender, in an amount reasonably
required for the payment of any such Taxes or Other Charges, together with all
interest and penalties thereon. Lender may pay over any such cash deposit or
part thereof held by Lender to the claimant entitled thereto at any time when,
in the reasonable judgment of Lender, the entitlement of such claimant is
established or the Property (or part thereof or interest therein) shall be in
danger of being sold, forfeited, terminated, cancelled or lost or it is
reasonably likely that Lien of the Mortgage on the Property will be primed by
any related Lien.
5.1.9    Litigation. Borrower and each other Loan Party shall give prompt
written notice to Lender of any litigation or governmental proceedings pending
or threatened in writing against Borrower, and any other Loan Party which if
resulting in an adverse determination would reasonably be expected to result in
a Material Adverse Effect.
5.1.10    Access to the Property. Borrower shall permit and shall cause each
other Loan Party to permit agents, representatives and employees of Lender to
inspect the Property during business hours upon reasonable advance notice.
5.1.11    Reserved.
5.1.12    Cooperate in Legal Proceedings. Borrower and each other Loan Party
shall cooperate in all reasonable respects with Lender with respect to any
proceedings before any court, board or other Governmental Authority which could
reasonably be expected to adversely affect the rights of Lender hereunder or any
rights obtained by Lender under any of the other Loan Documents and, in
connection therewith, permit Lender, at its election, to participate in any such
proceedings.
5.1.13    Reserved.
5.1.14    Award and Insurance Benefits. Borrower and Operating Lessee shall
cooperate in all reasonable respects with Lender in obtaining for Lender the
benefits of any Awards or Insurance Proceeds, subject to Section 6.4 hereof,
lawfully or equitably payable in connection with the Property and Lender shall
be reimbursed for any reasonable out-of-pocket expenses incurred in connection
therewith (including reasonable attorneys’ fees and disbursements, and the
payment by Borrower of the expense of an appraisal on behalf of Lender in case
of Casualty or Condemnation affecting the Property or any part thereof) out of
such Award or Insurance Proceeds.
5.1.15    Further Assurances. Borrower and each other Loan Party shall each, at
its sole cost and expense:
(a)    furnish to Lender all instruments, documents, boundary surveys, footing
or foundation surveys, certificates, plans and specifications, appraisals, title
and other insurance reports and agreements relating to the Property, and each
and every other document, certificate, agreement and instrument required to be
furnished by Borrower or any other

USActive 30748472.10    -68-

--------------------------------------------------------------------------------




Loan Party pursuant to the terms of this Agreement or any of the other Loan
Documents to which it is a party or reasonably requested by Lender in connection
therewith; provided, that so long as no Default or Event of Default is
continuing, Borrower shall not be required to deliver (i) an updated appraisal
with respect to the Property more than one (1) time during the term of the Loan
and (ii) an updated Survey for the Property, unless there shall be any change to
the footprint of the Improvements or there shall be any other material change,
including the granting of any easement or other encumbrance that shall be able
to be plotted on such Survey;
(b)    execute and deliver to Lender such documents, instruments, certificates,
assignments and other writings, and do such other acts reasonably necessary or
desirable, to evidence, preserve and/or protect the collateral at any time
securing or intended to secure the obligations of Borrower or any other Loan
Party under this Agreement and any of the other Loan Documents to which it is a
party, as Lender may reasonably require and the execution and delivery of all
such writings necessary to transfer, to the extent permitted under applicable
Legal Requirements, any hospitality, liquor or gaming licenses with respect to
the Property into the name of Lender or its designee during the continuance of
an Event of Default; and
(c)    do and execute all and such further lawful, and reasonable acts,
conveyances and assurances for the better and more effective carrying out of the
intents and purposes of this Agreement and the other Loan Documents to which it
is a party, as Lender shall reasonably require from time to time.
5.1.16    Principal Place of Business, State of Organization. Borrower and each
other Loan Party will not cause or permit any change to be made in its name,
identity (including its trade name or names), place of organization or formation
(as set forth in Section 4.1.36 hereof) or Borrower’s or such Loan Party’s
corporate, partnership, limited liability company or other organization
structure unless Borrower or such other Loan Party shall have first notified
Lender in writing of such change at least twenty (20) days prior to the
effective date of such change, and Borrower’s or such Loan Party’s shall take
all action reasonably required by Lender for the purpose of perfecting or
protecting the lien and security interests of Lender pursuant to this Agreement
and the other Loan Documents and, in the case of a change in Borrower’s or any
other Loan Party’s structure, except as expressly permitted pursuant to
Section 5.2.10 hereof, without first obtaining the prior written consent of
Lender. Upon Lender’s request, Borrower and each other Loan Party shall, at such
Loan Party’s sole cost and expense, execute and deliver additional security
agreements and other instruments which may be necessary to effectively evidence
or perfect Lender’s security interest in the Property as a result of such change
of principal place of business or place of organization. Borrower’s and each
other Loan Party’s principal place of business and chief executive office, and
the place where Borrower or such Loan Party keeps its books and records,
including recorded data of any kind or nature, regardless of the medium or
recording, including software, writings, plans, specifications and schematics,
has been for the preceding four months (or, if less, the entire period of the
existence of Borrower or such other Loan Party) and will continue to be the
address of Borrower and each other Loan Party set forth at the introductory
paragraph of this Agreement (unless Borrower or such other Loan Party notifies
Lender in writing at least twenty (20)

USActive 30748472.10    -69-

--------------------------------------------------------------------------------




days prior to the date of such change). Borrower and each other Loan Party shall
promptly notify Lender of any change in its organizational identification
number. If Borrower or any other Loan Party does not now have an organizational
identification number and later obtains one, Borrower or such other Loan Party
shall promptly notify Lender of such organizational identification number.
5.1.17    Financial Reporting. (a)  Borrower and each other Loan Party will keep
and maintain or will cause to be kept and maintained on a Fiscal Year basis, in
accordance with the requirements for a Special Purpose Entity set forth herein
and the Uniform System of Accounts and reconciled in accordance with GAAP (or
such other accounting basis acceptable to Lender), proper and accurate books,
records and accounts reflecting all of the financial affairs of Borrower and
such other Loan Party and all items of income and expense in connection with the
operation of the Property. Lender shall have the right from time to time at all
times during normal business hours upon reasonable notice to examine such books,
records and accounts at the office of Borrower or such Loan Party or any other
Person maintaining such books, records and accounts and to make such copies or
extracts thereof as Lender shall desire. After the occurrence and during the
continuance of an Event of Default, Borrower shall pay any costs and expenses
incurred by Lender to examine Borrower’s or any other Loan Party’s accounting
records with respect to the Property, as Lender shall determine to be necessary
or appropriate in the protection of Lender’s interests hereunder and under the
other Loan Documents.
(b)    Borrower will furnish, or cause to be furnished, to Lender annually,
within ninety (90) days following the end of each Fiscal Year, a complete copy
of Borrower’s unaudited financial statements. In addition, Borrower will
provide, or cause to be provided, simultaneously to Lender the following
unaudited items: (i) a comparison of the budgeted income and expenses and the
actual income and expenses for Borrower for the prior Fiscal Year; (ii) a
certificate executed by a Responsible Officer or other appropriate officer of
Borrower, stating that each such annual financial statement presents fairly the
financial condition and the results of operations of Borrower, Operating Lessee
and the Property and has been prepared in accordance with GAAP; (iii) a list of
tenants, if any, occupying more than twenty (20%) percent of the total floor
area of the Improvements at the Property; (iv) an annual occupancy report for
such year, including the average daily room rate for such year for the Property
and RevPAR; and (v) a schedule certified by a Responsible Officer which includes
amounts representing annual net cash flow, Net Operating Income, Gross Income
from Operations and Operating Expenses, in addition to a schedule reconciling
Net Operating Income to net cash flow (the “Net Cash Flow Schedule”), which
shall itemize all adjustments made to Net Operating Income to arrive at Net Cash
Flow.
(c)    Borrower will furnish, or cause to be furnished, to Lender on or before
the date that is forty-five (45) days after the end of each calendar quarter,
the following items, accompanied by a certificate of a Responsible Officer or
other appropriate officer of Borrower or the applicable Loan Party, stating that
such items are true, correct, accurate, and complete and fairly present the
financial condition and results of the operations of Borrower, Operating Lessee
and the Property (subject to normal year-end adjustments): (i) a comparison of
budgeted income and expenses and the actual income and expenses together with a
detailed explanation of any variances of ten percent (10%) or more between
budgeted

USActive 30748472.10    -70-

--------------------------------------------------------------------------------




and actual amounts for such periods, all in form satisfactory to Lender; (ii) a
Net Cash Flow Schedule; (iii) quality assurance reports and guest satisfaction
reports for the Property; (iv) Smith Travel STAR Reports for the Property for
the applicable calendar quarter; (vi) any other statements or reports required
to be delivered to Borrower or Operating Lessee during such calendar quarter
pursuant to the Management Agreement; and (v) a calculation reflecting the Debt
Yield as of the last day of such calendar quarter, subject to verification by
Lender. In addition, such certificate shall also be accompanied by an Officer’s
Certificate stating that the representations and warranties of Borrower and each
other Loan Party set forth in Section 4.1.30 are true and correct as of the date
of such certificate.
(d)    For the partial year period commencing on the date hereof, and for each
Fiscal Year thereafter, Borrower shall submit, or cause Operating Lessee to
submit, to Lender an Annual Budget for the Property not later than thirty (30)
days prior to the commencement of such period or Fiscal Year in form reasonably
satisfactory to Lender. The Annual Budget shall be subject to Lender’s written
approval, which shall not be unreasonably withheld, conditioned or delayed (each
such Annual Budget after it has been approved in writing by Lender shall be
hereinafter referred to as an “Approved Annual Budget”). In the event that
Lender objects to a proposed Annual Budget submitted by Borrower, Lender shall
advise Borrower of such objections within fifteen (15) days after receipt
thereof (and deliver to Borrower a reasonably detailed description of such
objections) and Borrower shall promptly revise such Annual Budget and resubmit
the same to Lender. Lender shall advise Borrower of any objections to such
revised Annual Budget within ten (10) days after receipt thereof (and deliver to
Borrower a reasonably detailed description of such objections) and Borrower
shall promptly revise the same in accordance with the process described in this
subsection until Lender approves the Annual Budget. Each request for approval of
an Annual Budget shall contain the following legend in prominently displayed in
bold, all caps and fourteen (14) point or larger font in the transmittal letter
requesting approval: “THIS IS A REQUEST FOR APPROVAL OF AN ANNUAL BUDGET.
LENDER’S RESPONSE IS REQUESTED WITHIN FIFTEEN (15) DAYS.” In the event that
Lender fails to grant or withhold its approval to such Annual Budget within such
fifteen (15) day period, Borrower shall deliver to Lender a second request for
approval containing the following legend in prominently displayed in bold, all
caps and fourteen (14) point or larger font in the transmittal letter requesting
approval: “THIS IS A SECOND REQUEST FOR APPROVAL OF AN ANNUAL BUDGET. LENDER’S
RESPONSE IS REQUESTED WITHIN TEN (10) DAYS. LENDER’S FAILURE TO RESPOND WITHIN
SUCH TIME PERIOD SHALL RESULT IN LENDER’S APPROVAL BEING DEEMED TO HAVE BEEN
GRANTED.” In the event that Lender fails to grant or withhold its approval to
such Annual Budget within such ten (10) day period, then Lender’s approval shall
be deemed to have been granted. In the event that Lender timely disapproves a
proposed Annual Budget in accordance with the foregoing, Borrower shall promptly
revise such Annual Budget and resubmit the same to Lender (and each such
resubmittal shall be subject to the provisions of this Section 5.1.11(d) as if
the applicable proposed Annual Budget were being submitted to Lender for its
initial review of the same). Until such time that Lender approves (or is deemed
to have approved in accordance with the terms hereunder) a proposed Annual
Budget, the most recently Approved Annual Budget shall apply; provided that,
such Approved Annual Budget shall

USActive 30748472.10    -71-

--------------------------------------------------------------------------------




be adjusted to reflect actual increases in Taxes, Insurance Premiums and Other
Charges and franchise fees.
(e)    In the event that Borrower or any other Loan Party must incur an
extraordinary operating expense or capital expense not set forth in the Approved
Annual Budget (each an “Extraordinary Expense”), then Borrower shall promptly
deliver to Lender a reasonably detailed explanation of such proposed
Extraordinary Expense for Lender’s approval, which shall not be unreasonably
withheld, conditioned or delayed.
(f)    Borrower shall furnish or cause Operating Lessee to furnish to Lender,
within ten (10) Business Days after request such further detailed information
with respect to the operation of the Property and the financial affairs of
Borrower and Operating Lessee as may be reasonably requested by Lender,
including, without limitation, an annual operating budget for the Property.
(g)    Borrower will cause Guarantor to furnish to Lender annually, within one
hundred twenty (120) days following the end of each Fiscal Year of Chatham
Lodging Trust, financial statements audited by an independent certified public
accountant, which shall include an annual balance sheet and profit and loss
statement of Chatham Lodging Trust, in the form reasonably required by Lender
provided, that in no event shall Borrower or Guarantor be required to provide
any or Chatham Confidential Information.
(h)    Any reports, statements or other information required to be delivered
under this Agreement shall be delivered (i) via email with report files in
electronic form of Microsoft Word, Microsoft Excel or .pdf format, (ii) in paper
form, and (iii) if requested by Lender and within the capabilities of Borrower’s
or Operating Lessee’s data systems without change or modification thereto, in
electronic form and prepared using a Microsoft Word for Windows or Excel files
(which files may be prepared using a spreadsheet program and saved as word
processing files). Borrower agrees that Lender may disclose information
regarding the Property and Borrower and each other Person that is provided to
Lender pursuant to this Section 5.1.11 in connection with the Securitization to
such parties requesting such information in connection with such Securitization.
5.1.18    Business and Operations. Borrower and each other Loan Party shall
continue to engage in the businesses presently conducted by it as and to the
extent the same are necessary for the ownership, maintenance, management and
operation of the Property. Borrower and each other Loan Party will qualify to do
business and will remain in good standing under the laws of each jurisdiction of
its formation as and to the extent the same are required for the ownership,
maintenance, management and operation of the Property. Borrower or Operating
Lessee shall at all times during the term of the Loan, continue to own all
Equipment, Fixtures and Personal Property which are necessary to operate the
Property in the manner required hereunder and in the manner in which it is
currently operated.
5.1.19    Title to the Property. Borrower shall warrant and defend (a) the title
to the Property and every part thereof, subject only to Liens permitted
hereunder (including Permitted Encumbrances), and (b) the validity and priority
of the liens of the Mortgage on the Property, subject

USActive 30748472.10    -72-

--------------------------------------------------------------------------------




only to Liens permitted hereunder (including Permitted Encumbrances), in each
case against the claims of all Persons whomsoever. Borrower shall reimburse
Lender for any actual losses, costs, damages or expenses (including reasonable
attorneys’ fees and expenses) incurred by Lender if an interest in the Property,
other than as permitted hereunder, is claimed by another Person.
5.1.20    Costs of Enforcement. In the event (a) that the Mortgage is foreclosed
in whole or in part or that the Mortgage is put into the hands of an attorney
for collection, suit, action or foreclosure, (b) of the foreclosure of any
mortgage encumbering the Property prior to or subsequent to the Mortgage
covering the Property in which proceeding Lender is made a party, or (c) of the
bankruptcy, insolvency, rehabilitation or other similar proceeding in respect of
Borrower, any other Loan Party or any of their Constituent Members or an
assignment by Borrower, any other Loan Party or any of their Constituent Members
for the benefit of its creditors, Borrower, its successors or assigns, shall be
chargeable with and agrees to pay all costs of collection and defense, including
reasonable attorneys’ fees and expenses, incurred by Lender or any Loan Party in
connection therewith and in connection with any appellate proceeding or post
judgment action involved therein, together with all required service or use
taxes.
5.1.21    Estoppel Statement. (a) After request by Lender, Borrower shall within
fifteen (15) days furnish Lender with a statement, duly acknowledged and
certified by Borrower, setting forth (i)  the original principal amount of the
Note, (ii) the unpaid principal amount of the Note, (iii) the Interest Rate of
the Note, (iv) the date installments of interest and/or principal were last
paid, (v) any offsets or defenses to the payment of the Debt, if any, of which
Borrower has Actual Knowledge, and (vi) that the Note, this Agreement, the
Mortgage and the other Loan Documents are in full force and effect and remain
binding obligations of Borrower and each other Loan Party thereto and have not
been modified or if modified, giving particulars of such modification, provided,
that unless an Event of Default shall be continuing, Borrower shall not be
required to deliver such certificates more frequently than two (2) times in any
calendar year.
(b)    After request by Borrower, Lender shall within fifteen (15) days furnish
Borrower with a statement, duly acknowledged and certified by Lender, setting
forth (i)  the original principal amount of the Note, (ii) the unpaid principal
amount of the Note, (iii) the Interest Rate of the Note, and (iv) the date
installments of interest and/or principal were last paid, provided that Lender
shall not be required to deliver such certificates more frequently than once in
any calendar year.
(c)    Operating Lessee shall use commercially reasonable efforts to deliver to
Lender upon request, tenant estoppel certificates from each commercial tenant to
which it leases space at the Property in form and substance reasonably
satisfactory to Lender, subject to all estoppel terms (if any) contained in such
Tenant’s Lease, provided that unless an Event of Default shall be continuing,
Borrower shall not be required to deliver such certificates more frequently than
two (2) times in any calendar year.
5.1.22    Loan Proceeds. Borrower shall use the proceeds of the Loan received by
it on the Closing Date only for the purposes set forth in Section 2.1.4 hereof.

USActive 30748472.10    -73-

--------------------------------------------------------------------------------




5.1.23    Performance by Borrower. Each Loan Party shall in a timely manner
observe, perform and fulfill each and every covenant, term and provision of each
Loan Document on its part to be observed or performed under each Loan Document
executed and delivered by, or applicable to, such Loan Party, and without the
consent of Lender, shall not enter into or otherwise suffer or permit any
amendment, waiver, supplement, termination or other modification of any Loan
Document to which it is a party. Each Loan Party shall pay all costs, fees and
expenses to the extent it is required to pay when due under the Loan Documents,
subject to applicable notice and cure periods.
5.1.24    Confirmation of Representations. Each Loan Party shall deliver, in
connection with any Securitization, (a) one (1) or more Officer’s Certificates
certifying to the accuracy of all representations in all material respects made
by such Loan Party in the Loan Documents as of the date of the closing of such
Securitization, (except (i) to the extent that any such representations and
warranties are only made as of a specific date, and if the facts and
circumstances upon which such representations and warranties are based are
specific solely to a certain date, in which case confirmation as to truth,
completeness and correctness shall be provided as of such specific date or (ii)
to the extent such representations are no longer true and correct as a result of
subsequent events not caused by the actions and/or omissions of a Loan Party and
such events did not result in a Default or Event of Default under the Loan
Documents in which case Borrower shall provide an updated representation or
warranty which are reasonably acceptable to Lender and the delivery of such
updated representations and warranties in accordance with the terms hereunder
shall not constitute a Default or Event of Default, unless such updated
representations and warranties shall disclose a Default or an Event of Default
has occurred hereunder or under the other Loan Documents) and (b) certificates
of the Secretary of State of Delaware and any other jurisdiction where the
Property is located indicating the good standing or legal existence and
qualification of such Loan Party and Guarantor as of the date of the
Securitization.
5.1.25    O&M Program. (a) Each Loan Party hereby represents and warrants, for
itself and the Property that the operations and maintenance plan described on
Schedule IX hereto (the “O&M Program”) is in full force and effect as of the
date hereof and has not been amended as of date hereof and each Loan Party has
as of the date hereof complied in all material respects with the O&M Program.
Each Loan Party hereby covenants and agrees that, during the term of the Loan,
including any extension or renewal thereof, such Loan Party shall comply in all
material respects with the terms and conditions of the O&M Program.
(b)    Lender’s requirement that the applicable Loan Party comply with the O&M
Program shall not be deemed to constitute a waiver or a modification of any of
such Loan Party’s representations, covenants or agreements with respect to
environmental matters set forth in the Loan Agreement, the Mortgage or any other
Loan Document.
5.1.26    Leasing Matters. (a)  Any Major Leases with respect to the Property
entered into after the date hereof shall be subject to the prior written
approval of Lender, which approval shall not be unreasonably withheld,
conditioned or delayed. Upon request, Borrower shall furnish Lender with
executed copies of all Leases. All renewals of Leases and all proposed Leases
shall provide for rental rates comparable to existing local market rates. All
proposed Leases shall be on

USActive 30748472.10    -74-

--------------------------------------------------------------------------------




commercially reasonable terms and shall not contain any terms which would have a
Material Adverse Effect. All Leases executed after the date hereof shall provide
that they are subordinate to the Mortgage and that the lessee agrees to attorn
to Lender or any purchaser at a sale by foreclosure or power of sale; provided
that Lender agrees that it shall, at the request of Operating Lessee, enter into
a subordination, non-disturbance and attornment agreement with the Tenant under
any Major Lease, in form and substance satisfactory Lender, Operating Lessee and
such Tenant. Operating Lessee (i) shall observe and perform the obligations
imposed upon the lessor under the Leases in a commercially reasonable manner;
(ii) shall enforce and may amend or terminate the terms, covenants and
conditions contained in the Leases upon the part of the lessee thereunder to be
observed or performed in a commercially reasonable manner and in a manner not to
impair in any material respect the value of the Property, except that no
termination by Operating Lessee or acceptance of surrender by a Tenant of any
Leases shall be permitted unless by reason of a tenant default and then only in
a commercially reasonable manner to preserve and protect the Property; provided,
however, that no such termination or surrender of any Major Lease will be
permitted without the prior written consent of Lender; (iii) shall not collect
any of the rents more than one (1) month in advance (other than security
deposits); (iv) shall not execute any other assignment of lessor’s interest in
the Leases or the Rents (except as contemplated by the Loan Documents);
(v) shall not alter, modify or change the terms of any Major Lease without the
prior written consent of Lender; and (vi) shall execute and deliver at the
request of Lender all such further assurances, confirmations and assignments in
connection with the Leases as Lender shall from time to time reasonably require.
Notwithstanding anything to the contrary contained herein, neither Borrower nor
any other Loan Party shall enter into (x) a lease of all or substantially all of
the Property, or (y) any new Leases or any amendment, modification, extension or
renewal of existing Leases with any Affiliates of Borrower or any other Loan
Party without the prior written consent of Lender, which consent shall not be
unreasonably withheld, conditioned or delayed.
(b)    Notwithstanding the provisions above, to the extent Lender’s written
approval is required pursuant to this Section 5.1.20, Borrower’s or Operating
Lessee’s written request therefor shall be delivered together with (if
applicable) a copy of the proposed Lease, modification or other instrument
requiring approval, and any other information reasonably requested in writing by
Lender in order to evaluate such request (it being acknowledged and agreed that
no request for consent shall be effective unless and until such materials have
been delivered to Lender) and shall include a notation prominently displayed in
bold, all caps and fourteen (14) point or larger font in the transmittal letter
requesting approval, that “PURSUANT TO SECTION 5.1.20 OF THE LOAN AGREEMENT,
THIS IS A REQUEST FOR LENDER’S CONSENT”. In the event that Lender fails to
respond within said ten (10) day period, Borrower shall deliver a second notice
to Lender with a notation prominently displayed in bold, all caps and fourteen
(14) point or larger font in such notice requesting approval, that “PURSUANT TO
SECTION 5.1.20 OF THE LOAN AGREEMENT, THIS IS A REQUEST FOR LENDER’S CONSENT.
IMMEDIATE RESPONSE REQUIRED, FAILURE TO RESPOND TO THIS APPROVAL REQUEST WITHIN
TEN (10) DAYS FROM RECEIPT SHALL BE DEEMED TO BE LENDER’S APPROVAL”. In the
event that Lender fails to respond to such second notice, such failure shall be
deemed to be the consent and approval of Lender of such request. Upon Lender’s
request, Operating Lessee shall be required to provide Lender with such material
information and documentation as may be reasonably required by Lender, in its
reasonable discretion, including,

USActive 30748472.10    -75-

--------------------------------------------------------------------------------




without limitation, lease comparables and other market information as reasonably
required by Lender to reach a decision. For purposes of clarification, Lender
request for any material information regarding a proposed Lease or the tenant
thereunder from Operating Lessee, in addition to approving or denying any
request (in whole or in part), shall be deemed a response by Lender for purposes
of the foregoing.
(c)    If pursuant to the terms of an Operating Lease which is in full force and
effect with respect to the Property, Operating Lessee (and not the Borrower that
owns the Property) shall be the sole party entitled to enter into Leases with
Tenants for all or any portion of the Property, then the Borrower that owns the
Property shall cause Operating Lessee to comply with the terms of this
Section 5.1.20 with respect to the Property. In the event that an Operating
Lease is not in effect with respect to the Property, then Borrower shall be the
sole party entitled to lease all or any portion of the Property and in doing so
shall comply with all obligations of Operating Lessee under this Section 5.1.20
with respect to the Property.
5.1.27    Alterations. (a) Borrower and Operating Lessee shall obtain Lender’s
prior written consent to any alterations to any Improvements, which consent
shall not be unreasonably withheld, conditioned or delayed except with respect
to alterations that are reasonably likely to have a Material Adverse Effect.
Notwithstanding the foregoing, Lender’s consent shall not be required in
connection with any alterations that will not have a Material Adverse Effect,
provided that such alterations are made in connection with (i) tenant
improvement work performed pursuant to the terms of any Lease executed on or
before the date hereof, (ii) tenant improvement work performed pursuant to the
terms and provisions of any Lease and not adversely affecting any structural
component of any Improvements, any utility or HVAC system contained in any
Improvements or the exterior of any building constituting a part of any
Improvements, (iv) alterations performed in connection with the Restoration of
the Property after the occurrence of a Casualty or Condemnation in accordance
with the terms and provisions of this Agreement, (v) any Capital Expenditures or
alterations required under the PIPs or the Franchise Agreement and in each case,
set forth in the Approved Annual Budget, or (vi) any Required Repairs performed
in accordance with the terms hereof. If the total unpaid amounts due and payable
with respect to alterations to the Improvements (other than such amounts to be
paid or reimbursed by Tenants under the Leases and amounts to be disbursed from
the Replacement Reserve Account or the CapEx Reserve Account, as applicable, in
accordance with the applicable provisions of Article VII hereof) shall at any
time exceed Two Million and 00/100 Dollars ($2,000,000) (the “Threshold
Amount”), then Borrower shall promptly deliver to Lender as security for the
payment of such amounts and as additional security for Borrower’s obligations
under the Loan Documents any of the following: (A) Cash, (B) U.S. Obligations,
(C) other securities having a rating reasonably acceptable to Lender and, if a
Securitization has occurred, a Rating Agency Confirmation with respect to such
securities or (D) a Letter of Credit. Such security shall be in an amount equal
to the excess of the total unpaid amounts with respect to alterations to the
Improvements (other than such amounts to be paid or reimbursed by Tenants under
the Leases and amounts for which sufficient reserves are on deposit in the
Replacement Reserve Account or the CapEx Reserve Account, as applicable, in
accordance with the applicable provisions of Article VII hereof) over the
Threshold Amount and may be applied from time to time at the option of Lender to
pay for such alterations.

USActive 30748472.10    -76-

--------------------------------------------------------------------------------




(b)    Notwithstanding the foregoing, Lender’s consent shall not be required in
connection with alterations to expand the Property in order to increase the
number of hotel rooms (“Expansion Alterations”), provided that the following
conditions are satisfied:
(i)    In lieu of any security required under Section 5.1.21(a), Borrower shall
deposit with Lender prior to demolition or construction either cash or a Letter
of Credit (“Completion Security”) in the amount equal to one hundred twenty-five
percent (125%) of the direct and indirect costs and expenses for the Expansion
Alterations as set forth on a project cost budget approved by Lender (provided
that, if such project cost budget includes a contingency of not less than ten
percent (10%) of the total costs, the required Expansion Security shall be equal
to one hundred ten percent (110%) of the direct and indirect costs and expenses
for the Expansion Alterations) as security for the payment of such costs and
expenses and as additional security for Borrower’s obligations under the Loan
Documents, which Expansion Security shall be disbursed and applied in accordance
with the terms and conditions of Section 5.1.21(c) below;
(ii)    Borrower shall deposit either cash or a Letter of Credit in the amount
of $3,123,013.51 (“Operations Security”) as security for any Shortfalls which
may be incurred with respect to the Property during the continuance of the
Expansion Alterations, and as additional security for Borrower’s obligations
under the Loan Documents, which Expansion Operations Security shall be disbursed
and applied in accordance with the terms and conditions of Section 5.1.21(d)
below; and
(iii)    Lender shall have determined in its sole, reasonable discretion that
the Expansion Alterations once completed would not have a Material Adverse
Effect (other than during a construction period); provided, however, the
Expansion Alterations shall be deemed not to have such a material adverse
effect, and neither Lender’s nor any Rating Agency Confirmation shall be
required with respect to the Expansion Alterations (subject to satisfaction of
the other conditions set forth in this Section 5.1.21(b)), in the event that the
Expansion Alterations (1) do not impact more than 16 rooms at the Property
(Silicon Valley 2), (2) are fully completed on a Lien-free basis within five (5)
years from the Closing Date, (3) are performed in accordance with all applicable
Legal Requirements, (4) upon completion, will be consistent with similar hotels
located in the same metropolitan region as the Property, and (5) upon
completion, will result in the amendment of the Franchise Agreement to extend
the term thereof until the earlier of (x) the twentieth (20th) anniversary of
such amendment or (y) June 30, 2036.
(a)    All or a portion, as applicable, of the Completion Security delivered to
Lender pursuant to this Section 5.1.21, shall be released to Borrower to pay for
the actual approved costs of the Expansion Alterations or to reimburse Borrower
therefor upon completion of such Expansion Alterations, provided that Borrower
satisfies each of the following conditions:
(i)    on the date such request is received by Lender and on the date such
payment is to be made, no Event of Default shall exist and remain uncured;

USActive 30748472.10    -77-

--------------------------------------------------------------------------------




(ii)    each request for release of the Completion Security shall be in a form
specified or approved by Lender and shall specify (A) the specific Expansion
Alterations for which the disbursement is requested, (B) the quantity and price
of each item purchased, if the Expansion Alteration includes the purchase or
replacement of specific items, (C) the price of all materials (grouped by type
or category) used in any Expansion Alteration other than the purchase or
replacement of specific items, and (D) the cost of all contracted labor or other
services applicable to each Expansion Alteration for which such request for
disbursement is made. With each request Borrower shall certify that all
Expansion Alterations have been or shall be made in accordance with all
applicable Legal Requirements of any Governmental Authority having jurisdiction
over the Property. Each request for release shall include copies of invoices for
all items or materials purchased and all contracted labor or services provided
and, unless Lender has agreed to issue joint checks as described below in
connection with a particular Expansion Alteration, each request shall include
evidence reasonably satisfactory to Lender of payment of all prior invoices
submitted to Lender in connection with a prior release by Lender for such
Expansion Alterations. Borrower shall provide Lender evidence of completion of
the subject Expansion Alteration satisfactory to Lender in its reasonable
judgment;
(iii)    Borrower shall pay all invoices in connection with the Expansion
Alteration with respect to which a release is requested prior to submitting such
request for release from the Completion Security or, at the request of Borrower,
Lender will issue joint checks, payable to Borrower and the contractor,
supplier, materialman, mechanic, subcontractor or other party to whom payment is
due in connection with an Expansion Alteration. In the case of payments made by
joint check, Lender may require a waiver of lien from each Person receiving
payment prior to Lender’s release of the Completion Security. In addition, as a
condition to any release, Lender may require Borrower to obtain lien waivers
from each contractor, supplier, materialman, mechanic or subcontractor who
receives payment in an amount equal to or greater than $25,000.00 for completion
of its work or delivery of its materials. Any lien waiver delivered hereunder
shall conform to the requirements of applicable law and shall cover all work
performed and materials supplied (including equipment and fixtures) for the
Property by that contractor, supplier, subcontractor, mechanic or materialman
through the date covered by the current reimbursement request (or, in the event
that payment to such contractor, supplier, subcontractor, mechanic or
materialmen is to be made by a joint check, the release of lien shall be
effective through the date covered by the previous release of funds request);
(iv)    If (A) the cost of an Expansion Alteration exceeds $25,000.00, (B) the
contractor performing such Expansion Alteration requires periodic payments
pursuant to terms of a written contract, and (C) Lender has approved in writing
in advance such periodic payments such approval not to be unreasonably withheld,
a request for reimbursement from the Completion Security may be made after
completion of a portion of the work under such contract, provided (1) such
contract requires payment upon completion of such portion of the work, (2) the
materials for which the request is made are on site at the Property and are
properly secured or have been installed in the Property, (3) all other
conditions in this Agreement for release have been satisfied, (4) the amount of
the Completion Security

USActive 30748472.10    -78-

--------------------------------------------------------------------------------




remaining is, in Lender’s reasonable judgment, sufficient to complete such
Expansion Alteration and other Expansion Alterations when required, and (5) if
required by Lender, each contractor or subcontractor receiving payments under
such contract shall provide a waiver of lien with respect to amounts which have
been paid to that contractor or subcontractor; and
(v)    Borrower shall not make a request for release of the Completion Security
more frequently than once in any calendar month and (except in connection with
the final disbursement) the total cost of all Expansion Alterations in any
request shall not be less than $5,000.00.
(b)    All or a portion, as applicable, of the Operations Security delivered to
Lender pursuant to this Section 5.1.21, shall be deposited (in the case of a
Letter of Credit, following a draw by Lender thereon) by Lender into the Cash
Management Account for further application in the same manner as Rents pursuant
to and in accordance with the provisions of this Agreement, the Cash Management
Agreement and the other Loan Documents, upon satisfaction by Borrower of each of
the following conditions: (i) Borrower shall submit a written request for
deposit of the Operations Security (or applicable portion thereof) into the Cash
Management Account to Lender at least two (2) Business Days prior to the date on
which Borrower requests such deposit to be made, together with an Officer’s
Certificate setting forth the amount of the Shortfall to be covered by such
deposit; and (ii) on the date such request is received by Lender and on the date
such deposit is to be made, no Event of Default shall exist and remain uncured.
The insufficiency of funds on deposit in the Cash Management Account (including,
without limitation, following deposit of any Operations Security pursuant to
this Section 5.1.21(d)) shall not relieve Borrower of the obligation to make any
payments, as and when due pursuant to, and in accordance with, this Agreement,
the Cash Management Agreement and the other Loan Documents, and such obligations
shall be separate and independent, and not conditioned on any event or
circumstance whatsoever. During the continuance of an Event of Default, any or
all Operations Security may be applied from time to time at the option of Lender
to cover Shortfalls or otherwise to the payment of the Debt.
5.1.28    Operation of Property. (a)  Borrower and each other Loan Party shall
cause the Property to be operated, in all material respects, in accordance with
the Management Agreement (or Replacement Management Agreement) as applicable. In
the event that the Management Agreement expires or is terminated (without
limiting any obligation of Borrower to obtain Lender’s consent to any
termination or modification of the Management Agreement in accordance with the
terms and provisions of this Agreement), Borrower shall cause Operating Lessee
to enter into a Replacement Management Agreement with Manager or another
Qualified Manager, as applicable, within sixty (60) days following the date of
the expiration or termination of the Management Agreement. In the event that the
Franchise Agreement expires or is terminated (without limiting any obligation of
Borrower to obtain Lender’s consent to any termination or modification of the
Franchise Agreement in accordance with the terms and provisions of this
Agreement), Borrower shall cause Operating Lessee to enter into a Replacement
Franchise Agreement with Franchisor or

USActive 30748472.10    -79-

--------------------------------------------------------------------------------




another Qualified Franchisor, as applicable, within one hundred twenty (120)
days following the date of the expiration or termination of the Franchise
Agreement.
(b)    Borrower and each other Loan Party shall: (i) promptly perform and/or
observe, in all material respects, all of the covenants and agreements required
to be performed and observed by it under the Management Agreement and the
Franchise Agreement and do all things necessary to preserve and to keep
unimpaired its material rights thereunder; (ii) promptly notify Lender of any
material default under the Management Agreement and the Franchise Agreement of
which it has Actual Knowledge; (iii) promptly deliver to Lender a copy of each
financial statement, business plan, capital expenditures plan, notice, report
and estimate received by it under the Management Agreement and the Franchise
Agreement; and (iv) enforce the performance and observance of all of the
covenants and agreements required to be performed and/or observed by Manager
under the Management Agreement and Franchisor under the Franchise Agreement, in
a commercially reasonable manner.
5.1.29    Embargoed Person. Borrower and each other Loan Party has performed and
shall perform reasonable due diligence to insure that at all times throughout
the term of the Loan, including after giving effect to any Transfers permitted
pursuant to the Loan Documents, (a) none of the funds or other assets of
Borrower, any other Loan Party and Guarantor constitute property of, or are
beneficially owned, directly or indirectly, by any Embargoed Person; (b) no
Embargoed Person has any interest of any nature whatsoever in Borrower, any
other Loan Party or Guarantor, as applicable, with the result that the
investment in Borrower, any other Loan Party or Guarantor, as applicable
(whether directly or indirectly), is prohibited by law or the Loan is in
violation of law; and (c) none of the funds of Borrower, any other Loan Party or
Guarantor, as applicable, have been derived from, or are the proceeds of, any
unlawful activity, including money laundering, terrorism or terrorism
activities, with the result that the investment in Borrower, any other Loan
Party or Guarantor, as applicable (whether directly or indirectly), is
prohibited by law or the Loan is in violation of law, or may cause the Property
to be subject to forfeiture or seizure.
5.1.30    Payment of Obligations. Each Loan Party will pay its obligations,
including tax liabilities, that, if not paid, would be reasonably likely to have
a Material Adverse Effect, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (b) such Loan Party
has set aside on its books adequate reserves with respect thereto in accordance
with GAAP, or (c) the failure to make payment pending such contest could not
reasonably be expected to have a Material Adverse Effect.
5.1.31    Taxes. Each Loan Party will be treated as a partnership or a
disregarded entity for U.S. federal income tax purposes. Each Loan Party will
timely file or cause to be filed all federal income and other material tax
returns and reports required to be filed by it and will pay or cause to be paid
all federal income and other material taxes and related liabilities required to
be paid by it, except taxes that are being contested in good faith by
appropriate proceedings and for which such Loan Party sets aside on its books
adequate reserves in accordance with GAAP. Each Loan Party will not permit any
Liens for Section 2.7 Taxes to be imposed on or with respect to any of its
income or assets, other than Liens for Section 2.7 Taxes not yet due and payable
and for which such Loan Party sets aside on its books adequate reserves in
accordance with GAAP.

USActive 30748472.10    -80-

--------------------------------------------------------------------------------




5.1.32    Reserved.
5.1.33    Operating Lease. Borrower shall (a) cause the Property to be operated
by the Operating Lessee in accordance with the terms of the Operating Lease;
(b) promptly perform and/or observe all of the material covenants, agreements
and obligations required to be performed and observed by Borrower under the
Operating Lease, and do all things necessary to preserve and to keep unimpaired
its material rights thereunder; (c) promptly notify Lender of any default by the
Operating Lessee under the Operating Lease; (d) promptly deliver to Lender a
copy of each financial statement, business plan, capital expenditures plan,
notice, report and estimate received from the Operating Lessee under the
Operating Lease; (e) promptly enforce in a commercially reasonable manner the
performance and observance of all of the covenants and agreements required to be
performed and/or observed by the Operating Lessee under such Operating Lease;
(f) cause Operating Lessee to deposit all Rents from the Property into the
Lockbox Account; and (g) cause Operating Lessee to conduct its business and
operations in accordance with the terms of this Agreement as if it were a
Borrower hereunder and not allow or permit Operating Lessee to take any of the
actions that Borrower is prohibited from taking pursuant to the terms of this
Agreement.
Section 5.2    Negative Covenants. From the date hereof until payment and
performance in full of all Obligations of Borrower under the Loan Documents or
the earlier release of the Liens of the Mortgage in accordance with the terms of
this Agreement and the other Loan Documents, each of Borrower and Operating
Lessee, solely as to itself, as applicable, covenants and agrees with Lender
that it will not do, directly or indirectly, any of the following:
5.2.5    Operation of Property. (a)  Borrower shall not permit Operating Lessee,
and Operating Lessee shall not, without Lender’s prior written consent (which
consent shall not be unreasonably withheld, conditioned or delayed):
(i) surrender, terminate, cancel or amend or modify the Management Agreement;
provided, that Borrower or Operating Lessee, as applicable, may, without
Lender’s consent, replace the Manager so long as the replacement manager is a
Qualified Manager pursuant to a Replacement Management Agreement, and provided,
further, that any Qualified Manager shall have all hospitality and liquor
licenses required by, and be in compliance in all material respects with, all
applicable Legal Requirements at or prior to the time such Replacement
Management Agreement is entered into and Borrower shall take any other actions
required to ensure continuous operation of the Property as a hotel;
(ii) surrender, terminate or cancel the Franchise Agreement; provided, that
Borrower or Operating Lessee, as applicable, may, without Lender’s consent,
replace the Franchisor so long as the replacement franchisor is a Qualified
Franchisor pursuant to a Replacement Franchise Agreement; (iii) reduce or
consent to the reduction of the term of the Management Agreement or the
Franchise Agreement; (iv) increase or consent to the increase of the amount of
any fees or charges under the Management Agreement or the Franchise Agreement;
or (v) otherwise modify, change, supplement, alter or amend, or waive or release
any of its rights and remedies under, the Management Agreement or the Franchise
Agreement in any material respect, provided, however, Borrower or Operating
Lessee, as applicable, may, without Lender’s consent, enter into non-material
amendments or modifications of the Management Agreement with respect to the
operations of the Property, provided that such amendment or modification shall
not increase Borrower’s obligations or liabilities or decrease Borrower’s rights
thereunder.

USActive 30748472.10    -81-

--------------------------------------------------------------------------------




(b)    Following the occurrence and during the continuance of an Event of
Default, Borrower and Operating Lessee shall not exercise any rights, grant any
approvals or otherwise take any action under the Management Agreement or the
Franchise Agreement without the prior written consent of Lender, which consent
may be granted, conditioned or withheld in Lender’s sole discretion.
5.2.6    Liens. Neither Borrower nor any other Loan Party shall create, incur,
assume or suffer to exist any Lien on any portion of the Property or permit any
such action to be taken, except for Permitted Encumbrances, Liens in favor of
Lender and Liens which are being contested in accordance with Section 3.6(c) of
the Mortgage.
5.2.7    Dissolution. Neither Borrower nor any other Loan Party shall (a) engage
in any dissolution, liquidation or consolidation or merger with or into any
other business entity, (b) engage in any business activity not related to (i) in
the case of Borrower, the ownership and operation of the Property, and (ii) in
the case of Operating Lessee, the leasing and operation of the Property, (c)
transfer, lease or sell, in one transaction or any combination of transactions,
the assets or all or substantially all of the properties or assets of Borrower
or Operating Lessee, except to the extent expressly permitted by the Loan
Documents, or (d) except as expressly permitted under this Agreement or any of
the other the Loan Documents, modify, amend, waive or terminate its
organizational documents or its qualification and good standing in any
jurisdiction in which it is required hereunder or under applicable law to be
qualified.
5.2.8    Change In Business. Neither Borrower nor any other Loan Party shall
enter into any line of business other than the ownership, leasing, sale,
transfer, financing operation and management of the Property, or make any
material change in the scope or nature of its business objectives, purposes or
operations, or undertake or participate in activities other than the continuance
of its present business. Nothing contained in this Section 5.2.4 is intended to
expand the rights of Borrower contained in Section 5.2.10(d).
5.2.9    Debt Cancellation. Neither Borrower nor any other Loan Party shall
cancel or otherwise forgive or release any claim or debt (other than termination
of Leases or the Operating Lease in accordance herewith) owed to Borrower or
such other Loan Party by any Person, except for adequate consideration and in
the ordinary course of Borrower’s or such other Loan Party’s business.
5.2.10    Zoning. Borrower shall not initiate or consent to any zoning
reclassification of any portion of the Property or seek any variance under any
existing zoning ordinance or use or permit the use of any portion of the
Property in any manner that could result in such use becoming a non-conforming
use under any zoning ordinance or any other applicable land use law, rule or
regulation, without the prior written consent of Lender.
5.2.11    No Joint Assessment. Borrower shall not suffer, permit or initiate the
joint assessment of the Property (a) with any other real property constituting a
tax lot separate from the Property, and (b) which constitutes real property with
any portion of the Property which may be deemed to constitute personal property,
or any other procedure whereby the lien of any taxes which

USActive 30748472.10    -82-

--------------------------------------------------------------------------------




may be levied against such personal property shall be assessed or levied or
charged to such real property portion of the Property.
5.2.12    Intentionally Omitted.
5.2.13    ERISA. (a)  Provided that Lender is in conformance with Section 4.3
hereof, no Loan Party shall and the Guarantor shall not engage in any
transaction which would cause any obligation, or action taken or to be taken,
hereunder (or the exercise by Lender of any of its rights under the Note, this
Agreement or the other Loan Documents) to be a non-exempt (under a statutory or
administrative class exemption) prohibited transaction under ERISA with respect
to that Loan Party or the Guarantor.
(b)    Each Loan Party further covenants and agrees to deliver to Lender such
certifications or other evidence from time to time throughout the term of the
Loan, as may be reasonably requested by Lender, that (A) such Loan Party is not
and does not maintain an “employee benefit plan” as defined in Section 3(3) of
ERISA, which is subject to Title I of ERISA, or a “governmental plan” within the
meaning of Section 3(32) of ERISA; (B) such Loan Party is not subject to any
state statute regulating investment of, or fiduciary obligations with respect to
governmental plans and (C) one or more of the following circumstances is true:
(i)    Equity interests in such Loan Party are publicly offered securities,
within the meaning of 29 C.F.R. § 2510.3-101(b)(2);
(ii)    Less than twenty-five percent (25%) of each outstanding class of equity
interests in such Loan Party are held by “benefit plan investors” within the
meaning of 29 C.F.R. § 2510.3-101(f)(2); or
(iii)    Such Loan Party qualifies as an “operating company” or a “real estate
operating company” within the meaning of 29 C.F.R. § 2510.3-101(c) or (e).
5.2.14    Transfers. (a)  Borrower and each other Loan Party acknowledges that
Lender has examined and relied on the experience of Borrower and each other Loan
Party and its stockholders, general partners, members, principals and (if
Borrower or such other Loan Party is a trust) beneficial owners in owning and
operating properties such as the Property in agreeing to make the Loan, and will
continue to rely on Borrower’s ownership of the Property as a means of
maintaining the value of the Property as security for repayment of the Debt and
the performance of the Other Obligations. Borrower and each other Loan Party
acknowledges that Lender has a valid interest in maintaining the value of the
Property so as to ensure that, should Borrower default in the repayment of the
Debt or the performance of the Other Obligations, Lender can recover the Debt by
a sale of the Property.
(b)    Without the prior written consent of Lender, and except to the extent
otherwise set forth in this Section 5.2.10, Borrower shall not, and shall not
permit any Restricted Party to, do any of the following: (i) sell, convey,
mortgage, grant, bargain, encumber, pledge, assign, grant options with respect
to, or otherwise transfer or dispose of

USActive 30748472.10    -83-

--------------------------------------------------------------------------------




(directly or indirectly, voluntarily or involuntarily, by operation of law or
otherwise, and whether or not for consideration or of record) the Property or
any part thereof or any legal or beneficial interest therein or (ii) permit a
Sale or Pledge of an interest in any Restricted Party (collectively, a
“Transfer”), other than (A) pursuant to the Operating Lease or Leases of space
in the Improvements to tenants in accordance with the provisions of
Section 5.1.20 hereof, (B) Permitted Encumbrances, (C) intentionally omitted (D)
as otherwise permitted under this Section 5.2.10, without the prior written
consent of Lender.
(c)    A Transfer shall include, but not be limited to, (i) an installment sales
agreement wherein Borrower agrees to sell the Property for a price to be paid in
installments; (ii) other than the Operating Lease, an agreement by Operating
Lessee or Borrower leasing all or a substantial part of the Property for other
than actual occupancy by a space Tenant thereunder or a sale, assignment or
other transfer of, or the grant of a security interest in, Borrower’s or
Operating Lessee’s respective right, title and interest in and to any Leases or
any Rents; (iii) if a Restricted Party is a corporation, any merger,
consolidation or Sale or Pledge of such corporation’s stock or the creation or
issuance of new stock; (iv) if a Restricted Party is a limited or general
partnership or joint venture, any merger or consolidation or the change,
removal, resignation or addition of a general partner or the Sale or Pledge of
the partnership interest of any general partner or any profits or proceeds
relating to such general partnership interest, or the Sale or Pledge of limited
partnership interests or any profits or proceeds relating to such limited
partnership interests or the creation or issuance of new limited partnership
interests; (v) if a Restricted Party is a limited liability company, any merger
or consolidation or the change, removal, resignation or addition of a managing
member or non-member manager (or if no managing member, any member) or the Sale
or Pledge of the membership interest of a managing member (or if no managing
member, any member) or any profits or proceeds relating to such membership
interest, or the Sale or Pledge of non-managing membership interests or the
creation or issuance of new non managing membership interests; or (vi) if a
Restricted Party is a trust or nominee trust, any merger, consolidation or the
Sale or Pledge of the legal or beneficial interest in a Restricted Party or the
creation or issuance of new legal or beneficial interests.
(d)    Notwithstanding the provisions of Section 5.2.10(b) and (c) or any
provisions of any of the Loan Documents to the contrary, the following transfers
shall not be deemed to be a Transfer and Lender’s consent shall not be required
in connection with:
(i)    (A) a transfer by devise or descent or by operation of law upon the death
of a member, partner or shareholder of a Restricted Party or a Restricted Party
itself; (B) the Sale or Pledge, in one or a series of transactions, of not more
than forty‑nine percent (49%) of the stock in a Restricted Party; provided,
however, that no such transfers shall result in the change of voting control in
the Restricted Party to any Person other than Guarantor, and as a condition to
each such transfer, Lender shall receive not less than ten (10) days’ prior
written notice of such proposed transfer, (C) the Sale or Pledge, in one or a
series of transactions, of not more than forty‑nine percent (49%) of the limited
partnership interests or non‑managing membership interests (as the case may be)
in a Restricted Party; provided, however, that no such transfers shall result in
the change of voting control in the Restricted

USActive 30748472.10    -84-

--------------------------------------------------------------------------------




Party to any Person other than Guarantor, and as a condition to each such
transfer, Lender shall receive not less than ten (10) days prior written notice
of such proposed transfer, or (D) the Sale or Pledge, issuance or redemption of
shares of common stock in any Restricted Party that is a publicly traded entity,
provided such shares of common stock are listed on the New York Stock Exchange
or another nationally recognized stock exchange;
(ii)    (A) any transfer of any direct or indirect legal or beneficial interests
in any Public Vehicle, including a Public Vehicle that exists on the date hereof
or a Public Vehicle which acquires a direct or indirect legal or beneficial
interest in Borrower or any other Loan Party after the Closing Date in
accordance with the terms of this Section 5.2.10, (B)  the disposition, sale,
issuance, transfer or redemption of shares or units of preferred stock in any
Person, whether or not a Restricted Party, that is identified on the
organizational chart of Borrower attached hereto as Schedule V as a “real estate
investment trust” (a “Borrower REIT”) under Section 856, et seq. of the Code;
and (C) the cancellation, surrender, disposition, issuance, sale, grant,
transfer or pledge of the operating partnership units of Guarantor or any other
operating partnership that owns indirect interests in Borrower that is a
publicly traded entity, provided such units are listed on the New York Stock
Exchange or another nationally recognized stock exchange (an “OPU Transfer”);
provided that (1) no OPU Transfer shall be to a Prohibited Person, (2) in the
event any OPU Transfer results in any Person and its Affiliates owning in excess
of ten percent (10%) of the direct or indirect ownership interest in Borrower or
Operating Lessee or Guarantor, Borrower shall provide to Lender, not less than
thirty (30) days prior to such OPU Transfer, the name and identity of each
proposed transferee, together with the names of the Person(s) controlling such
transferee, the social security number or employee identification number of such
transferee and the Person(s) controlling such transferee, and such transferee’s
and controlling Person(s)’ home address or principal place of business, and home
or business telephone number, (3) Borrower and Operating Lessee shall deliver,
or cause to be delivered to Lender any contribution agreement, amendment of the
organizational documents of Guarantor or other material agreement or
documentation in connection with such OPU Transfer, each of which shall be in
form and substance reasonably acceptable to Lender along with any additional
documentation as may be reasonably requested by Lender; and
(iii)    intentionally omitted;
provided, that with respect to all Transfers set forth in Section 5.2.10(d)(i)
through (iii) above, (1) after giving effect to such Transfer, (x) any Person
Controlling, under the Control of or under common Control with Guarantor shall
Control each Loan Party and (y) not less than fifty-one percent (51%) of the
direct or indirect legal and beneficial interest in each Loan Party shall be
owned, in the aggregate for each such entity, by Guarantor or Chatham Lodging
Trust, (2) such transferee and its principals are not an Embargoed Person and
the representations set forth in Sections 4.1.9 and 4.1.35 hereof shall continue
to be true and correct after giving effect to any such Transfer; (3) such
Transfer shall be at Borrower’s sole cost and expense; (4) if after giving
effect to any such Transfer, more than forty-nine percent (49%) in the aggregate
of direct interests in any Restricted Party is owned by any Person and its
Affiliates that owned less than forty-nine percent (49%) direct interest in such

USActive 30748472.10    -85-

--------------------------------------------------------------------------------




Restricted Party as of the Closing Date, Borrower shall, no less than five (5)
Business Days prior to the effective date of any such Transfer, deliver to
Lender an Additional Non-Consolidation Opinion reasonably acceptable to Lender
and the Approved Rating Agencies; (5) to the extent any transferee shall own
twenty percent (20%) or more of the direct or indirect ownership interests in
Borrower immediately following such Transfer (provided such transferee owned
less than twenty percent (20%) of the direct or indirect ownership interests in
Borrower as of the Closing Date), Borrower shall deliver, (and Borrower shall be
responsible for any reasonable out-of-pocket costs and expenses in connection
therewith), customary searches reasonably requested by Lender in writing
(including without limitation credit, judgment, lien, litigation, bankruptcy,
criminal and watch list) reasonably acceptable to Lender with respect to such
transferee, (6) for so long as the Loan shall remain outstanding, none of
Borrower or Operating Lessee shall issue preferred equity interests (except as
otherwise permitted pursuant to the Loan Documents). In the event any Transfer
shall result a change to the organizational chart attached hereto as Schedule V,
Borrower shall deliver to Lender, updated organizational chart within ten (10)
Business Days of such Transfer.
(e)    No Transfer of the Property and assumption of the Loan shall occur in any
event prior to the first (1st) anniversary of the Closing Date. Otherwise,
Lender may consent in Lender’s sole discretion to a one (1) time Transfer of the
Property or the legal or beneficial direct or indirect ownership interests
therein or in Borrower and Operating Lessee and an assumption of the entire
Loan, which consent shall not be unreasonably withheld, provided that Lender
receives sixty (60) days’ prior written notice of such Transfer and no Event of
Default has occurred and is continuing, and provided, further, that the
following additional requirements are satisfied:
(i)    Borrower shall pay Lender a transfer fee equal to a quarter of one
percent (0.25%) of the outstanding principal balance of the Loan at the time of
such transfer;
(ii)    Borrower shall pay any and all reasonable out-of-pocket costs incurred
in connection with such Transfer (including, without limitation, Lender’s
counsel fees and disbursements and all recording fees, title insurance premiums
and mortgage and intangible taxes and, if a Securitization has occurred, the
fees and out-of-pocket expenses of the Approved Rating Agencies pursuant to
clause (xi) below);
(iii)    The proposed transferee (the “Transferee”) or Transferee’s Principals
must have demonstrated expertise in owning and operating properties similar in
location, size, class and operation to the Property, which expertise shall be
reasonably determined by Lender;
(iv)    Transferee and Transferee’s Principals shall, as of the date of such
transfer, have an aggregate net worth and liquidity reasonably acceptable to
Lender;
(v)    Transferee, Transferee’s Principals and all other entities which may be
owned or Controlled directly or indirectly by Transferee’s Principals (“Related
Entities”) must not have been the subject of any Bankruptcy Action within seven
(7) years prior to the date of the proposed Transfer;

USActive 30748472.10    -86-

--------------------------------------------------------------------------------




(vi)    With respect to a Transfer of the Property, Transferee shall assume all
of the obligations of Borrower under the Loan Documents in a manner satisfactory
to Lender in all respects, including, without limitation, by entering into an
assumption agreement in form and substance satisfactory to Lender;
(vii)    There shall be no material litigation or regulatory action pending or
threatened against Transferee, Transferee’s Principals or any Related Entities
which, in each case, is not reasonably acceptable to Lender;
(viii)    Transferee, Transferee’s Principals and Related Entities shall not
have defaulted under its or their obligations with respect to any other
Indebtedness in a manner which is not reasonably acceptable to Lender;
(ix)    With respect to any Transfer of the Property, Transferee must be able to
satisfy all representations and covenants in Section 4.1.30 and with respect to
any Transfer under this Section 5.2.10(e) (A) Borrower shall, after giving
effect to such Transfer continue to be a Special Purpose Entity and comply with
Section 4.1.30 hereof and (B) Borrower, Transferee and Transferee’s Principals
shall comply with Sections 4.1.9, 4.1.35, 5.1.23 and 5.2.9 hereof. Transferee
and Transferee’s Principals must be able to satisfy all the representations and
covenants set forth in Sections 4.1.35, 5.1.23 and 5.2.9 of this Agreement, no
Default or Event of Default shall otherwise occur as a result of such Transfer;
(x)    Transferee shall deliver (A) all organizational documentation reasonably
requested by Lender, which shall be reasonably satisfactory to Lender and,
following a Securitization, satisfactory to the Approved Rating Agencies and
(B) all certificates, agreements and legal opinions reasonably required by
Lender;
(xi)    If required by Lender after a Securitization, Transferee shall be
approved by the Approved Rating Agencies, which approval shall take the form of
a Rating Agency Confirmation with respect to such assumption or Transfer;
(xii)    Prior to any release of Guarantor, one (1) or more substitute
guarantors reasonably acceptable to Lender shall have assumed all of the
liabilities and obligations of Guarantor under the Guaranty and Environmental
Indemnity executed by Guarantor or execute a replacement guaranty and
environmental indemnity reasonably satisfactory to Lender and delivered an
Additional Insolvency Opinion covering the replacement guarantor, provided,
Lender’s consent shall not be unreasonably withheld, conditioned or delayed if
such replacement guarantor shall be a Qualified Guarantor (provided, that with
respect to clause (v) in the definition of Qualified Guarantor, Transferee shall
be deemed to be a Loan Party);
(xiii)    Borrower shall deliver, at its sole cost and expense, an endorsement
to the Title Insurance Policy, as modified by the assumption agreement, as a
valid first lien on the Property and naming the Transferee as owner of the
Property, which endorsement shall insure that, as of the date of the recording
of the assumption agreement, the Property

USActive 30748472.10    -87-

--------------------------------------------------------------------------------




shall not be subject to any additional exceptions or liens other than those
contained in the Title Policy issued on the date hereof and the Permitted
Encumbrances;
(xiv)    The Property shall be managed by Qualified Manager pursuant to a
Replacement Management Agreement and licensed, flagged and branded by Franchisor
pursuant to the Franchise Agreement or by a Qualified Franchisor pursuant to a
Replacement Franchise Agreement;
(xv)    Reserved; and
(xvi)    Borrower or Transferee, at its sole cost and expense, shall deliver to
Lender an Additional Insolvency Opinion reflecting such Transfer satisfactory in
form and substance to Lender.
Immediately upon a Transfer to such Transferee and the satisfaction of all of
the above requirements, the named Borrower, each other Loan Party and Guarantor
herein shall be released from all liability under this Agreement, the Note, each
Mortgage and the other Loan Documents accruing after such Transfer. The
foregoing release shall be effective upon the date of such Transfer, but Lender
agrees to provide written evidence thereof reasonably requested by Borrower.
(f)    Lender shall not be required to demonstrate any actual impairment of its
security or any increased risk of default hereunder in order to declare the Debt
immediately due and payable upon a Transfer in violation of this Section 5.2.10
hereof. This provision shall apply to every Transfer regardless of whether
voluntary or not, or whether or not Lender has consented to any previous
Transfer.
5.2.15    Reserved.
5.2.16    Operating Lease. (a)  Without Lender’s prior written consent, Borrower
shall not (i) surrender, terminate or cancel the Operating Lease; (ii) reduce or
consent to the reduction of the term of the Operating Lease; (iii) increase or
consent to the increase of the amount of any charges under the Operating Lease;
(iv) modify, change, supplement, alter or amend the Operating Lease in any
material respect or waive or release any of Borrower’s rights and remedies under
the Operating Lease; or (v) waive, excuse, permit or in any way release or
discharge Operating Lessee of or from Operating Lessee’s material obligations,
covenants and/or conditions under the Operating Lease.
(b)    Notwithstanding anything contained to the contrary in
Section 5.2.12(a)(i) above to the contrary, provided no Event of Default shall
have occurred and be continuing, Borrower shall be entitled to terminate the
Operating Lease upon satisfaction of the following conditions: (i) in connection
with a termination, Operating Lessee shall transfer to Borrower any property,
licenses, contracts, any Franchise Agreement, any Management Agreement and
equipment pertaining to Operating Lessee’s business, and Borrower shall provide
evidence reasonably satisfactory to Lender (which shall include, but not be
limited to an Officer’s Certificate) indicating that such transfer shall have
been in accordance with any applicable Legal Requirements, and contractual
provisions of any such Franchise

USActive 30748472.10    -88-

--------------------------------------------------------------------------------




Agreement, Management Agreement and/or contracts and where the consent to such
transfer shall be required by any third parties, Borrower obtain such consents
and provide copies of the same to Lender (or in the event any such license shall
not be transferable, Borrower shall obtain a new license in the same form and
substance as such non-transferable license). In addition, Borrower shall, at its
own expense, execute such documents as Lender may reasonably require to spread
the Lien of the Mortgage to cover such assets or separately encumber such assets
through another appropriate security instrument, and Borrower further agrees to
pay Lender’s out-of-pocket costs and expenses (including, without limitation,
reasonable counsel fees) in connection with preparing and reviewing the
aforesaid amendment documents, (ii) in connection with a termination, Borrower
shall provide evidence reasonably satisfactory to Lender that the transfer
described in the preceding sentence shall not constitute a fraudulent conveyance
under any applicable Legal Requirements, (iii) in connection with a termination,
Borrower shall deliver, at its sole expense, executed amendments to any Loan
Document to which Operating Lessee was a party reflecting the termination of the
Operating Lease and Borrower further agrees to pay Lender’s costs and expenses
(including, without limitation, reasonable counsel fees) in connection with
preparing and reviewing the aforesaid amendment documents, (iv) Borrower shall
deliver an Officer’s Certificate that all representations and warranties
contained herein shall continue to be true as of such release date (except (A)
to the extent that any such representations and warranties are only made as of a
specific date, and if the facts and circumstances upon which such
representations and warranties are based are specific solely to a certain date,
in which case confirmation as to truth, completeness and correctness shall be
provided as of such specific date or (B) to the extent such representations are
no longer true and correct as a result of subsequent events not caused by the
actions and/or omissions of a Loan Party and such events did not separately
result in a Default or Event of Default under the Loan Documents in which case
Borrower shall provide an updated representation or warranty which are
reasonably acceptable to Lender and the delivery of such updated representations
and warranties in accordance with the terms hereunder shall not constitute a
Default or Event of Default, unless such updated representations and warranties
shall disclose that a Default or an Event of Default has occurred hereunder or
under the other Loan Documents), (v) the Property continues to be operated under
the same hotel franchise flag that it operated under immediately prior to such
termination pursuant to the existing Franchise Agreement or under another hotel
franchise flag pursuant to any replacement Franchise Agreement entered into in
accordance with the terms of this Agreement, (vi) the Property is managed by
Manager or by a Qualified Manager pursuant to the applicable Management
Agreement or a Replacement Management Agreement, and (vii) each Major Lease
shall continue according to its terms as a direct lease between Borrower, as
landlord, and the lessee thereunder, as tenant, (viii) Lender has received such
documents, agreements and opinions of counsel as Lender may reasonably require
(including, without limitation, if a Securitization has occurred and to the
extent required by the Approved Rating Agencies, a REMIC Opinion), and (ix) if a
Securitization has occurred, Borrower shall, if requested by Lender, deliver to
Lender a Rating Agency Confirmation from each of the Approved Rating Agencies
that such termination shall not result in a downgrade, withdrawal or
qualification of the ratings then assigned to the Securities.

USActive 30748472.10    -89-

--------------------------------------------------------------------------------




ARTICLE VI     – INSURANCE; CASUALTY; CONDEMNATION
Section 6.1    Insurance. (c)  Borrower shall obtain and maintain, or cause to
be obtained and maintained, insurance for Borrower and the Property providing at
least the following coverages:
(xvii)    comprehensive all risk “special form” insurance including, but not
limited to, loss caused by any type of windstorm or hail on the Improvements and
the Personal Property, (A) in an amount equal to one hundred percent (100%) of
the “Full Replacement Cost,” which for purposes of this Agreement shall mean
actual replacement value (exclusive of costs of excavations, foundations,
underground utilities and footings) with a waiver of depreciation;
(B) containing an agreed amount endorsement with respect to the Improvements and
Personal Property waiving all co-insurance provisions or to be written on a no
co-insurance form; (C) providing for no deductible in excess of $25,000.00 for
all such insurance coverage; provided however with respect to windstorm and
earthquake coverage, providing for a deductible satisfactory to Lender in its
sole discretion; and (D) if any of the Improvements or the use of the Property
shall at any time constitute legal non-conforming structures or uses, coverage
for loss due to operation of law in an amount equal to the full Replacement
Cost, and coverage for demolition costs and coverage for increased costs of
construction in amounts acceptable to Lender. In addition, Borrower shall
obtain: (y) if any portion of the Improvements is currently or at any time in
the future located in a federally designated “special flood hazard area”, flood
hazard insurance in an amount equal to (1) the maximum amount of such insurance
available under the National Flood Insurance Act of 1968, the Flood Disaster
Protection Act of 1973 or the National Flood Insurance Reform Act of 1994, as
each may be amended plus (2) such greater amount as Lender shall require, and
(z) earthquake insurance in amounts and in form and substance satisfactory to
Lender in the event the Property is located in an area with a high degree of
seismic activity; provided that the insurance pursuant to clauses (y) and (z)
hereof shall be on terms consistent with the comprehensive all risk insurance
policy required under this subsection (i);
(xviii)    business income or rental loss insurance (A) with loss payable to
Lender; (B) covering all risks required to be covered by the insurance provided
for in Section 6.1(a)(i) above; (C) in an amount equal to one hundred
percent (100%) of the projected gross revenues from the operation of the
Property (as reduced to reflect expenses not incurred during a period of
Restoration) for a period of at least twenty-four (24) months after the date of
the Casualty; and (D) containing an extended period of indemnity endorsement
which provides that after the physical loss to the Improvements and Personal
Property has been repaired, the continued loss of income will be insured until
such income either returns to the same level it was at prior to the loss, or the
expiration of six (6) months from the date that the Property is repaired or
replaced and operations are resumed, whichever first occurs, and notwithstanding
that the policy may expire prior to the end of such period. The amount of such
business income or rental loss insurance shall be determined prior to the date
hereof and at least once each year thereafter based on Borrower’s reasonable
estimate of the gross revenues from the Property for the succeeding twelve (12)
month period. Notwithstanding the provisions of Section 2.7.1 hereof, all
proceeds payable to Lender

USActive 30748472.10    -90-

--------------------------------------------------------------------------------




pursuant to this subsection shall be held by Lender and shall be applied to the
obligations secured by the Loan Documents from time to time due and payable
hereunder and under the Note and after payment of all such obligations during
the Restoration, any excess amounts to be applied to payment of Operating
Expenses during a Restoration; provided, however, that nothing herein contained
shall be deemed to relieve Borrower of its obligations to pay the obligations
secured by the Loan Documents on the respective dates of payment provided for in
this Agreement and the other Loan Documents except to the extent such amounts
are actually paid out of the proceeds of such business income insurance;
(xix)    at all times during which structural construction, repairs or
alterations are being made with respect to the Improvements, and only if the
property and liability coverage forms do not otherwise apply, (A) commercial
general liability and umbrella/excess liability insurance, covering claims
related to the structural construction, repairs or alterations being made at the
Individual Property which are not covered by or under the terms or provisions of
the below mentioned commercial general liability and umbrella/excess liability
insurance policies and (B) the insurance provided for in Section 6.1(a)(i) above
written in a so-called builder’s risk completed value form (1) on a
non-reporting basis, (2) against all risks insured against pursuant to Section
6.1(a)(i) above, (3) including permission to occupy the Property and (4) with an
agreed amount endorsement waiving co-insurance provisions;
(xx)    comprehensive boiler and machinery insurance, if steam boilers or other
pressure-fixed vessels are in operation, in amounts as shall be reasonably
required by Lender on terms consistent with the commercial property insurance
policy required under subsection (i) above;
(xxi)    commercial general liability, including liquor liability, insurance
against claims for personal injury, bodily injury, death or property damage
occurring upon, in or about the Property, such insurance (A) to be on the
so-called “occurrence” form with a combined limit of not less than $2,000,000.00
in the aggregate and $1,000,000.00 per occurrence with a deductible no greater
than $50,000.00; (B) to continue at not less than the aforesaid limit until
required to be changed by Lender in writing by reason of changed economic
conditions making such protection inadequate and (C) to cover at least the
following hazards: (1) premises and operations; (2) products and completed
operations on an “if any” basis; (3) independent contractors; (4) contractual
liability for all written contracts and (5) contractual liability covering the
indemnities contained in Article 9 of the Mortgage to the extent the same is
available;
(xxii)    if applicable, commercial automobile liability coverage for all owned
and non-owned vehicles, including rented and leased vehicles containing minimum
limits per occurrence of $1,000,000.00;
(xxiii)    if applicable, worker’s compensation and employee’s liability subject
to the worker’s compensation laws of the State;

USActive 30748472.10    -91-

--------------------------------------------------------------------------------




(xxiv)    umbrella and excess liability insurance in an amount not less than
$100,000,000.00 per occurrence on terms consistent with the commercial general
liability insurance policy required under Section 6.1(a)(v) above, including,
but not limited to, supplemental coverage for employer liability and automobile
liability, if applicable, which umbrella liability coverage shall apply in
excess of such supplemental coverage;
(xxv)    the insurance required under this Section 6.1(a) (i), (ii), (v) and
(viii) above shall cover perils of terrorism and acts of terrorism and Borrower
shall maintain insurance for loss resulting from perils and acts of terrorism on
terms (including amounts) consistent with those required under Section 6.1(a)
(i), (ii), (v) and (viii) above at all times during the term of the Loan,
provided, that Borrower shall not be required to spend more than two times the
cost of the premiums paid by Borrower for the property and casualty insurance
required to be maintained hereunder as of the Closing Date for the coverage
required under this Section 6.1(a)(ix);
(xxvi)    crime coverage in amounts acceptable to Lender;
(xxvii)    employment practices liability in amounts acceptable to Lender; and
(xxviii)    upon sixty (60) days’ written notice, such other reasonable
insurance, including, but not limited to, sinkhole or land subsidence insurance,
and in such reasonable amounts as Lender from time to time may reasonably
request against such other insurable hazards which at the time are commonly
insured against for property similar to the Property located in or around the
region in which the Property is located.
(d)    All insurance provided for in Section 6.1(a) hereof, shall be obtained
under valid and enforceable policies (collectively, the “Policies” or in the
singular, the “Policy”), and shall be subject to the approval of Lender as to
insurance companies, amounts, deductibles, loss payees and insureds. The
Policies shall be issued by financially sound and responsible insurance
companies authorized to do business in the State and having a rating of “A:VIII”
or better in the current Best’s Insurance Reports and a claims paying ability
rating of “A-” or better by at least two (2) of the Approved Rating Agencies
including, (i) S&P, (ii) Fitch, and (iii) Moody’s, except for those certain
Policies in effect as of the date hereof which are issued by Liberty Mutual
Insurance Company, Landmark American Insurance Company and Pennsylvania
Manufacturers’ Association Insurance Company, which Borrower shall not be
required to replace until the expiration of the current term thereof in December
2014, provided, that all such replacement Policies shall comply with the
provisions hereunder]. The Policies described in Section 6.1 hereof (other than
those strictly limited to liability protection) shall designate Lender as loss
payee. Not less than ten (10) days prior to the expiration dates of the Policies
theretofore furnished to Lender, certificates of insurance evidencing the
Policies, to be followed by complete copies of the Policies upon issuance,
accompanied by evidence satisfactory to Lender of payment of the premiums due
thereunder (the “Insurance Premiums”), shall be delivered by Borrower to Lender.
Borrower shall promptly forward to Lender a copy of each written notice received
by Borrower of any modification, reduction or cancellation of any of the
Policies or of any of the coverages afforded under any of the Policies. Borrower
shall be permitted to pay the

USActive 30748472.10    -92-

--------------------------------------------------------------------------------




Insurance Premiums for the liability policies described in Section 6.1(a)(v)
above on installments directly to the insurance companies, provided Borrower
shall furnish to Lender, within fifteen (15) days of request, proof of payment
of such installments.
(e)    Any blanket insurance Policy shall specifically allocate to the Property
the amount of coverage from time to time required hereunder or shall otherwise
provide the same protection as would a separate Policy insuring only the
Property in compliance with the provisions of Section 6.1(a) hereof.
(f)    All Policies provided for or contemplated by Section 6.1(a) hereof, shall
name Borrower as a named insured and, with respect to liability policies, except
for the Policies referenced in Section 6.1(a)(vi) and (vii) of this Agreement,
shall name Lender and its successors and/or assigns as an additional insured, as
their respective interests may appear, and in the case of property policies,
including but not limited to terrorism, boiler and machinery, flood and
earthquake insurance, shall contain a standard non-contributing mortgagee clause
in favor of Lender providing that the loss thereunder shall be payable to
Lender.
(g)    All Policies shall contain clauses or endorsements to the effect that:
(i)    no act or negligence of Borrower, or anyone acting for Borrower or of any
Tenant or other occupant, or failure to comply with the provisions of any
Policy, which might otherwise result in a forfeiture of the insurance or any
part thereof, or foreclosure or similar action, shall in any way affect the
validity or enforceability of the insurance insofar as Lender is concerned;
(ii)    the Policy shall not be canceled without at least thirty (30) days
written notice (or ten (10) days’ written notice, in the case of non-payment of
premium) to Lender and any other party named therein as an additional insured;
(iii)    the issuers thereof shall give written notice to Lender if the issuers
elect not to renew prior to its expiration; and
(iv)    Lender shall not be liable for any Insurance Premiums thereon or subject
to any assessments thereunder.
(h)    If Borrower fails to provide or cause to be provided to Lender within
five (5) Business Days of Lender’s written request certificates evidencing that
all insurance required hereunder is in full force and effect, or at any time
Lender deems necessary to avoid the lapse of any insurance coverage required
hereunder (regardless of prior notice to Borrower), Lender shall have the right
to obtain any such insurance coverage and all premiums incurred by Lender in
connection with obtaining such insurance and keeping it in effect shall be paid
by Borrower to Lender within ten (10) days of demand and, until paid, shall be
secured by the Mortgage and shall bear interest at the Default Rate.

USActive 30748472.10    -93-

--------------------------------------------------------------------------------




Section 6.2    Casualty. If the Property shall be damaged or destroyed, in whole
or in part, by fire or other casualty (a “Casualty”), and such Casualty has
caused damage which, in Borrower’s reasonable estimation is in excess of
$100,000, Borrower shall give prompt written notice of such damage to Lender and
shall promptly commence and diligently prosecute, or cause to be promptly
commenced and diligently prosecuted, the completion of the Restoration of the
Property, subject to applicable zoning laws in effect at the time of such
Restoration, to as nearly as possible to the condition the Property was in
immediately prior to such Casualty, with such alterations as may be permitted or
otherwise reasonably approved by Lender, and otherwise in accordance with
Section 6.4 hereof. Borrower shall pay or cause to be paid all costs of such
Restoration whether or not such costs are covered by insurance; provided,
however, that any Insurance Proceeds received by Lender in respect of such
damage or destruction which are to be made available to Borrower pursuant to
Section 6.4 below to pay the costs of such Restoration shall be disbursed to
Borrower upon satisfaction and in accordance with the of terms and conditions
set forth in Section 6.4 hereof. Lender shall be entitled (but not obligated) to
submit a proof of loss with respect to such Casualty to each applicable
insurance company in the event Borrower shall not have submitted a proof of
loss, or otherwise presented a claim sufficient to satisfy the requirements of
the applicable insurance Policy, on or before that date which is thirty (30)
days prior to the deadline for submitting such proof of loss or other claim
under the terms of the applicable insurance Policy. In addition, Lender may
participate in any settlement discussions with any insurance companies (and
shall approve the final settlement, which approval shall not be unreasonably
withheld or delayed) with respect to any Casualty in which the Net Proceeds or
the costs of completing the Restoration are equal to or greater than One Million
and 00/100 Dollars ($1,000,000.00) and upon request of Lender, Borrower shall
deliver or caused to be delivered to Lender all instruments reasonably required
by Lender to permit such participation.
Section 6.3    Condemnation. (a)  Borrower shall promptly give Lender notice of
the actual or threatened (in writing) commencement of any proceeding for the
Condemnation of the Property and shall deliver to Lender copies of any and all
papers served in connection with such proceedings. Lender may participate in any
such proceedings, and Borrower shall from time to time deliver to Lender all
instruments reasonably requested by it to permit such participation. Borrower or
Operating Lessee shall, at its expense, diligently prosecute any such
proceedings, and shall consult with Lender, its attorneys and experts, and
cooperate with them in the carrying on or defense of any such proceedings.
Notwithstanding any taking by any public or quasi-public authority through
Condemnation or otherwise (including, but not limited to, any transfer made in
lieu of or in anticipation of the exercise of such taking), Borrower shall
continue to pay the Debt at the time and in the manner provided for its payment
in the Note and in this Agreement and the Debt shall not be reduced until any
Award shall have been actually received and applied by Lender, after the
deduction of expenses of collection, to the reduction or discharge of the Debt
in accordance with Section 2.4.2. Lender shall not be limited to the interest
paid on the Award by the condemning authority but shall be entitled to receive
out of the Award interest at the rate or rates provided herein or in the Note.
If the Property or any portion thereof is taken by a condemning authority,
Borrower shall, promptly commence and diligently prosecute, or cause to be
promptly commenced and diligently prosecuted, the Restoration of the Property,
subject to the applicable zoning laws in effect at the time of such Restoration,
to as nearly as possible to the condition the Property was in immediately prior
to such Condemnation, with such alterations as may be permitted or otherwise

USActive 30748472.10    -94-

--------------------------------------------------------------------------------




reasonably approved by Lender, and otherwise in accordance with Section 6.4
hereof; provided, however, that Borrower shall be entitled to receive any
Condemnation Proceeds received by Lender with respect to such Condemnation
subject to satisfaction of and in accordance with the terms and conditions set
forth in Section 6.4 hereof. If the Property is sold, through foreclosure or
otherwise, prior to the receipt by Lender of the Award, Lender shall have the
right, whether or not a deficiency judgment on the Note shall have been sought,
recovered or denied, to receive the Award, and to apply the Condemnation
Proceeds to payment of the Debt.
(b)    Notwithstanding anything to the contrary contained herein or in any other
Loan Document, if the Loan or any portion thereof is included in a REMIC Trust
and, immediately following a release of any portion of the Lien of the Mortgage
in connection with a Condemnation of the Property (but taking into account any
proposed Restoration on the remaining portion of the Property), the
Loan-to-Value Ratio is greater than 125%, the principal balance of the Loan must
be prepaid down by an amount not less than the least of the following amounts
(in each case without penalty or premium): (i) the Condemnation Proceeds,
(ii) the fair market value of the released property at the time of the release,
or (iii) an amount such that the Loan-to-Value Ratio does not increase after the
release, unless Lender receives an opinion of counsel that if such amount is not
paid, the Securitization will not fail to maintain its status as a REMIC Trust
as a result of the related release of such portion of the Lien of the Mortgage.
Any such prepayment shall be deemed a voluntary prepayment and shall be subject
to Section 2.4.1 hereof (other than the requirements to prepay the Debt in full
and provide thirty (30) days’ notice to Lender), provided, that no prepayment
made pursuant to this Section 6.3(b) shall be subject to the Yield Maintenance
Premium.
Section 6.4    Restoration. The following provisions shall apply in connection
with the Restoration of the Property:
(a)    If the Net Proceeds shall be less than Three Million Five Hundred Thirty
Thousand and No/100 Dollars ($3,530,000.00) and the costs of completing the
Restoration shall be less than Three Million Five Hundred Thirty Thousand and
No/100 Dollars ($3,530,000.00), the Net Proceeds will be disbursed by Lender to
Borrower upon receipt, provided that all of the conditions set forth in Section
6.4(b)(i) are met and Borrower delivers to Lender a written undertaking to
expeditiously commence and to satisfactorily complete with due diligence
(subject to Force Majeure delays) the Restoration in accordance with the terms
of this Agreement.
(b)    If the Net Proceeds are equal to or greater than Three Million Five
Hundred Thirty Thousand and No/100 Dollars ($3,530,000.00) or the costs of
completing the Restoration is equal to or greater than Three Million Five
Hundred Thirty Thousand and No/100 Dollars ($3,530,000.00), Lender shall make
such Net Proceeds available to Borrower or, if directed by Borrower, to
Operating Lessee, for the Restoration in accordance with the provisions of this
Section 6.4. The term “Net Proceeds” shall mean: (i) the net amount of all
insurance proceeds received by Lender pursuant to Section 6.1(a)(i), (iv), (vi),
(vii), (viii) and (ix) as a result of such damage or destruction to the
Property, after deduction of reasonable

USActive 30748472.10    -95-

--------------------------------------------------------------------------------




costs and expenses incurred by Borrower, Operating Lessee or Lender (including,
but not limited to, reasonable counsel fees), if any, in collecting same
(“Insurance Proceeds”), or (ii) the net amount of the Award for the Property,
after deduction of reasonable costs and expenses incurred by Borrower, Operating
Lessee or Lender (including, but not limited to, reasonable counsel fees), if
any, in collecting same (“Condemnation Proceeds”), whichever the case may be.
(i)    The Net Proceeds shall be made available to Borrower or, if directed by
Borrower, to Operating Lessee, for Restoration provided that each of the
following conditions is met:
(A)    no Event of Default shall have occurred and be continuing;
(B)    (1) in the event the Net Proceeds are Insurance Proceeds, less than
twenty-five percent (25%) of the total floor area of the Improvements on the
Property has been damaged, destroyed or rendered unusable as a result of such
Casualty or (2) in the event the Net Proceeds are Condemnation Proceeds, less
than ten percent (10%) of the land constituting the Property is taken, and such
land is located along the perimeter or periphery of the Property, and no portion
of the Improvements is located on such land;
(C)    [intentionally omitted];
(D)    Borrower shall commence or cause to be commenced the Restoration as soon
as reasonably practicable (but in no event later than sixty (60) days after such
Casualty or Condemnation, whichever the case may be, occurs) and shall
diligently pursue the same to satisfactory completion (subject to Force Majeure
delays) in compliance with all applicable Legal Requirements and in accordance
with the terms and conditions of the Franchise Agreement, provided, that for
purposes of this clause (D) the filing of an application for any building
permits required for the commencement of the Restoration shall be deemed to be
commencement of the Restoration, provided Borrower promptly commences work
thereafter and diligently proceeds to the completion of such Restoration;
(E)    Lender shall be reasonably satisfied that any operating deficits,
including all scheduled payments of principal and interest under the Note, which
will be incurred with respect to the Property as a result of the occurrence of
any such Casualty or Condemnation, whichever the case may be, will be covered
out of (1) the Net Proceeds, (2) insurance coverage referred to in
Section 6.1(a)(ii) hereof, if applicable, or (3) by other funds of Borrower;
(F)    Lender shall be reasonably satisfied that the Restoration will be
completed (subject to non-material punchlist items reasonably acceptable to
Lender) and open for business on or before the earliest to occur of (1) six (6)
months prior to the Maturity Date, (2) eighteen (18) months after the occurrence
of such Casualty or Condemnation, (3) the date required for such completion
pursuant to the Franchise

USActive 30748472.10    -96-

--------------------------------------------------------------------------------




Agreement, (4) such time as may be required under applicable Legal Requirements,
in order to repair and restore the Property, subject to the applicable zoning
laws in effect at the time of such Restoration, as nearly as possible to the
condition the Property was in immediately prior to such Casualty or
Condemnation, or (5) the expiration of the insurance coverage referred to in
Section 6.1(a)(ii) hereof;
(G)    the Property and the use thereof after the Restoration will be in
compliance with and permitted under all applicable Legal Requirements (including
as a legal non-conforming use);
(H)    the Restoration shall be done and completed by Borrower in an expeditious
and diligent fashion (subject to Force Majeure) and in compliance with all
applicable Legal Requirements;
(I)    such Casualty or Condemnation, as applicable, does not result in the loss
of access to the Property or the Improvements;
(J)    the reasonably estimated Debt Yield for the Property, after giving effect
to the Restoration, shall be equal to or greater than 9.0%;
(K)    Borrower shall deliver, or cause to be delivered, to Lender a signed
detailed budget approved in writing by Borrower’s architect or engineer stating
the entire cost of completing the Restoration, which budget shall be reasonably
acceptable to Lender; and
(L)    the Net Proceeds together with any cash or cash equivalent deposited by
Borrower with Lender are sufficient in Lender’s reasonable discretion to cover
the cost of the Restoration.
(ii)    The Net Proceeds shall be held by Lender in an interest-bearing Eligible
Account, with such interest to be for the benefit of Borrower, and, until
disbursed in accordance with the provisions of this Section 6.4(b), shall
constitute additional security for the Debt and Other Obligations under the Loan
Documents. The Net Proceeds shall be disbursed by Lender to, or as directed by,
Borrower from time to time during the course of the Restoration, upon receipt of
evidence satisfactory to Lender that (A) all materials installed and work and
labor performed (except to the extent that they are to be paid for out of the
requested disbursement or from any Casualty Retainage in connection with the
Restoration) have been paid for in full or will be paid following such
disbursement, and (B) there exist no notices of pendency, stop orders,
mechanic’s or materialman’s liens or notices of intention to file same, or any
other Liens on the Individual Property, other than Liens being contested
pursuant to Section 5.2.2 hereof, which have not been either fully bonded to the
reasonable satisfaction of Lender and discharged of record or in the
alternative, fully insured to the reasonable satisfaction of Lender by the title
company issuing the Title Insurance Policy.

USActive 30748472.10    -97-

--------------------------------------------------------------------------------




(iii)    All plans and specifications required in connection with the
Restoration, the cost of which is reasonably estimated by Lender to be greater
than $750,000.00, shall be subject to prior review and acceptance in all
material respects by Lender, which acceptance shall not be unreasonably withheld
and by an independent consulting engineer selected by Lender and approved by
Borrower, such approval not to be unreasonably withheld, conditioned or delayed
(the “Casualty Consultant”). Lender shall have the use of the plans and
specifications and all permits, licenses and approvals required or obtained in
connection with the Restoration. The identity of the contractors, subcontractors
and materialmen engaged in the Restoration, for contracts equal to or greater
than $250,000.00, as well as the contracts under which they have been engaged,
shall be subject to prior review and acceptance by Lender and the Casualty
Consultant, which acceptance shall not be unreasonably withheld, conditioned or
delayed. All reasonable out-of-pocket costs and expenses incurred by Lender in
connection with making the Net Proceeds available for the Restoration,
including, without limitation, reasonable counsel fees and disbursements and the
fees of the Casualty Consultant, if any, shall be paid by Borrower.
(iv)    In no event shall Lender be obligated to make disbursements of the Net
Proceeds in excess of an amount equal to the costs actually incurred from time
to time for work in place as part of the Restoration, as certified by the
Casualty Consultant, minus the Casualty Retainage. The term “Casualty Retainage”
shall mean an amount equal to ten percent (10%), of the direct construction
“hard” costs actually incurred for work in place as part of the Restoration, as
certified by the Casualty Consultant, until the Restoration has been completed;
provided, however, that after completion of fifty percent (50%) of the
Restoration, “Casualty Retainage” shall mean an amount equal to five
percent (5%) of the costs actually incurred for work in place as part of the
Restoration, as certified by the Casualty Consultant, until Restoration has been
completed. The Casualty Retainage shall in no event, and notwithstanding
anything to the contrary set forth above in this Section 6.4(b), be less than
the amount actually held back by Borrower or Operating Lessee, as applicable,
from contractors, subcontractors and materialmen engaged in the Restoration. The
Casualty Retainage shall not be released until the Casualty Consultant certifies
to Lender that the Restoration has been completed in accordance with the
provisions of this Section 6.4(b) and that all approvals necessary for the
re‑occupancy and use of the Property have been obtained from all appropriate
Governmental Authorities, and Lender receives evidence reasonably satisfactory
to Lender that the costs of the Restoration have been paid in full or will be
paid in full out of the Casualty Retainage; provided, however, that Lender will
release the portion of the Casualty Retainage being held with respect to any
contractor, subcontractor or materialman engaged in the Restoration as of the
date upon which the Casualty Consultant certifies to Lender that such
contractor, subcontractor or materialman has satisfactorily completed all work
(other than minor punch-list items reasonably acceptable to Lender) and has
supplied all materials in accordance with the provisions of such contractor’s,
subcontractor’s or materialman’s contract, and such contractor, subcontractor or
materialman delivers the lien waivers and evidence of payment in full of all
sums due to the contractor, subcontractor or materialman as may be reasonably
requested by Lender or by the title company issuing the Title Insurance Policy,
and Lender receives an endorsement to the Title Insurance Policy, if available,
insuring the continued priority of the Lien of the

USActive 30748472.10    -98-

--------------------------------------------------------------------------------




Mortgage and evidence of payment of any premium payable for such endorsement. If
required by Lender, the release of any such portion of the Casualty Retainage
shall be approved by the surety company, if any, which has issued a payment or
performance bond with respect to such contractor, subcontractor or materialman.
(v)    Lender shall not be obligated to make disbursements of the Net Proceeds
more frequently than once every calendar month.
(vi)    If at any time the Net Proceeds or the undisbursed balance thereof shall
not, in the reasonable opinion of Lender in consultation with the Casualty
Consultant, if any, be sufficient to pay in full the balance of the costs which
are estimated by the Casualty Consultant to be incurred in connection with the
completion of the Restoration, Borrower shall deposit or cause to be deposited
the amount of the deficiency (the “Net Proceeds Deficiency”) in cash or in the
form of a Letter of Credit with Lender before any further disbursement of the
Net Proceeds shall be made. The Net Proceeds Deficiency deposited with Lender
shall be held by Lender and shall be disbursed for costs actually incurred in
connection with the Restoration on the same conditions applicable to the
disbursement of the Net Proceeds, and until so disbursed pursuant to this
Section 6.4(b) shall constitute additional security for the Debt and Other
Obligations under the Loan Documents.
(vii)    The excess, if any, of the Net Proceeds and the remaining balance, if
any, of the Net Proceeds Deficiency deposited with Lender after the Casualty
Consultant certifies to Lender that the Restoration has been completed in
accordance with the provisions of this Section 6.4(b), and the receipt by Lender
of evidence reasonably satisfactory to Lender that all costs incurred in
connection with the Restoration have been paid in full, shall be remitted by
Lender to or as directed by Borrower, provided that no Event of Default shall
have occurred and shall be continuing under the Note, this Agreement or any of
the other Loan Documents.
(c)    All Net Proceeds not required (i) to be made available for the
Restoration or (ii) to be returned to or as directed by Borrower as excess Net
Proceeds pursuant to Section 6.4(b)(vii) hereof may be retained and applied by
Lender toward the payment of the Debt in accordance with Section 2.4.2 hereof in
such order, priority and proportions as Lender in its sole discretion shall deem
property, or, at the discretion of Lender, the same may be paid, either in whole
or in part, to Borrower for such purposes as Lender shall approve, in its
reasonable discretion. If Lender shall receive and retain Net Proceeds, the Lien
of the Security Instruments shall be reduced only by the amount thereof received
and retained by Lender and actually applied by Lender in reduction of the Debt
pursuant to Section 2.4.2 hereof.
(d)    In the event of foreclosure of the Mortgage, or other transfer of title
to the Property in extinguishment in whole or in part of the Debt all right,
title and interest of Borrower in and to the Policies that are not blanket
Policies then in force concerning the Property and all proceeds payable
thereunder shall thereupon vest in the purchaser at such foreclosure or Lender
or other transferee in the event of such other transfer of title.

USActive 30748472.10    -99-

--------------------------------------------------------------------------------




ARTICLE VII     – RESERVE FUNDS
Section 7.1    Required Repairs.
7.1.4    Deposits. Borrower shall perform or cause to be performed the repairs
at the Property, as more particularly set forth on Schedule IV hereto (such
repairs hereinafter referred to as “Required Repairs”). Borrower shall complete
or cause to be completed the Required Repairs on or before the required deadline
for each repair as set forth on Schedule IV. It shall be an Event of Default
under this Agreement if Borrower does not complete the Required Repairs by the
required deadline for each repair as set forth on Schedule IV, provided, that if
Borrower shall have been unable to complete a Required Repair by the required
deadline, after using commercially reasonable efforts to do so, as a result of
Force Majeure or a Casualty or Condemnation and provided that the failure to
complete such Required Repair does not (i) involve imminent issues relating to
protection of human health and safety, (ii) does not endanger any tenant, patron
or other occupant of the Property or the general public and (iii) does not
materially and adversely affect the value of the Property or result in a default
by Borrower or any other Loan Party under the Franchise Agreement or Management
Agreement, the required deadline shall be automatically extended solely as to
such Required Repair to permit Borrower to complete such Required Repair so long
as Borrower is at all times thereafter diligently and expeditiously proceeding
to complete the same (provided that such additional period shall not exceed
ninety (90) days in respect of any Required Repair). Upon the occurrence and
during the continuance of an Event of Default, Lender, at its option, but
without any obligation to do so, may complete (or cause to be completed) the
Required Repairs at the Property. Lender’s right to complete (or cause to be
completed) the Required Repairs shall be in addition to all other rights and
remedies provided to Lender under this Agreement and the other Loan Documents.
7.1.5    Completion of Required Repairs. Borrower shall complete (or cause to be
completed) all Required Repairs at the Property in a good and workmanlike manner
and, to Borrower’s knowledge, in accordance with all applicable Legal
Requirements, subject to the applicable terms of this Agreement. At Lender’s
request, in connection with any Required Repair having an aggregate cost of
$50,000.00 or greater, Borrower shall deliver to Lender, (a) full lien waivers
from all parties furnishing materials and/or services in connection with the
completed Required Repairs, or other evidence of payment satisfactory to Lender,
(b) a title search for the Property indicating that the Property is free from
all liens, claims and other encumbrances not previously approved by Lender
(other than Permitted Encumbrances) and (c) such other evidence as Lender shall
reasonably request that the Required Repairs at the Property to be funded by the
requested disbursement have been completed and are paid for.
Section 7.2    Tax and Insurance Escrow Fund. Borrower shall pay to Lender
(a) on the Closing Date an initial deposit and (b) on each Payment Date
thereafter an amount equal to (i) one-twelfth (1/12) of the Taxes and Other
Charges that Lender reasonably estimates will be payable during the next ensuing
twelve (12) months in order to accumulate with Lender sufficient funds to pay
all such Taxes and Other Charges at least thirty (30) days prior to their
respective due dates, and (ii) one-twelfth (1/12) of the Insurance Premiums that
Lender reasonably estimates will be payable for the renewal of the coverage
afforded by the Policies upon the expiration thereof in

USActive 30748472.10    -100-

--------------------------------------------------------------------------------




order to accumulate with Lender sufficient funds to pay all such Insurance
Premiums at least thirty (30) days prior to the expiration of the Policies
(other than any Insurance Premiums for the Policies required to be maintained
under Sections 6.1(a)(v) and (vii) above, so long as such insurance coverage for
the Property is provided and paid for by Manager under a blanket policy
reasonably acceptable to Lender insuring substantially all of the real property
managed by Manager) (said amounts in (a) and (b) above hereinafter called the
“Tax and Insurance Escrow Fund”). Lender will apply the Tax and Insurance Escrow
Fund to payments of Taxes and Insurance Premiums required to be made by Borrower
pursuant to Section 5.1.2 hereof and under the Mortgage. In making any payment
relating to the Tax and Insurance Escrow Fund, Lender may do so according to any
bill, statement or estimate procured from the appropriate public office (with
respect to Taxes) or insurer or agent (with respect to Insurance Premiums),
without inquiry into the accuracy of such bill, statement or estimate or into
the validity of any tax, assessment, sale, forfeiture, tax lien or title or
claim thereof. If the amount of the Tax and Insurance Escrow Fund shall exceed
the amounts due for Taxes and Other Charges and Insurance Premiums pursuant to
Section 5.1.2 hereof, Lender shall, return any excess to Borrower or credit such
excess against future payments to be made to the Tax and Insurance Escrow Fund.
If at any time Lender reasonably determines that the Tax and Insurance Escrow
Fund is not or will not be sufficient to pay Taxes and Other Charges and
Insurance Premiums by the dates set forth in (a) and (b) above, Lender shall
notify Borrower of such determination and Borrower shall increase its monthly
payments to Lender by the amount that Lender estimates is sufficient to make up
the deficiency at least thirty (30) days prior to the due date of the Taxes and
Other Charges and/or thirty (30) days prior to expiration of the Policies, as
the case may be. Any amount remaining in the Tax and Insurance Escrow Fund after
the Debt has been paid in full shall be disbursed in accordance with Section
7.7(g) hereof.
Section 7.3    Replacements and Replacement Reserve.
7.3.2    Replacement Reserve Fund. Borrower shall pay to Lender (a) on the
Closing Date an initial deposit of $44,356.63 and (b) on each Payment Date the
Replacement Reserve Monthly Deposit, for the payment of FF&E Expenditures
(collectively, the “Replacements”). Amounts so deposited shall hereinafter be
referred to as Borrower’s “Replacement Reserve Fund” and the account in which
such amounts are held shall hereinafter be referred to as the “Replacement
Reserve Account”. Any amount remaining in the Replacement Reserve Account after
the Debt has been paid in full shall be disbursed in accordance with
Section 7.7(g) hereof.
7.3.3    Disbursements from Replacement Reserve Account. (a)  Lender shall make
disbursements from the Replacement Reserve Account as requested by Borrower to
pay FF&E Expenditures consistent with the Annual Budget or Approved Annual
Budget as applicable, no more frequently than once in any thirty (30) day period
of no less than $5,000 upon delivery by Borrower of Lender’s standard form of
draw request accompanied by copies of paid invoices for the amounts requested
and, if required by Lender for requests in excess of $50,000 for a single item,
lien waivers and releases (for the work invoiced for) from all parties
furnishing materials and/or services in connection with the requested payment.
Except as may be approved by Lender, each request for disbursement from the
applicable Replacement Reserve Account shall be made only after completion of
the Replacement for which disbursement is requested. Borrower shall provide
Lender evidence of completion of the subject Replacement or portion thereof
reasonably satisfactory to

USActive 30748472.10    -101-

--------------------------------------------------------------------------------




Lender in its reasonable judgment. Any lien waiver delivered hereunder shall
conform to the requirements of applicable law and shall cover all work performed
and materials supplied (including equipment and fixtures) by that contractor,
supplier, subcontractor, mechanic or materialman through the date covered by the
current reimbursement request.
7.3.4    Performance of Replacements, Capital Expenditures and PIP Expenses.
(a)  Borrower shall make Replacements when required in order to keep the
Property in condition and repair consistent with the requirements of the
Franchise Agreement and to keep the Property or any portion thereof from
deteriorating (other than ordinary wear and tear). Borrower shall complete all
Replacements in good and workmanlike manner and in accordance with all
applicable building codes, rules and regulations in all material respects.
(b)    If reasonably determined to be necessary by Lender in connection with any
disbursement in excess of $1,000,000, Lender may require an inspection of the
Property at Borrower’s expense prior to making such monthly disbursement from
the Replacement Reserve Account in order to verify completion of the
Replacements for which reimbursement is sought.
(c)    In addition to any insurance required under the Loan Documents, Borrower
shall provide or cause to be provided workmen’s compensation insurance,
builder’s risk, and public liability insurance and other insurance to the extent
required under applicable law in connection with a particular Replacement,
Capital Expenditure or PIP Expense. All such policies shall be in form and
amount reasonably satisfactory to Lender. All such policies which can be
endorsed with standard mortgagee clauses making loss payable to Lender or its
assigns shall be so endorsed and upon written request, copies of such policies
shall be delivered to Lender.
(d)    Upon the occurrence and during the continuance of an Event of Default,
Borrower constitutes and appoints Lender its true and lawful attorney in fact
with full power of substitution to complete or undertake any Replacements, PIP
Expenses or Capital Expenditures in the name of Borrower, which shall empower
said attorney in fact as follows: (i) to make such additions, changes and
corrections to such Replacements as shall be necessary or desirable to complete
such Replacements, PIP Expenses or Capital Expenditures; (ii) to employ such
contractors, subcontractors, agents, architects and inspectors as shall be
required for such purposes; (iii) to pay, settle or compromise all existing
bills and claims which are or may become Liens against the Property, or as may
be necessary or desirable for the completion of such Replacements, or for
clearance of title; (iv) to execute all applications and certificates in the
name of Borrower which may be required by any of the contract documents; (v) to
prosecute and defend all actions or proceedings in connection with the Property
or the rehabilitation and repair of the Property and (vi) to do any and every
act which Borrower might do in its own behalf to fulfill the terms of this
Agreement. Such power of attorney shall be deemed to be a power coupled with an
interest and cannot be revoked.

USActive 30748472.10    -102-

--------------------------------------------------------------------------------




7.3.5    Balance in the Replacement Reserve Account. The insufficiency of any
balance in the Replacement Reserve Account shall not relieve Borrower from its
obligation to preserve and maintain the Property in accordance with the terms of
the Loan Documents.
Section 7.4    CapEx Reserve.
7.4.4    Deposits to CapEx Reserve Fund. During any CapEx Cash Sweep Period,
Borrower shall deposit or cause to be deposited with Lender all CapEx Excess
Cash Flow (subject to the limitations set forth in Section 3.4(A)(j) of the Cash
Management Agreement), which amount shall be deposited with and held by Lender
for the purpose of funding payments of amounts to be paid for PIP Expenses and
Capital Expenditures at the Property approved by Lender prior to the Closing
Date in connection with the Public Space PIP and the Room/Corridor PIP, or
otherwise hereafter approved from time to time by Lender (collectively, the
“Approved PIP Expenses”). Amounts so deposited shall hereinafter be referred to
as the “CapEx Reserve Fund” and the account to which such amounts are held shall
hereinafter be referred to as the “CapEx Reserve Account”. Any amount remaining
in the CapEx Reserve Account after Borrower delivers to Lender evidence
satisfactory to Lender that all the Public Space PIP and Room/Corridor PIP have
both been completed in accordance with, and satisfaction of, the terms and
provisions of the Franchise Agreement and this Agreement and has been accepted
by Franchisor in all respects shall be disbursed in accordance with Section
7.7(g) hereof.
7.4.5    Withdrawal of CapEx Reserve Funds. Lender shall disburse to Borrower,
the CapEx Reserve Funds from the CapEx Reserve Account from time to time for any
Approved PIP Expenses, upon satisfaction by Borrower of each of the following
conditions: (a) Borrower shall submit a written request for payment to Lender at
least five (5) Business Days prior to the date on which Borrower requests such
payment be made and specifies the Approved PIP Expenses to be paid, (b) on the
date such payment is to be made, no Event of Default shall exist and remain
uncured, (c) Lender shall have received an Officer’s Certificate (i) stating
that, to Borrower’s knowledge, all Approved PIP Expenses consisting of capital
improvements at the Property to be funded by the requested disbursement have
been performed in good and workmanlike manner and in accordance with all
applicable building codes, rules and regulations in all material respects,
(ii) identifying each Person that supplied materials or labor in connection with
the Approved PIP Expenses performed at the Property to be funded by the
requested disbursement, and (iii) stating that each such Person has been or will
be paid amounts then due and payable to such Person in connection with such
Approved PIP Expense, with the proceeds of such disbursement, such Officer’s
Certificate to be accompanied by lien waivers for such Approved PIP Expense to
the extent applicable to the item of Approved PIP Expense in question or other
evidence of payment satisfactory to the Lender. Borrower shall not make a
request for disbursement from the CapEx Reserve Account more frequently than
once in any calendar month and (except in connection with the final
disbursement) the total cost of all Approved PIP Expenses in any request shall
not be less than $25,000.00. Borrower shall or shall cause Operating Lessee to
complete all Approved PIP Expenses in a good and workmanlike manner as soon as
practicable, subject to Force Majeure delay, following the commencement of
making each such Approved PIP Expense.

USActive 30748472.10    -103-

--------------------------------------------------------------------------------




Section 7.5    Reserved.
Section 7.6    Excess Cash Flow Reserve Fund.
7.6.1    Deposits to Excess Cash Flow Reserve Fund. During a Cash Sweep Period,
Borrower shall deposit or cause to be deposited with Lender all Excess Cash Flow
in the Cash Management Account, which shall be held by Lender as additional
security for the Loan in accordance with the terms of the Loan Documents, and
amounts so held shall be hereinafter referred to as the “Excess Cash Flow
Reserve Fund” and the account to which such amounts are held shall hereinafter
be referred to as the “Excess Cash Flow Reserve Account”.
7.6.2    Release of Excess Cash Flow Reserve Funds. Provided that no Event of
Default shall have occurred and is continuing, if amounts on deposit in the
Excess Cash Flow Reserve Account, would be sufficient to effect a Cash Sweep
Event Cure if applied to the outstanding principal balance of the Loan, then
within ten (10) days of written request from Borrower for such application,
Lender shall disburse an amount from the Excess Cash Flow Reserve Account that
when applied by Lender towards the principal balance of the Loan shall cure such
Cash Sweep Event. Upon the occurrence of a Cash Sweep Event Cure, all Excess
Cash Flow Reserve Funds shall be deposited into the Cash Management Account to
be disbursed in accordance with the Cash Management Agreement. Any Excess Cash
Flow Reserve Funds remaining after the Debt has been paid in full shall be
disbursed in accordance with Section 7.7(g) hereof.
Section 7.7    Reserve Funds, Generally. (a)  Borrower grants to Lender a
first-priority perfected security interest in each of the Reserve Funds and any
and all monies now or hereafter deposited in each Reserve Fund as additional
security for payment of the Debt. Until expended or applied in accordance with
the terms of this Agreement, the Reserve Funds shall constitute additional
security for the Debt.
(b)    Upon the occurrence and during the continuance of an Event of Default,
Lender may, in addition to any and all other rights and remedies available to
Lender, apply any sums then held in any or all of the Reserve Funds to the
payment of the Debt in any order in its sole discretion.
(c)    The Reserve Funds shall not constitute trust funds and may be commingled
with other monies held by Lender. The Reserve Funds shall be held in an Eligible
Account in Permitted Investments as directed by Lender or Lender’s Servicer. All
interest on any Reserve Fund shall be for the benefit of Borrower and added to
and become a part of such Reserve Fund and shall be disbursed in the same manner
as other monies deposited in such Reserve Fund. Borrower shall be responsible
for payment of any federal, state or local income or other tax applicable to the
interest earned on the Reserve Funds credited or paid to Borrower.
(d)    Borrower shall not, without obtaining the prior written consent of
Lender, further pledge, assign or grant any security interest in any Reserve
Funds or the monies deposited therein or permit any lien or encumbrance to
attach thereto, or any levy to be made

USActive 30748472.10    -104-

--------------------------------------------------------------------------------




thereon, or any UCC-1 Financing Statements, except those naming Lender as the
secured party, to be filed with respect thereto.
(e)    Lender and Servicer shall not be liable for any loss sustained on the
investment of any funds constituting the Reserve Funds, except to the extent any
such loss is incurred as a result of Lender’s or Servicer’s gross negligence or
willful misconduct. Borrower shall indemnify Lender and Servicer and hold Lender
and Servicer harmless from and against any and all actual actions, suits,
claims, demands, liabilities, losses, damages, obligations and costs and
expenses (including litigation costs and reasonable attorneys’ fees and
expenses) arising from or in any way connected with the Reserve Funds or the
performance of the obligations for which the Reserve Funds were established,
except to the extent arising from the gross negligence, willful misconduct,
fraud or illegal acts of Lender or Servicer. Borrower shall assign to Lender all
rights and claims Borrower may have against all persons or entities supplying
labor, materials or other services which are to be paid from or secured by the
Reserve Funds; provided, however, that Lender may not pursue any such right or
claim unless an Event of Default has occurred and remains uncured.
(f)    The required monthly deposits into the Reserve Funds and the Monthly Debt
Service Payment Amount, shall be added together and shall be paid as an
aggregate sum by Borrower to Lender.
(g)    Any amount remaining in the Reserve Funds after the Debt has been paid in
full shall be paid to Borrower.
ARTICLE VIII    – DEFAULTS
Section 8.1    Event of Default. (c)  Each of the following events shall
constitute an event of default hereunder (an “Event of Default”):
(viii)    if (A) any Monthly Debt Service Payment Amount is not paid on or
before the date it is due, (B) the Debt is not paid in full on the Maturity
Date, or (C) any other portion of the Debt (including any deposits to the
Reserve Funds) not specified in the foregoing clause (A) or (B) is not paid on
or prior to the date when same is due with such failure continuing for five (5)
Business Days after notice that the same is due and payable;
(ix)    if any of the Taxes or Other Charges are not paid prior to the date such
Taxes or Other Charges become delinquent, other than those real property Taxes
or Other Charges being contested by Borrower in accordance with Section 5.1.2
and except to the extent that the amount required for payment of such Taxes or
Other Charges is on deposit in the Tax and Insurance Escrow Fund on the date
that such Taxes or Other Charges are due and payable and Lender is required to
use such amounts for the payment of Taxes or Other Changes in accordance with
the Loan Documents;
(x)    if the Policies are not kept in full force and effect, except to the
extent that such failure is caused solely by the failure to pay insurance
premiums if the amount required for payment of the premiums therefor is on
deposit in the Tax and Insurance Escrow Fund

USActive 30748472.10    -105-

--------------------------------------------------------------------------------




on the date that such premiums are due and payable and Lender is required to use
such amounts for the payment of insurance premiums in accordance with the Loan
Documents, or if certificates evidencing such Policies are not delivered to
Lender within five (5) Business Days after written request;
(xi)    if Borrower or any other Loan Party Transfers or otherwise encumbers any
portion of the Property without Lender’s prior written consent in violation of
the provisions of this Agreement or Section 6.2 of the Mortgage;
(xii)    if any representation or warranty made by Borrower or any other Loan
Party herein or in any other Loan Document, or in any report, certificate,
financial statement or other instrument, agreement or document furnished to
Lender by or on behalf of any Loan Party pursuant to or in connection with this
Agreement shall have been false or misleading in any material respect as of the
date the representation or warranty was made, provided, that, as to any such
false or misleading representation or warranty, which was unintentionally
submitted to Lender and which is susceptible of being cured, the applicable Loan
Party shall have a period of thirty (30) days following written notice thereof
to Borrower to cure such representation or warranty;
(xiii)    if Borrower or any other Loan Party shall make an assignment for the
benefit of creditors;
(xiv)    if a receiver, liquidator or trustee shall be appointed for Borrower or
any other Loan Party or if Borrower or any other Loan Party shall be adjudicated
a bankrupt or insolvent, or if any petition for bankruptcy, reorganization or
arrangement pursuant to the Bankruptcy Code, or any similar federal or State
law, shall be filed by or against, consented to, or acquiesced in by, Borrower
or any other Loan Party, or if any proceeding for the dissolution or liquidation
of Borrower or any other Loan Party shall be instituted; provided, however, that
if such appointment, adjudication, petition or proceeding was involuntary and
not consented to by Borrower upon the same not being discharged, stayed or
dismissed within ninety (90) days;
(xv)    if Borrower or any other Loan Party attempts to assign its rights under
this Agreement or any of the other Loan Documents or any interest herein or
therein in contravention of the Loan Documents;
(xvi)    if Guarantor or any guarantor or indemnitor under any guaranty or
indemnity issued in connection with the Loan shall make an assignment for the
benefit of creditors or if a receiver, liquidator or trustee shall be appointed
for Guarantor or any guarantor or indemnitor under any guarantee or indemnity
issued in connection with the Loan or if Guarantor or such other guarantor or
indemnitor shall be adjudicated a bankrupt or insolvent, or if any petition for
bankruptcy, reorganization or arrangement pursuant to federal bankruptcy law, or
any similar federal or state law, shall be filed by or against, consented to, or
acquiesced in by, Guarantor or such other guarantor or indemnitor, or if any
proceeding for the dissolution or liquidation of Guarantor or such other
guarantor or indemnitor shall be instituted; provided, however, that if such
appointment, adjudication,

USActive 30748472.10    -106-

--------------------------------------------------------------------------------




petition or proceeding was involuntary and not consented to by Guarantor or such
other guarantor or indemnitor, upon the same not being discharged, stayed or
dismissed within ninety (90) days provided, further, it shall not be an Event of
Default under this Section 8.1(a)(ix) if a guarantor, acceptable to Lender in
its sole discretion or otherwise expressly permitted under the Loan Documents
shall have assumed all of the liabilities and obligations of Guarantor under the
Loan Documents executed by Guarantor or executed a replacement guaranty
substantially similar to the Guaranty and replacement environmental indemnity
substantially similar to the Environmental Indemnity;
(xvii)    if Borrower or any other Loan Party breaches (i) any covenant
contained in Section 4.1.30 hereof, provided however, that any such breach shall
not constitute an Event of Default (A) if such breach is inadvertent and
non-recurring, (B) if such breach is curable, if Borrower shall promptly cure
such breach within thirty (30) days after such breach occurs, and (C) upon the
written request of Lender, if Borrower promptly delivers to Lender an Additional
Insolvency Opinion or a modification of the Insolvency Opinion, as applicable,
to the effect that such breach shall not in any way impair, negate or amend the
opinions rendered in the Insolvency Opinion, which opinion or modification and
the counsel delivering such opinion and modification shall be acceptable to
Lender in its reasonable discretion, or (ii) any negative covenant contained in
Section 5.2 hereof, provided that if such breach (other than a breach of
Sections 5.2.3) is non-recurring and is susceptible of cure, it shall not
constitute an Event of Default if such breach is cured within thirty (30) days
of the occurrence thereof;
(xviii)    with respect to any term, covenant or provision set forth herein
which specifically contains a notice requirement or grace period, if Borrower or
any other Loan Party shall be in default under such term, covenant or condition
after the giving of such notice or the expiration of such grace period;
(xix)    if any of the assumptions contained in the Insolvency Opinion delivered
to Lender in connection with the Loan is as of the date hereof or shall
hereafter become untrue or incorrect in any material respect, or any of the
assumptions contained in any Additional Insolvency Opinion delivered subsequent
to the closing of the Loan is as of the date thereof or shall thereafter become
untrue or incorrect in any material respect, provided, that such breach shall
not constitute an Event of Default if within ten (10) days of Lender’s written
request, Borrower delivers to Lender an Additional Insolvency Opinion or a
modification of the Insolvency Opinion, as applicable, to the effect that such
breach shall not in any way impair, negate or amend the opinions rendered in the
Insolvency Opinion, which opinion or modification and the counsel delivering
such opinion and modification shall be reasonably acceptable to Lender in its
sole discretion (provided, that Hunton & Williams LLP shall be deemed to be
acceptable counsel under this clause (xii));
(xx)    if a material default by Operating Lessee occurs under the Management
Agreement (or any Replacement Management Agreement), is not waived in writing by
the Manager and continues beyond any applicable cure period under the Management
Agreement (or any Replacement Management Agreement) and if such default permits
the

USActive 30748472.10    -107-

--------------------------------------------------------------------------------




Manager thereunder to terminate or cancel the Management Agreement (or any
Replacement Management Agreement), unless Borrower engages a Qualified Manager
in accordance with the terms and as required by of Section 5.1.22 within thirty
(30) days’ notice of such default (subject to the applicable cure period) or the
date of such expiration;
(xxi)    if Borrower or any other Loan Party shall continue to be in Default
under any of the terms, covenants or conditions of Section 9.1 hereof, or fails
to cooperate with Lender in connection with a Securitization pursuant to the
provisions of Section 9.1 hereof, for five (5) Business Days after notice to
Borrower or such other Loan Party from Lender;
(xxii)    reserved;
(xxiii)    if Borrower or any other Loan Party shall continue to be in Default
under any of the other terms, covenants or conditions of this Agreement or any
of the other Loan Documents not specified in subsections (i) to (xv) above, for
ten (10) days after notice to Borrower or such other Loan Party from Lender, in
the case of any Default which can be cured by the payment of a sum of money, or
for thirty (30) days after notice from Lender in the case of any other Default;
provided, however, that if such non-monetary Default is susceptible of cure but
cannot reasonably be cured within such thirty (30) day period and provided
further that Borrower or such other Loan Party shall have commenced to cure such
Default within such thirty (30) day period and thereafter diligently and
expeditiously proceeds to cure the same, such thirty (30) day period shall be
extended for such time as is reasonably necessary for Borrower or such Loan
Party in the exercise of due diligence to cure such Default, such additional
period not to exceed one hundred twenty (120) days;
(xxiv)    if there shall be default under any of the other Loan Documents beyond
any applicable notice or cure periods contained in such Loan Documents, whether
as to Borrower or any Individual Property, or if any other such event shall
occur or condition shall exist, if the effect of such default, event or
condition is to accelerate the maturity of any portion of the Debt or to permit
Lender to accelerate the maturity of all or any portion of the Debt;
(xxv)    if a material default by Operating Lessee or Borrower occurs under the
Franchise Agreement, is not waived in writing by the Franchisor and continues
beyond any applicable cure period under the Franchise Agreement, and if such
default permits the Franchisor to terminate or cancel the Franchise Agreement,
unless Borrower engages a Qualified Franchisor in accordance with and as
required by the terms of Section 5.1.22 within forty-five (45) days of receipt
of written notice of such default (subject to the applicable cure period) or the
date of such expiration;
(xxvi)    if Borrower ceases to operate (or cause to be operated) a hotel at the
Property for any reason whatsoever (other than temporary cessation in connection
with any Restoration in accordance with the terms of this Agreement following a
Casualty or Condemnation, or the replacement of any Franchisor in accordance
with this Agreement or if such cessation was approved by Lender in the Approved
Annual Budget);

USActive 30748472.10    -108-

--------------------------------------------------------------------------------




(xxvii)    reserved; or
(xxviii)    if (A) a material default has occurred under the Operating Lease
which is not cured within the applicable cure period under the Operating Lease
or waived or which results in a default beyond any applicable notice or grace
periods under any Management Agreement or Franchise Agreement, provided,
however, that if the default is for the failure to pay rent under the Operating
Lease, it shall not be a default until (x) thirty (30) days following the
expiration of any applicable cure period under the Operating Lease or (y) such
default results in a default under the Management Agreement or Franchise
Agreement, it shall not be a default if such Management Agreement is replaced in
accordance with clause (xiii) above or such Franchise Agreement is replaced in
accordance with clause (xviii) above, (B) the Operating Lease is amended,
modified or terminated in violation of the terms of this Agreement, or
(C) Borrower fails to enforce the material terms and provisions of the Operating
Lease.
(d)    Upon the occurrence and during the continuance of an Event of Default
(other than an Event of Default described in clauses (vi), (vii) or (viii)
above) and at any time thereafter, in addition to any other rights or remedies
available to it pursuant to this Agreement and the other Loan Documents or at
law or in equity, Lender may take such action, without notice or demand (except
for such notice or demand as may be expressly required under the Note, this
Agreement, the Mortgage or the other Loan Documents), that Lender deems
advisable to protect and enforce its rights against any Loan Party and in and to
the Property, including, without limitation, declaring the Debt to be
immediately due and payable, and Lender may enforce or avail itself of any or
all rights or remedies provided in the Loan Documents against Borrower and any
other Loan Party and the Property, including, without limitation, all rights or
remedies available at law or in equity; and upon any Event of Default described
in clauses (vi), (vii) or (viii) above, the Debt and Other Obligations of
Borrower and any other Loan Party hereunder and under the other Loan Documents
shall immediately and automatically become due and payable, without notice or
demand, and Borrower and each other Loan Party hereby expressly waives any such
notice or demand, anything contained herein or in any other Loan Document to the
contrary notwithstanding.
Section 8.2    Remedies. (h)  Upon the occurrence and during the continuance of
an Event of Default, all or any one or more of the rights, powers, privileges
and other remedies available to Lender against Borrower and any other Loan Party
under this Agreement or any of the other Loan Documents executed and delivered
by, or applicable to, Borrower and any other Loan Party or at law or in equity
may be exercised by Lender at any time and from time to time, whether or not all
or any of the Debt shall be declared due and payable, and whether or not Lender
shall have commenced any foreclosure proceeding or other action for the
enforcement of its rights and remedies under any of the Loan Documents with
respect to all or any part of the Property. Any such actions taken by Lender
shall be cumulative and concurrent and may be pursued independently, singularly,
successively, together or otherwise, at such time and in such order as Lender
may determine in its sole discretion, to the fullest extent permitted by law,
without impairing or otherwise affecting the other rights and remedies of Lender
permitted by law, equity or contract or as set forth herein or in the other Loan
Documents. Without limiting the generality of the foregoing, Borrower

USActive 30748472.10    -109-

--------------------------------------------------------------------------------




and each other Loan Party agrees that if an Event of Default is continuing
(i) Lender is not subject to any “one action” or “election of remedies” law or
rule, to the extent such law or rule may be waived by a Borrower and each other
Loan Party and (ii) all liens and other rights, remedies or privileges provided
to Lender shall remain in full force and effect until Lender has exhausted all
of its remedies against the Property and each Mortgage has been foreclosed, sold
and/or otherwise realized upon in satisfaction of the Debt or the Debt has been
paid in full.
(i)    With respect to Borrower, each other Loan Party and the Property, nothing
contained herein or in any other Loan Document shall be construed as requiring
Lender to resort to the Property for the satisfaction of any of the Debt in any
preference or priority to any other collateral for the Loan, and Lender may seek
satisfaction out of the Property, or any part thereof, in its absolute
discretion in respect of the Debt. In addition, Lender shall have the right from
time to time to partially foreclose the Mortgage in any manner and for any
amounts secured by the Mortgage then due and payable as determined by Lender in
its sole discretion including, without limitation, the following circumstances:
(i) in the event Borrower or any other Loan Party defaults beyond any applicable
grace period in the payment of one or more scheduled payments of interest,
Lender may foreclose the Mortgage to recover such delinquent payments or (ii) in
the event Lender elects to accelerate less than the entire outstanding principal
balance of the Loan, Lender may foreclose the Mortgage to recover so much of the
principal balance of the Loan as Lender may accelerate and such other sums
secured by the Mortgage as Lender may elect. Notwithstanding one or more partial
foreclosures, the Property shall remain subject to the Mortgage to secure
payment of sums secured by the Mortgage and not previously recovered.
(j)    Upon the occurrence and during the continuance of an Event of Default,
Lender shall have the right from time to time to sever the Note and the other
Loan Documents into one or more separate notes, mortgages and other security
documents (the “Severed Loan Documents”) in such denominations as Lender shall
determine in its sole discretion for purposes of evidencing and enforcing its
rights and remedies provided hereunder, provided, that (i) the aggregate
principal amount of the Loan immediately following such severance shall equal
the outstanding principal balance of the Loan immediately prior to such
severance, (ii) the weighted average interest rate of the Loan immediately
following such severance shall equal the weighted interest rate of the Loan
immediately prior to such severance; and (iii) such Severed Loan Documents shall
not materially adversely affect Borrower or any other Loan Party or increase any
of the obligations or decrease any of the rights of Borrower or such Loan Party
under the Loan Documents, other than in a de minimis amount. Borrower and each
other Loan Party shall execute and deliver to Lender from time to time, promptly
after the request of Lender, a severance agreement and such other documents as
Lender shall request in order to effect the severance described in the preceding
sentence, all in form and substance reasonably satisfactory to Lender. During
the existence of an Event of Default, Borrower and each other Loan Party hereby
absolutely and irrevocably appoints Lender as its true and lawful attorney,
coupled with an interest, in its name and stead to make and execute all
documents necessary or desirable to effect the aforesaid severance, Borrower and
each other Loan Party ratifying all that its said attorney shall do by virtue
thereof; provided, however, Lender shall not make or execute any such

USActive 30748472.10    -110-

--------------------------------------------------------------------------------




documents under such power until five (5) days after notice has been given to
Borrower and each other Loan Party by Lender of Lender’s intent to exercise its
rights under such power. Borrower shall be obligated to pay any out-of-pocket
costs or expenses incurred in connection with the preparation, execution,
recording or filing of the Severed Loan Documents and the Severed Loan Documents
shall not contain any representations, warranties or covenants not contained in
the Loan Documents and any such representations and warranties contained in the
Severed Loan Documents will be given by Borrower and each other Loan Party only
as of the Closing Date.
(k)    As used in this Section 8.2, a “foreclosure” shall include, without
limitation, any sale by power of sale.
Section 8.3    Remedies Cumulative; Waivers. The rights, powers and remedies of
Lender under this Agreement shall be cumulative and not exclusive of any other
right, power or remedy which Lender may have against Borrower and any other Loan
Party pursuant to this Agreement or the other Loan Documents, or existing at law
or in equity or otherwise. Lender’s rights, powers and remedies may be pursued
singularly, concurrently or otherwise, at such time and in such order as Lender
may determine in Lender’s sole discretion. No delay or omission to exercise any
remedy, right or power accruing upon an Event of Default shall impair any such
remedy, right or power or shall be construed as a waiver thereof, but any such
remedy, right or power may be exercised from time to time and as often as may be
deemed expedient. A waiver of one Default or Event of Default with respect to
Borrower or any other Loan Party shall not be construed to be a waiver of any
subsequent Default or Event of Default by Borrower or such other Loan Party or
to impair any remedy, right or power consequent thereon.
ARTICLE IX     – SPECIAL PROVISIONS
Section 9.1    Securitization.
9.1.6    Sale of Notes and Securitization. (a)  Borrower and each other Loan
Party acknowledges and agrees that Lender may sell all or any portion of the
Loan and the Loan Documents, or issue one or more participations therein, or
consummate one or more private or public securitizations of rated single- or
multi-class securities (the “Securities”) secured by or evidencing ownership
interests in all or any portion of the Loan and the Loan Documents or a pool of
assets that include the Loan and the Loan Documents (such sales, participations
and/or securitizations, collectively, a “Securitization”).
(b)    At the request of Lender, and to the extent not already required to be
provided by or on behalf of Borrower or any other Loan Party under this
Agreement, Borrower and each other Loan Party shall use reasonable efforts to
provide information in the possession or control of Borrower, any other Loan
Party or its Affiliates and not in the possession of Lender or which may be
reasonably required by Lender or take other actions reasonably required by
Lender, in each case in order to satisfy the market standards to which Lender
customarily adheres or which may be reasonably required by prospective investors
and/or the Rating Agencies in connection with any such Securitization, provided,
however, that

USActive 30748472.10    -111-

--------------------------------------------------------------------------------




Borrower shall not be required to provide any information or documents that
Lender did not require in connection with the closing of the Loan (other than
updates or changes to such information and/or documents that were previously
provided by Borrower, any other Loan Part or Guarantor) to the extent such
information or documents would be unduly burdensome or costly for Borrower to
produce and in no event shall Borrower or any other Loan Party have any
obligation to provide any Chatham Confidential Information. Lender shall have
the right to provide to prospective investors and the Rating Agencies any
information in its possession, including, without limitation, financial
statements relating to Borrower, each other Loan Party, Guarantor, if any, the
Property and any Tenant of the Improvements, provided, however, that in no event
shall Borrower or any other Loan Party have any obligation to provide any
Chatham Confidential Information. Borrower acknowledges that certain information
regarding the Loan and the parties thereto and the Property may be included in a
private placement memorandum, prospectus or other disclosure documents. Borrower
and each other Loan Party agrees that each of Borrower, each other Loan Party,
Guarantor and their respective officers and representatives, shall, at Lender’s
request, at its sole cost and expense, cooperate with Lender’s efforts to
arrange for a Securitization in accordance with the market standards to which
Lender customarily adheres and/or which may be required by prospective investors
and/or the Rating Agencies in connection with any such Securitization. Borrower,
each other Loan Party, and Guarantor agree to review, at Lender’s request in
connection with the Securitization, the Disclosure Documents as such Disclosure
Documents relate to Borrower, each other Loan Party, Guarantor, and the
Property, including without limitation, the sections entitled “Risk Factors,”
“Special Considerations,” “Descriptions of the Mortgages”, “Description of the
Mortgage Loans and Mortgaged Property,” “The Manager,” “The Borrower,” and
“Certain Legal Aspects of the Mortgage Loan” (or sections similarly titled or
covering similar subject matters) and shall confirm that the factual statements
and representations contained in such sections and such other information in the
Disclosure Documents (to the extent such information relates to, or is based on,
or includes any information regarding the Property, Borrower, each other Loan
Party, Guarantor, Manager and/or the Loan, provided, that information in any
Disclosure Documents with respect to Borrower, each other Loan Party, Manager,
Guarantor, and the Property shall be limited to Borrower’s, Guarantor’s and such
Loan Party’s knowledge) do not contain any untrue statement of a material fact
or omit to state a material fact necessary in order to make the statements made,
in the light of the circumstances under which they were made, not misleading.
(c)    Borrower and each other Loan Party agrees to make upon Lender’s written
request, without limitation, all structural or other changes to the Loan
(including delivery of one or more new component notes to replace the original
Note or modify the original Note to reflect multiple components of the Loan and
such new notes or modified note may have different interest rates and
amortization schedules), modifications to any documents evidencing or securing
the Loan, creation of one or more mezzanine loans (including amending Borrower’s
and each other Loan Party’s organizational structure to provide for one or more
mezzanine borrowers), delivery of opinions of counsel acceptable to the Approved
Rating Agencies or potential investors and addressing such matters as the
Approved Rating Agencies or potential investors may require; provided, however,
that in

USActive 30748472.10    -112-

--------------------------------------------------------------------------------




creating such new notes or modified notes or mezzanine notes Borrower shall not
be required to modify (i) the weighted average interest rate of the Loan such
that the weighted average interest rate of the Notes immediately following the
creation or modification of such notes does not equal the weighted average
interest rate of the Note immediately prior to such creation or modification,
(ii) the stated maturity of the Note, (iii) the aggregate amortization of
principal of the Note, (iv) any other material economic term of the Loan
(including the definitions of Debt Yield Trigger Event and Debt Yield Cure), or
(v) decrease the time periods during which Borrower is permitted to perform its
obligations under the Loan Documents, provided, that the interest rate payable
under the Note may change or increase as a result of any application of a
prepayment of the Loan in accordance with Section 2.4 hereof or following an
Event of Default. In connection with and subject to the foregoing, Borrower and
each other Loan Party covenants and agrees to modify the Cash Management
Agreement to reflect the newly created components and/or mezzanine loans.
(d)    If requested by Lender, Borrower and each other Loan Party shall provide
Lender, promptly upon request, with any financial statements, financial,
statistical or operating information or other information as Lender shall
determine necessary or appropriate (including items required (or items that
would be required if the Securitization were offered publicly) pursuant to
Regulation AB under the Securities Act, or the Exchange Act, or any amendment,
modification or replacement thereto) or required by any other legal
requirements, in each case, in connection with any private placement memorandum,
prospectus or other disclosure documents or materials or any filing pursuant to
the Exchange Act in connection with the Securitization or as shall otherwise be
reasonably requested by Lender, provided, however, that in no event shall
Borrower or any other Loan Party have any obligation to provide any Chatham
Confidential Information.
(e)    Borrower and each other Loan Party agrees that each participant pursuant
to Section 9.1.1(a) shall be entitled to the benefits of Section 2.7 (subject to
the requirements and limitations therein, including the requirements under
Section 2.7(e) (it being understood that the documentation required under
Section 2.7(e) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment;
provided that such participant shall not be entitled to receive any greater
payment under Section 2.7, with respect to any participation, than its
participating Lender would have been entitled to receive, except to the extent
such entitlement to receive a greater payment results from a change in a
requirement of law or in the interpretation or application thereof, or
compliance by such participant or the participating Lender with any request or
directive (whether or not having the force of law) issued from any central bank
or other Governmental Authority, in each case after the participant acquired the
applicable participation. 
(f)    JPMorgan Chase Bank, National Association, or an agent appointed by it,
in either case acting solely for this purpose as an agent of Borrower, shall
maintain a register for the recordation of the names and addresses of each
Lender, and the principal amounts (and stated interest) of the Loan owing to
each Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive absent manifest error, and the
Borrower, each other Loan Party and each Lender shall treat each Person

USActive 30748472.10    -113-

--------------------------------------------------------------------------------




whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement (including the payment of principal
and interest). The Register shall be available for inspection by the Borrower
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.
(g)    Each Lender that sells a participation pursuant to Section 9.1.1(a)
shall, acting solely for this purpose as an agent of the Borrower, maintain a
register on which it enters the name and address of each participant and the
principal amounts (and stated interest) of each participant’s interest in the
Loan or other Obligations under the Loan Documents (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any participant or any
information relating to a participant’s interest in any Obligations under any
Loan Document) to any Person except to the extent that such disclosure is
necessary to establish that such Obligation is in registered form under Section
5f.103-1(c) of the United States Treasury Regulations. The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each Person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.
9.1.7    Securitization Costs. All reasonable third party costs and expenses
incurred by Borrower in connection with Borrower’s complying with requests made
under this Section 9.1 (including, without limitation, the fees and expenses of
the Rating Agencies) shall be paid by Lender.
9.1.8    Reserved.
9.1.9    Loan Components. (a)  Borrower covenants and agrees that prior to a
Securitization of the Loan, upon Lender’s request Borrower shall (i) deliver one
or more new notes to replace the original note or modify the original note and
other loan documents, as reasonably required, to reflect additional components
of the Loan or allocate spread or principal among or adjust the application of
payments among any existing or additional components in Lender’s sole
discretion, provided, (A) such new or modified note shall at all times have the
same weighted average spread of the original Note and shall have the same stated
maturity date of the original Note, provided, that the interest rate payable
under the Note may change or increase in connection with a prepayment of the
Loan in accordance with Section 2.4 hereof or following an Event of Default and
(B) no amortization of principal of the Loan will be required and (ii) modify
the Cash Management Agreement to reflect such new components; and provided,
further, that none of the foregoing actions shall have a Material Adverse Effect
on Borrower or decrease any rights or increase any obligations of Borrower or
any other Loan Party under the Loan Documents, other than in a de minimis
amount.
(b)    Reserved.
(c)    Borrower shall execute and deliver such documents as shall reasonably be
required by Lender in connection with this Section 9.1.4, all in form and
substance reasonably satisfactory to Lender and the Rating Agencies within
ten (10) Business Days following such request by Lender. It shall be an Event of
Default under this Agreement,

USActive 30748472.10    -114-

--------------------------------------------------------------------------------




the Note, each Mortgage and the other Loan Documents if Borrower fails to
promptly comply with any of the terms, covenants or conditions of this
Section 9.1.4 for five (5) Business Days after notice to Borrower from Lender.
Notwithstanding anything to the contrary herein, Lender shall pay or cause to be
paid or reimbursed to Borrower all reasonable costs and expenses incurred by
Borrower, any other Loan Party or any Guarantor in connection with this
Section 9.1.4 (including, without limitation, any documentary stamp taxes,
intangible taxes and other recording taxes)
(d)    Borrower covenants and agrees that after the Closing Date and prior to a
Securitization of the Loan, Lender shall have the right, at Lender’s sole cost
and expense, to create one or more mezzanine loans (each, a “New Mezzanine
Loan”), to establish different interest rates and to reallocate the
amortization, interest rate and principal balances of each of the Loan and any
New Mezzanine Loan(s) amongst each other and to require the payment of the Loan
and any New Mezzanine Loan(s) in such order of priority as may be designated by
Lender; provided, that (1) the Loan and any New Mezzanine Loan(s) shall at all
times have the same weighted average spread of the Loan on the Closing Date
(except in connection with a prepayment of the Loan in accordance with Section
2.4.2 hereof or following an Event of Default) and the same stated maturity date
as the Loan, (2) no such reallocation shall modify the aggregate amortization of
principal of the Loan and (3) no such reallocation shall increase, in the
aggregate, any monetary obligation of Borrower under the Loan Documents or any
other obligation of any Loan Party under the Loan Documents or decrease, in the
aggregate, any rights of Borrower and any other Loan Party under the Loan
Documents, other that in a de minimis amount. At Lender’s sole cost and expense,
Borrower shall execute and deliver such documents as shall reasonably be
required by Lender as promptly as possible under the circumstances in connection
with this Section 9.1.4(d), all in form and substance reasonably satisfactory to
Borrower, Lender and the Approved Rating Agencies, including, without
limitation, a promissory note and loan documents necessary to evidence such New
Mezzanine Loan, and Borrower shall execute such amendments to the Loan Documents
as are necessary in connection with the creation of such New Mezzanine Loan;
provided, that such amendments or other documents shall have no economic effect
or increase the obligations or decrease the rights or remedies of Borrower or
any other Loan Party hereunder, other than in a de minimis amount and no such
amendments or other documents shall modify any provisions of the Loan Documents
other than to effectuate such reallocation and as otherwise necessary to
accurately reflect such New Mezzanine Loan. If Borrower shall cause the
formation of one or more special purpose, bankruptcy remote entities as required
by Lender in order to serve as the borrower under any New Mezzanine Loan or, if
available, utilize an upper-tier special purpose vehicle in its structure as
such borrower (each, a “New Mezzanine Borrower”). The applicable organizational
documents of Borrower shall be amended and modified as necessary or required in
the formation of any New Mezzanine Borrower, but subject to the other terms of
this Section 9.1.4(d). Further, in connection with any New Mezzanine Loan,
Borrower shall, at Lender’s sole cost and expense, deliver to Lender opinions of
legal counsel with respect to due execution, authority and enforceability of the
loan documents with respect to the New Mezzanine Loan and the Loan Documents, as
amended, in substantially the same form as the opinion delivered at Closing, and
an updated Insolvency Opinion for the Loan

USActive 30748472.10    -115-

--------------------------------------------------------------------------------




delivered at Closing and a substantive non-consolidation opinion with respect to
any New Mezzanine Loan, each as reasonably acceptable to Lender and/or the
Approved Rating Agencies.
Section 9.2    Securitization Indemnification. (h)  Borrower and each other Loan
Party understands that certain of the Provided Information may be included in
Disclosure Documents in connection with the Securitization and may also be
included in filings with the Securities and Exchange Commission pursuant to the
Securities Act of 1933, as amended (the “Securities Act”), or the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), or provided or made
available to investors or prospective investors in the Securities, the Rating
Agencies, and service providers relating to the Securitization. In the event
that the Disclosure Document is required to be revised prior to the sale of all
Securities, Borrower and each other Loan Party will reasonably cooperate with
the holder of the Note in updating the Disclosure Document by providing all
current information necessary to keep the Disclosure Document accurate and
complete in all material respects.
(i)    The Indemnifying Persons agree to provide, in connection with the
Securitization, an indemnification agreement (A) certifying that (i) the
Indemnifying Persons have carefully examined the Disclosure Documents, including
without limitation, the sections entitled “Summary of Offering Circular,” “Risk
Factors,” “Description of the Property,” “Description of the Sponsors and
Borrowers,” “Description of the Property Manager, the Management Agreements and
the Assignment of Management Agreements,” “Description of the Franchise
Agreements,” and “Description of The Operating Leases” and “Annex A - Mortgage
Loan Collateral Schedule”, and “Annex E – Representations and Warranties of the
Borrower”, and (ii) such sections and such other information in the Disclosure
Documents (with respect to clauses (i) and (ii) of this Section 9.2(b), to the
extent such information relates to or includes any Provided Information or any
information regarding the Property, Borrower, Manager and/or the Loan)
(collectively with the Provided Information, the “Covered Disclosure
Information”) do not contain, to the knowledge of Borrower and Guarantor, any
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements made, in the light of the circumstances under
which they were made, not misleading, (B) jointly and severally indemnifying
Lender, any Affiliate of Lender that has filed any registration statement
relating to the Securitization or has acted as the sponsor or depositor in
connection with the Securitization, any Affiliate of Lender that acts as an
underwriter, placement agent or initial purchaser of Securities issued in the
Securitization, any other co‑underwriters, co‑placement agents or co‑initial
purchasers of Securities issued in the Securitization, and each of their
respective officers, directors, partners, employees, representatives, agents and
Affiliates and each Person or entity who Controls any such Person within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act
(collectively, the “Indemnified Persons”), for any actual losses, claims,
damages, liabilities, out-of-pocket costs or expenses (including without
limitation reasonable out-of-pocket legal fees and expenses for enforcement of
these obligations (collectively, the “Liabilities”) to which any such
Indemnified Person may become subject insofar as the Liabilities arise out of or
are based upon any untrue statement or alleged untrue statement of any material
fact contained in the Covered Disclosure

USActive 30748472.10    -116-

--------------------------------------------------------------------------------




Information provided for review to Borrower, or arise out of or are based upon
the omission or alleged omission to state in the Covered Disclosure Information
a material fact required to be stated therein or necessary in order to make the
statements in the Covered Disclosure Information provided for review to
Borrower, in light of the circumstances under which they were made, not
misleading and (C) agreeing to reimburse each Indemnified Person for any legal
or other expenses incurred by such Indemnified Person, as they are incurred, in
connection with investigating or defending the Liabilities, provided, that, with
respect to any untrue statements or omissions contained in any third party
diligence reports or third party documents (e.g. tenant estoppels, the
appraisal, the Title Insurance Policy, Survey and zoning reports),
(x) Indemnifying Persons shall not be responsible for any Liabilities arising
from such third parties failure to accurately transcribe information provided by
or on behalf of Indemnifying Persons to such third party unless Indemnifying
Persons were provided a reasonable opportunity to review such third party
documentation (or the applicable portions thereof) and failed to notify Lender
of such misstatements or omissions and (y) Indemnifying Person shall only be
liable to the extent such untrue statement or omission of material fact was made
in reliance upon information provided to such third party by or on behalf of
Borrower or any of its Affiliates. This indemnity agreement will be in addition
to any liability which Borrower or any other Loan Party may otherwise have under
the Loan Documents. Moreover, the indemnification and reimbursement obligations
provided for in clauses (B) and (C) above shall be effective, valid and binding
obligations of the Indemnifying Persons, whether or not an indemnification
agreement described in clause (A) above is provided.
(j)    In connection with Exchange Act Filings, the Indemnifying Persons jointly
and severally agree to indemnify (i) the Indemnified Persons for Liabilities to
which any such Indemnified Person may become subject insofar as the Liabilities
arise out of or are based upon any untrue statement or alleged untrue statement
of any material fact in the Covered Disclosure Information, or the omission or
alleged omission to state in the Covered Disclosure Information a material fact
required to be stated therein or necessary in order to make the statements in
the Covered Disclosure Information, in light of the circumstances under which
they were made, not misleading and (ii) reimburse each Indemnified Person for
any reasonable legal or other actual out-of-pocket expenses incurred by such
Indemnified Persons, as they are incurred, in connection with defending or
investigating the Liabilities, provided, that, with respect to any untrue
statements or omissions contained in any third party diligence reports or third
party documents (e.g. tenant estoppels, the appraisal, the Title Insurance
Policy, Survey and zoning reports), (x) Indemnifying Persons shall not be
responsible for any Liabilities arising from such third parties failure to
accurately transcribe information provided by or on behalf of Indemnifying
Persons to such third party unless Indemnifying Persons were provided a
reasonable opportunity to review such third party documentation (or the
applicable portions thereof) and failed to notify Lender of such misstatements
or omissions and (y) Indemnifying Person shall only be liable to the extent such
untrue statement or omission of material fact was made in reliance upon
information provided to such third party by or on behalf of any Loan Party or
any of its Affiliates.
(k)    Promptly after receipt by an Indemnified Person of notice of any claim or
the commencement of any action, the Indemnified Person shall, if a claim in
respect thereof

USActive 30748472.10    -117-

--------------------------------------------------------------------------------




is to be made against any Indemnifying Person, notify such Indemnifying Person
in writing of the claim or the commencement of that action; provided, however,
that the failure to notify such Indemnifying Person shall not relieve it from
any liability which it may have under the indemnification provisions of this
Section 9.2 except to the extent that it has been materially prejudiced by such
failure and, provided further that the failure to notify such Indemnifying
Person shall not relieve it from any liability which it may have to an
Indemnified Person otherwise than under the provisions of this Section 9.2. If
any such claim or action shall be brought against an Indemnified Person, and it
shall notify any Indemnifying Person thereof, such Indemnifying Person shall be
entitled to participate therein and, to the extent that it wishes, assume the
defense thereof with counsel reasonably satisfactory to the Indemnified Person.
After notice from any Indemnifying Person to the Indemnified Person of its
election to assume the defense of such claim or action, such Indemnifying Person
shall not be liable to the Indemnified Person for any legal or other expenses
subsequently incurred by the Indemnified Person in connection with the defense
thereof except as provided in the following sentence; provided, however, that if
the defendants in any such action include both an Indemnifying Person, on the
one hand, and one or more Indemnified Persons on the other hand, and an
Indemnified Person shall have reasonably concluded that there are any legal
defenses available to it and/or other Indemnified Persons that are different or
in addition to those available to the Indemnifying Person, the Indemnified
Person or Persons shall have the right to select separate counsel to assert such
legal defenses and to otherwise participate in the defense of such action on
behalf of such Indemnified Person or Persons. The Indemnified Person shall
instruct its counsel to maintain reasonably detailed billing records for fees
and disbursements for which such Indemnified Person is seeking reimbursement
hereunder and shall submit copies of such detailed billing records to
substantiate that such counsel’s fees and disbursements are solely related to
the defense of a claim for which the Indemnifying Person is required hereunder
to indemnify such Indemnified Person. No Indemnifying Person shall be liable for
the expenses of more than one (1) such separate counsel unless such Indemnified
Person shall have reasonably concluded that there may be legal defenses
available to it that are different from or additional to those available to
another Indemnified Person.
(l)    Without the prior written consent of Lender (which consent shall not be
unreasonably withheld or delayed), no Indemnifying Person shall settle or
compromise or consent to the entry of any judgment in any pending or threatened
claim, action, suit or proceeding in respect of which indemnification may be
sought hereunder (whether or not any Indemnified Person is an actual or
potential party to such claim, action, suit or proceeding) unless the
Indemnifying Person shall have given Lender reasonable prior written notice
thereof and shall have obtained an unconditional release of each Indemnified
Person hereunder from all liability arising out of such claim, action, suit or
proceedings. As long as an Indemnifying Person has complied with its obligations
to defend and indemnify hereunder, such Indemnifying Person shall not be liable
for any settlement made by any Indemnified Person without the consent of such
Indemnifying Person (which consent shall not be unreasonably withheld or
delayed).

USActive 30748472.10    -118-

--------------------------------------------------------------------------------




(m)    The Indemnifying Persons agree that if any indemnification or
reimbursement sought pursuant to this Section 9.2 is finally judicially
determined to be unavailable for any reason or is insufficient to hold any
Indemnified Person harmless (with respect only to the Liabilities that are the
subject of this Section 9.2), then the Indemnifying Persons, on the one hand,
and such Indemnified Person, on the other hand, shall contribute to the
Liabilities for which such indemnification or reimbursement is held unavailable
or is insufficient: (x) in such proportion as is appropriate to reflect the
relative benefits to the Indemnifying Persons, on the one hand, and such
Indemnified Person, on the other hand, from the transactions to which such
indemnification or reimbursement relates; or (y) if the allocation provided by
clause (x) above is not permitted by applicable Legal Requirements, in such
proportion as is appropriate to reflect not only the relative benefits referred
to in clause (x) but also the relative faults of the Indemnifying Persons, on
the one hand, and all Indemnified Persons, on the other hand, as well as any
other equitable considerations. Notwithstanding the provisions of this
Section 9.2, (A) no party found liable for a fraudulent misrepresentation shall
be entitled to contribution from any other party who is not also found liable
for such fraudulent misrepresentation, and (B) the Indemnifying Persons agree
that in no event shall the amount to be contributed by the Indemnified Persons
collectively pursuant to this paragraph exceed the amount of the fees actually
received by the Indemnified Persons in connection with the closing of the Loan.
(n)    The Indemnifying Persons agree that the indemnification, contribution and
reimbursement obligations set forth in this Section 9.2 shall apply whether or
not any Indemnified Person is a formal party to any lawsuits, claims or other
proceedings. The Indemnifying Persons further agree that the Indemnified Persons
are intended third party beneficiaries under this Section 9.2.
(o)    The liabilities and obligations of the Indemnified Persons and the
Indemnifying Persons under this Section 9.2 shall survive the termination of
this Agreement and the satisfaction and discharge of the Debt.
(p)    Notwithstanding anything to the contrary contained herein, no Loan Party
or Guarantor shall have any obligation to act as depositor with respect to the
Loan or an issuer, sponsor or registrant with respect to the Securities issued
in any Securitization.
Section 9.3    Exculpation. (b)  Subject to the provisions of (b) and (c) below,
Lender shall not enforce the liability and obligation of any Loan Party to
perform and observe the obligations contained in this Agreement, the Note or the
Mortgages or any of the other Loan Documents by any action or proceeding wherein
a money judgment shall be sought against any Loan Party or any direct or
indirect member, shareholder, partner, manager, beneficiary or other owner of
direct or indirect beneficial ownership interests in, or any Affiliate of, any
Loan Party, or any director, officer, employees, trustee or agent of any Loan
Party or any of the foregoing other than Guarantor pursuant to and in accordance
with the terms and conditions of Guaranty and Environmental Indemnity, as
applicable (each, an “Exculpated Party” and, collectively, the “Exculpated
Parties”), except that Lender may bring a foreclosure action, an action for
specific performance or any other appropriate action or proceeding to enable
Lender to enforce and realize

USActive 30748472.10    -119-

--------------------------------------------------------------------------------




upon this Agreement, the Note, the Mortgage, the other Loan Documents, and the
interest in the Property, the Rents and any other collateral given to Lender
pursuant to the Loan Documents; provided, however, that, except as specifically
provided herein, any judgment in any such action or proceeding shall be
enforceable against any Loan Party only to the extent of such Loan Party’s
interest in the Property, in the Rents and in any other collateral given to
Lender, and Lender, by accepting the Note, this Agreement, the Mortgage and the
other Loan Documents agrees that it shall not, except as otherwise provided
herein or in the Mortgage, sue for, seek or demand any deficiency judgment
against any Loan Party or any Exculpated Party (subject, however, to the terms
of the Guaranty and Environmental Indemnity) in any such action or proceeding,
under or by reason of or under or in connection with the Note, this Agreement,
the Mortgage or the other Loan Documents. The provisions of this section shall
not, however, (i) constitute a waiver, release or impairment of any obligation
evidenced or secured by this Agreement, the Note, the Mortgage or the other Loan
Documents; (ii) impair the right of Lender to name Borrower and Operating Lessee
as a party defendant in any action or suit for judicial foreclosure and sale
under the Mortgage; (iii) affect the validity or enforceability of any indemnity
(including, without limitation, the Environmental Indemnity), guaranty
(including, without limitation, the Guaranty), the Operating Lease or similar
instrument made in connection with this Agreement, the Note, the Mortgage or the
other Loan Documents or any of the rights and remedies of Lender thereunder;
(iv) impair the right of Lender to obtain the appointment of a receiver;
(v) impair the enforcement of any assignment of leases contained in the
Mortgage, or (v) impair the right of Lender to obtain a deficiency judgment or
other judgment on the Note against Borrower in order to fully realize the
security granted by the Mortgage or to commence any other appropriate action or
proceeding if necessary to (A) preserve or enforce its rights and remedies
against the Property or (B) obtain any Insurance Proceeds or Awards to which
Lender would otherwise be entitled under the terms of this Agreement or the
Mortgage; provided, however, that Lender shall only enforce such judgment to the
extent of the Insurance Proceeds and/or Awards.
(c)    Nothing contained herein shall in any manner or way release, affect or
impair the right of Lender to recover, and Borrower shall be fully and
personally liable and subject to legal action, for any actual loss, cost,
expense, damage, claim or other obligation (including without limitation
reasonable attorneys’ fees and court costs) incurred or suffered by Lender
arising out of or in connection with the following:
(i)    fraud or intentional misrepresentation by Borrower, Operating Lessee,
Guarantor or any Affiliates of Borrower, Operating Lessee, or Guarantor in
connection with the Loan;
(ii)    the willful misconduct of Borrower, Operating Lessee, Guarantor or any
Affiliates of Borrower, Operating Lessee or Guarantor in connection with the
Loan or the Property;
(iii)    material physical waste of the Property arising from the intentional
acts or omissions of Borrower, Operating Lessee, Guarantor or any Affiliates of
Individual Borrower, Operating Lessee, or Guarantor provided, however, Borrower
shall have no liability under this subsection (iii) if sufficient cash flow is
not available to Borrower from

USActive 30748472.10    -120-

--------------------------------------------------------------------------------




the Property to prevent such material physical waste (so long as such
insufficiency does not arise from the intentional misappropriation or conversion
of revenues by Borrower, Operating Lessee, Guarantor or any Affiliates of
Borrower, Operating Lessee or Guarantor);
(iv)    the removal or disposal of any portion of the Property by any Restricted
Party or an Affiliate thereof after and during the continuance of an Event of
Default unless such property is replaced with property of the same utility and
of the same or greater value;
(v)    the misappropriation by Borrower, Operating Lessee, Guarantor or any
Affiliates of Borrower, Operating Lessee or Guarantor in violation of the Loan
Documents of (A) any Insurance Proceeds paid by reason of any loss, damage or
destruction to the Property, (B) any Awards received in connection with a
Condemnation of all or a portion of the Property, (C) any Rents following an
Event of Default, or (D) any Rents paid more than one month in advance of the
date due under the Lease or any security deposit;
(vi)    intentionally omitted;
(vii)    any security deposits, advance deposits or any other deposits collected
by Borrower, Operating Lessee, Guarantor, Property Manager or any of their
Affiliates with respect to the Property which are not delivered to Lender upon a
foreclosure of the Property or action in lieu thereof, except to the extent any
such security deposits were applied in accordance with the terms and conditions
of any of the Leases prior to the occurrence of the Event of Default that gave
rise to such foreclosure or action in lieu thereof;
(viii)    if Borrower fails to maintain its status as a Special Purpose Entity
or comply with any representation, warranty or covenant contained in Section
4.1.30 hereof;
(ix)    if Borrower fails to obtain Lender’s prior written consent to any
Transfer as required by this Agreement or the Mortgage;
(x)    if Borrower or Operating Lessee fails to obtain Lender’s prior written
consent to any Indebtedness (other than Indebtedness permitted under clause
(xxiii) in the definition of Special Purpose Entity in Section 1.1 hereof or
otherwise permitted in this Agreement) or voluntary Lien encumbering the
Property; and
(xi)    the willful or intentional failure of Borrower, Operating Lessee or
Manager to deposit Rents in the Lockbox Account in accordance with the terms of
the Loan Documents.
(d)    Notwithstanding anything to the contrary in this Agreement, the Note or
any of the Loan Documents, (i) Lender shall not be deemed to have waived any
right which Lender may have under Section 506(a), 506(b), 1111(b) or any other
provisions of the Bankruptcy Code to file a claim for the full amount of the
Debt secured by the Mortgage or to require that all collateral shall continue to
secure all of the Debt owing to Lender in accordance with the Loan Documents,
and (ii) the Debt shall be fully recourse to Borrower in the event of any of the
following:

USActive 30748472.10    -121-

--------------------------------------------------------------------------------




(A)    (1) Borrower or Operating Lessee filing a voluntary petition under the
Bankruptcy Code or any other Federal or state bankruptcy or insolvency law; (2)
the filing of an involuntary petition against Borrower or Operating Lessee under
the Bankruptcy Code or any other Federal or state bankruptcy or insolvency law
in which Borrower, Operating Lessee or Guarantor colludes with, or otherwise
assists such Person, or solicits or causes to be solicited petitioning creditors
for any involuntary petition against Borrower or Operating Lessee from any
Person; (3) Borrower or Operating Lessee filing an answer consenting to or
otherwise acquiescing in or joining in any involuntary petition filed against
it, by any other Person under the Bankruptcy Code or any other Federal or state
bankruptcy or insolvency law; (4) Borrower or Operating Lessee consenting to or
acquiescing in or joining in an application for the appointment of a custodian,
receiver, trustee, or examiner (pursuant to the Bankruptcy Code) for Borrower or
Operating Lessee or any portion of the Property; provided, however, that,
notwithstanding the foregoing, Guarantor shall not have any liability solely in
connection with any appointment of a custodian, receiver, trustee or examiner
(pursuant to the Bankruptcy Code) made pursuant to an action commenced by
Lender; or (5) Borrower or Operating Lessee (x) making an assignment for the
benefit of creditors, or (y) admitting, in any legal proceeding, its insolvency
or inability to pay its debts as they become due; provided that notwithstanding
the foregoing in no event shall Guarantor have liability resulting from Borrower
admitting or making any truthful statement that it has been advised by counsel
is required to be admitted or made under applicable laws, regulations or court
orders; or
(B)    if Borrower or Operating Lessee fails to maintain its status as a Special
Purpose Entity or comply with any representation, warranty or covenant set forth
in Section 4.1.30 hereof and such failure is cited as a factor in connection
with a substantive consolidation of the assets and liabilities of Borrower or
Operating Lessee with those any other Person.
Section 9.4    Matters Concerning Manager. If (a) Manager shall become bankrupt
or insolvent, (b) a default by Manager occurs under the Management Agreement and
is not cured within any applicable notice and cure period thereunder or
(c) Borrower shall have the right to terminate the Management Agreement
thereunder, following an Event of Default and acceleration of the Loan, Borrower
shall, at the request of Lender, cause Operating Lessee to terminate the
Management Agreement and replace the Manager with a Qualified Manager pursuant
to a Replacement Management Agreement, it being understood and agreed that the
management fee for such Qualified Manager shall not exceed then prevailing
market rates, provided, that Borrower shall not be in breach of this Section 9.4
in the event that Borrower or Operating Lessee, acting in good faith, is unable
to cause the termination of such Management Agreement due to the imposition of a
stay, injunction or a similar judicially imposed devise that has the effect of
preventing Borrower or Operating Lessee from terminating the Management
Agreement in connection with the Bankruptcy Action.

USActive 30748472.10    -122-

--------------------------------------------------------------------------------




Section 9.5    Servicer. At the option of Lender, the Loan may be serviced by a
master servicer, primary servicer, special servicer and/or trustee (any such
master servicer, primary servicer, special servicer, and trustee, together with
its agents, nominees or designees, are collectively referred to as “Servicer”)
selected by Lender and Lender may delegate all or any portion of its
responsibilities under this Agreement and the other Loan Documents to Servicer
pursuant to a pooling and servicing agreement, servicing agreement, special
servicing agreement or other agreement providing for the servicing of one or
more mortgage loans (collectively, the “Servicing Agreement”) between Lender and
Servicer. Borrower shall not be responsible for any reasonable set up fees or
any other initial costs relating to or arising under the Servicing Agreement,
and shall not be responsible for payment of the regular monthly master servicing
fee or trustee fee due to Servicer under the Servicing Agreement or any fees or
expenses required to be borne by, and not reimbursable to, Servicer.
Notwithstanding the foregoing, Borrower shall promptly reimburse Lender on
demand for (a) interest payable on advances made by Servicer with respect to
delinquent debt service payments (to the extent charges are due pursuant to
Section 2.3.4 and interest at the Default Rate actually paid by Borrower in
respect of such payments are insufficient to pay the same) or expenses paid by
Servicer in respect of the protection and preservation of the Property
(including, without limitation, payments of Taxes and Insurance Premiums) and
(b) all costs and expenses, liquidation fees, workout fees, special servicing
fees, operating advisor fees or any other similar fees payable by Lender to
Servicer: (i) as a result of an Event of Default under the Loan or the Loan
becoming specially serviced, an enforcement, refinancing or restructuring of the
credit arrangements provided under this Agreement in the nature of a “work-out”
of the Loan Documents or of any insolvency or bankruptcy proceeding; (ii) any
liquidation fees, workout fees, special servicing fees, operating advisor fees
or any other similar fees that are due and payable to Servicer under the
Servicing Agreement, which fees may be due and payable under the Servicing
Agreement on a periodic or continuing basis; (iii) the costs of all property
inspections and/or appraisals of the Property (or any updates to any existing
inspection or appraisal) that Servicer or the trustee may be required to obtain
(other than the cost of regular annual inspections required to be borne by
Servicer under the Servicing Agreement); or (iv) any special requests made by
Borrower, any other Loan Party or Guarantor during the term of the Loan
including, without limitation, in connection with a prepayment, assumption or
modification of the Loan.
Section 9.6    Matters Concerning Franchisor. If (a) Franchisor shall become
bankrupt or insolvent or (b) a default occurs under the Franchise Agreement,
Borrower shall, at the request of Lender, cause Operating Lessee to terminate
the Franchise Agreement and replace the Franchisor with a Qualified Franchisor
approved by Lender on terms and conditions satisfactory to Lender, it being
understood and agreed that the franchise fee for such replacement franchisor
shall not exceed then prevailing market rates.
ARTICLE X     – MISCELLANEOUS
Section 10.1    Survival. This Agreement and all covenants, agreements,
representations and warranties made herein and in the certificates delivered
pursuant hereto shall survive the making by Lender of the Loan and the execution
and delivery to Lender of the Note, and shall continue in full force and effect
so long as all or any of the Debt is outstanding and unpaid unless a longer
period is expressly set forth herein or in the other Loan Documents. Whenever in

USActive 30748472.10    -123-

--------------------------------------------------------------------------------




this Agreement any of the parties hereto is referred to, such reference shall be
deemed to include the legal representatives, successors and assigns of such
party. All covenants, promises and agreements in this Agreement, by or on behalf
of Borrower or any other Loan Party, shall inure to the benefit of the legal
representatives, successors and assigns of Lender.
Section 10.2    Lender’s Discretion. Whenever pursuant to this Agreement, Lender
exercises any right given to it to approve or disapprove, or any arrangement or
term is to be satisfactory to Lender, the decision of Lender to approve or
disapprove or to decide whether arrangements or terms are satisfactory or not
satisfactory shall (except as is otherwise specifically herein provided) be in
the sole discretion of Lender and shall be final and conclusive.
Section 10.3    Governing Law. (l)  THIS AGREEMENT WAS NEGOTIATED IN THE STATE
OF NEW YORK, THE LOAN WAS MADE BY LENDER AND ACCEPTED BY BORROWER AND EACH OTHER
LOAN PARTY IN THE STATE OF NEW YORK, AND THE PROCEEDS OF THE LOAN DELIVERED
PURSUANT HERETO WERE DISBURSED FROM THE STATE OF NEW YORK, WHICH STATE THE
PARTIES AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND TO THE
UNDERLYING TRANSACTION EMBODIED HEREBY, AND IN ALL RESPECTS, INCLUDING, WITHOUT
LIMITING THE GENERALITY OF THE FOREGOING, MATTERS OF CONSTRUCTION, VALIDITY AND
PERFORMANCE, THIS AGREEMENT, THE NOTE AND THE OTHER LOAN DOCUMENTS AND THE
OBLIGATIONS ARISING HEREUNDER AND THEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
MADE AND PERFORMED IN SUCH STATE (WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF
LAWS) AND ANY APPLICABLE LAW OF THE UNITED STATES OF AMERICA, EXCEPT THAT AT ALL
TIMES THE PROVISIONS FOR THE CREATION, PERFECTION, AND ENFORCEMENT OF THE LIENS
AND SECURITY INTERESTS CREATED PURSUANT HERETO AND PURSUANT TO THE OTHER LOAN
DOCUMENTS SHALL BE GOVERNED BY AND CONSTRUED ACCORDING TO THE LAW OF THE STATE
IN WHICH THE PROPERTY IS LOCATED, IT BEING UNDERSTOOD THAT, TO THE FULLEST
EXTENT PERMITTED BY THE LAW OF SUCH STATE, THE LAW OF THE STATE OF NEW YORK
SHALL GOVERN THE CONSTRUCTION, VALIDITY AND ENFORCEABILITY OF ALL LOAN DOCUMENTS
AND ALL OF THE OBLIGATIONS ARISING HEREUNDER OR THEREUNDER. TO THE FULLEST
EXTENT PERMITTED BY LAW, EACH LOAN PARTY AND LENDER HEREBY UNCONDITIONALLY AND
IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT THE LAW OF ANY OTHER JURISDICTION
GOVERNS THIS AGREEMENT, THE NOTE AND THE OTHER LOAN DOCUMENTS, AND THIS
AGREEMENT, THE NOTE AND THE OTHER LOAN DOCUMENTS SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK PURSUANT TO
SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW, EXCEPT THAT AT ALL TIMES
THE PROVISIONS FOR THE CREATION, PERFECTION, AND ENFORCEMENT OF THE LIENS AND
SECURITY INTERESTS CREATED PURSUANT HERETO AND PURSUANT TO THE

USActive 30748472.10    -124-

--------------------------------------------------------------------------------




OTHER LOAN DOCUMENTS SHALL BE GOVERNED BY AND CONSTRUED ACCORDING TO THE LAW OF
THE STATE IN WHICH THE PROPERTY IS LOCATED.
(m)    ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER OR BORROWER OR ANY
OTHER LOAN PARTY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE OTHER LOAN
DOCUMENTS SHALL BE INSTITUTED IN ANY FEDERAL OR STATE COURT IN THE CITY OF NEW
YORK, COUNTY OF NEW YORK, PURSUANT TO SECTION 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW AND EACH LOAN PARTY AND LENDER WAIVES ANY OBJECTIONS WHICH IT
MAY NOW OR HEREAFTER HAVE BASED ON VENUE AND/OR FORUM NON CONVENIENS OF ANY SUCH
SUIT, ACTION OR PROCEEDING, AND HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION
OF ANY SUCH COURT IN ANY SUIT, ACTION OR PROCEEDING. EACH LOAN PARTY DOES HEREBY
DESIGNATE AND APPOINT:
CORPORATION SERVICE COMPANY
1180 AVENUE OF THE AMERICAS, SUITE 210
NEW YORK, NEW YORK 10036
WITH A COPY TO:

HUNTON & WILLIAMS LLP
200 PARK AVENUE
NEW YORK, NEW YORK 10166
ATTN: LAURIE A. GRASSO, ESQ.
AS ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY
AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING IN
ANY FEDERAL OR STATE COURT IN NEW YORK, NEW YORK, AND AGREES THAT SERVICE OF
PROCESS UPON SAID AGENT AT SAID ADDRESS AND WRITTEN NOTICE OF SAID SERVICE
MAILED OR DELIVERED TO EACH LOAN PARTY IN THE MANNER PROVIDED HEREIN SHALL BE
DEEMED IN EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON EACH LOAN PARTY IN ANY
SUCH SUIT, ACTION OR PROCEEDING IN THE STATE OF NEW YORK. BORROWER (I) SHALL
GIVE PROMPT NOTICE TO LENDER OF ANY CHANGED ADDRESS OF ITS AUTHORIZED AGENT
HEREUNDER, (II) MAY AT ANY TIME AND FROM TIME TO TIME DESIGNATE A SUBSTITUTE
AUTHORIZED AGENT WITH AN OFFICE IN NEW YORK, NEW YORK (WHICH SUBSTITUTE AGENT
AND OFFICE SHALL BE DESIGNATED AS THE PERSON AND ADDRESS FOR SERVICE OF
PROCESS), AND (III) SHALL PROMPTLY DESIGNATE SUCH A SUBSTITUTE IF ITS AUTHORIZED
AGENT CEASES TO HAVE AN OFFICE IN NEW YORK, NEW YORK OR IS DISSOLVED WITHOUT
LEAVING A SUCCESSOR.
Section 10.4    Modification, Waiver in Writing. No modification, amendment,
extension, discharge, termination or waiver of any provision of this Agreement,
or of the Note, or

USActive 30748472.10    -125-

--------------------------------------------------------------------------------




of any other Loan Document, nor consent to any departure by Borrower or any
other Loan Party therefrom, shall in any event be effective unless the same
shall be in a writing signed by the party against whom enforcement is sought,
and then such waiver or consent shall be effective only in the specific
instance, and for the purpose, for which given. Except as otherwise expressly
provided herein, no notice to, or demand on Borrower or any other Loan Party,
shall entitle Borrower or such other Loan Party to any other or future notice or
demand in the same, similar or other circumstances.
Section 10.5    Delay Not a Waiver. Neither any failure nor any delay on the
part of Lender in insisting upon strict performance of any term, condition,
covenant or agreement, or exercising any right, power, remedy or privilege
hereunder, or under the Note or under any other Loan Document, or any other
instrument given as security therefor, shall operate as or constitute a waiver
thereof, nor shall a single or partial exercise thereof preclude any other
future exercise, or the exercise of any other right, power, remedy or privilege.
In particular, and not by way of limitation, by accepting payment after the due
date of any amount payable under this Agreement, the Note or any other Loan
Document, Lender shall not be deemed to have waived any right either to require
prompt payment when due of all other amounts due under this Agreement, the Note
or the other Loan Documents, or to declare a default for failure to effect
prompt payment of any such other amount.
Section 10.6    Notices. All notices, consents, approvals and requests required
or permitted hereunder or under any other Loan Document shall be given in
writing and shall be effective for all purposes if hand delivered or sent by
(a) certified or registered United States mail, postage prepaid, return receipt
requested, (b) expedited prepaid delivery service, either commercial or United
States Postal Service, with proof of attempted delivery, or (c) facsimile with a
confirmatory duplicate copy certified or registered United States mail, postage
prepaid, return receipt requested), addressed as follows (or at such other
address, facsimile number and/or Person as shall be designated from time to time
by any party hereto, as the case may be, in a written notice to the other
parties hereto in the manner provided for in this Section):
If to Lender:
JPMorgan Chase Bank, National Association
383 Madison Avenue
New York, New York 10179
Attention: Joseph E. Geoghan
Facsimile No.: (212) 834-6029

with a copy to:
JPMorgan Chase Bank, National Association
383 Madison Avenue
New York, New York 10179
Attention: Nancy Alto
Facsimile No.: (917) 546-2564

and

Cadwalader, Wickersham & Taft LLP
One World Financial Center
New York, New York 10281


USActive 30748472.10    -126-

--------------------------------------------------------------------------------




Attention: William P. McInerney, Esq.
Facsimile No.: (212) 504-6666
If to Borrower
or any other
Loan Party:
c/o Chatham Lodging Trust

50 Cocoanut Row, Suite 211
Palm Beach, Florida 33480
Attention: Jeffrey Fisher
Facsimile No.: (561) 835-4125
and
Chatham Lodging Trust
50 Cocoanut Row, Suite 211
Palm Beach, Florida 33480
Attention: Eric Kentoff
Facsimile No.: (561) 835-4125
and
Hunton & Williams, LLP
200 Park Avenue
New York, New York 10166
Attention: Laurie A Grasso, Esq.
Facsimile No.: (212) 309-1846
A notice shall be deemed to have been given and received either at the time of
personal delivery, or in the case of registered or certified mail or expedited
prepaid delivery service, when delivered or the first attempted delivery on a
Business Day, or in the case of facsimile, upon sender’s receipt of a
machine-generated confirmation of successful transmission, at the address or to
the facsimile number, as applicable, and in the manner provided herein;
provided, however, that service of a notice required by any applicable statute
shall be considered complete when the requirements of that statute are met.
Section 10.7    Trial by Jury. EACH LOAN PARTY AND LENDER HEREBY AGREES NOT TO
ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVES ANY
RIGHT TO TRIAL BY JURY FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR
HEREAFTER EXIST WITH REGARD TO THE LOAN DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR
OTHER ACTION ARISING IN CONNECTION THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY
JURY IS GIVEN KNOWINGLY AND VOLUNTARILY BY EACH LOAN PARTY AND LENDER, AND IS
INTENDED TO ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE
RIGHT TO A TRIAL BY JURY WOULD OTHERWISE ACCRUE. EACH PARTY IS HEREBY AUTHORIZED
TO FILE A COPY

USActive 30748472.10    -127-

--------------------------------------------------------------------------------




OF THIS PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER BY ANY
OTHER PARTY HERETO.
Section 10.8    Headings. The Article and/or Section headings and the Table of
Contents in this Agreement are included herein for convenience of reference only
and shall not constitute a part of this Agreement for any other purpose.
Section 10.9    Severability. Wherever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.
Section 10.10    Preferences. To the extent Borrower makes a payment or payments
to Lender, which payment or proceeds or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside or required to
be repaid to a trustee, receiver or any other party under any bankruptcy law,
state or federal law, common law or equitable cause, then, Lender shall have the
continuing and exclusive right to apply or reverse and reapply any and all
payments by Borrower to any portion of the obligations of Borrower hereunder to
the extent of such payment or proceeds received, the obligations hereunder or
part thereof intended to be satisfied shall be revived and continue in full
force and effect, as if such payment or proceeds had not been received by
Lender.
Section 10.11    Waiver of Notice. Neither Borrower nor any other Loan Party
shall be entitled to any notices of any nature whatsoever from Lender except
with respect to matters for which this Agreement or the other Loan Documents
specifically and expressly provide for the giving of notice by Lender to
Borrower or such other Loan Party and except with respect to matters for which a
Loan Party is not, pursuant to applicable Legal Requirements, permitted to waive
the giving of notice. Each Loan Party hereby expressly waives the right to
receive any notice from Lender with respect to any matter for which this
Agreement or the other Loan Documents do not specifically and expressly provide
for the giving of notice by Lender to Borrower and such other Loan Party.
Section 10.12    Remedies of Borrower. In the event that a claim or adjudication
is made that Lender or its agents have acted unreasonably or unreasonably
delayed acting in any case where by law or under this Agreement or the other
Loan Documents, Lender or such agent, as the case may be, has an obligation to
act reasonably or promptly, each Loan Party agrees that neither Lender nor its
agents shall be liable for any monetary damages, and each Loan Party’s sole
remedies shall be limited to commencing an action seeking injunctive relief or
declaratory judgment. The parties hereto agree that any action or proceeding to
determine whether Lender has acted reasonably shall be determined by an action
seeking declaratory judgment.
Section 10.13    Expenses; Indemnity. (a)  Borrower covenants and agrees to pay
or, if Borrower fails to pay, to reimburse, Lender within ten (10) days of
written notice from Lender for all actual out-of-pocket costs and expenses
(including reasonable attorneys’ fees and expenses) incurred by Lender in
connection with (i) the preparation, negotiation, execution and delivery of this
Agreement and the other Loan Documents and the consummation of the transactions

USActive 30748472.10    -128-

--------------------------------------------------------------------------------




contemplated hereby and thereby and all the costs of furnishing all opinions by
counsel for each Loan Party (including, without limitation, any opinions
requested by Lender as to any legal matters arising under this Agreement or the
other Loan Documents with respect to the Property); (ii) each Loan Party’s
ongoing performance of and compliance with such Loan Party’s respective
agreements and covenants contained in this Agreement and the other Loan
Documents on its part to be performed or complied with after the Closing Date,
including, without limitation, confirming compliance with environmental and
insurance requirements; (iii) following any request by Borrower, any other Loan
Party or Guarantor for any approvals, subordination and non-disturbance
agreements, or similar agreements, Lender’s performance and compliance with such
requests after the Closing Date; (iv) the negotiation, preparation, execution,
delivery and administration of any consents, amendments, waivers or other
modifications to this Agreement and the other Loan Documents and any other
documents or matters requested by any Loan Party; (v) securing each Loan Party’s
compliance with any requests made pursuant to the provisions of this Agreement;
(vi) the filing and recording fees and expenses, title insurance and reasonable
fees and expenses of counsel for providing to Lender all required legal
opinions, and other similar expenses incurred in creating and perfecting the
Liens in favor of Lender pursuant to this Agreement and the other Loan
Documents; (vii) enforcing or preserving any rights, in response to third party
claims or the prosecuting or defending of any action or proceeding or other
litigation, in each case against, under or affecting any Loan Party, this
Agreement, the other Loan Documents, the Property, or any other security given
for the Loan; and (viii) enforcing any obligations of or collecting any payments
due from Borrower under this Agreement, the other Loan Documents or with respect
to the Property (including, without limitation, any fees and expenses incurred
by or payable to Servicer or a trustee in connection with the transfer of the
Loan to a special servicer upon Servicer’s anticipation of a Default or Event of
Default, liquidation fees, workout fees, special servicing fees, operating
advisor fees or any other similar fees and interest payable on advances made by
the Servicer with respect to delinquent debt service payments or expenses of
curing any Loan Party’s defaults under the Loan Documents) or in connection with
any refinancing or restructuring of the credit arrangements provided under this
Agreement in the nature of a “work out” or of any insolvency or bankruptcy
proceedings or any other amounts required under Section 9.5; provided, however,
that no Loan Party shall be liable for the payment or reimbursement of any such
costs and expenses to the extent the same arise by reason of the gross
negligence, illegal acts, fraud or willful misconduct of Lender. Any cost and
expenses due and payable to Lender may be paid from any amounts in the Lockbox
Account or Cash Management Account, as applicable.
(b)    Borrower and each other Loan Party shall indemnify, defend and hold
harmless the Indemnified Parties from and against any and all other actual
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
claims, costs, expenses and disbursements of any kind or nature whatsoever
(including, without limitation, the reasonable fees and disbursements of counsel
in connection with any investigative, administrative or judicial proceeding
commenced or threatened, whether or not an Indemnified Party shall be designated
a party thereto), that may be imposed on, incurred by, or asserted against any
Indemnified Party in any manner relating to or arising out of (i) any breach by
Borrower or any other Loan Party of its obligations under, or any material
misrepresentation by Borrower or any other Loan Party contained in, this
Agreement or the other Loan Documents, (ii) the use or intended use of the
proceeds of the Loan or (iii) any

USActive 30748472.10    -129-

--------------------------------------------------------------------------------




liabilities incurred by Lender arising from the negotiation and/or execution of
any Assignment of Franchise Agreement (collectively, the “Indemnified
Liabilities”); provided, however, that no Loan Party shall have any obligation
to any Indemnified Party hereunder to the extent that any Indemnified
Liabilities arise from the gross negligence, illegal acts, fraud or willful
misconduct of such Indemnified Party. To the extent that the undertaking to
indemnify, defend and hold harmless set forth in the preceding sentence may be
unenforceable because it violates any law or public policy, each Loan Party
shall pay the maximum portion that it is permitted to pay and satisfy under
applicable law to the payment and satisfaction of all Indemnified Liabilities
incurred by the Indemnified Parties.
(c)    Each Loan Party covenants and agrees to pay for or, if Borrower or any
other Loan Party fails to pay, to reimburse Lender for, any reasonable fees and
expenses incurred by any Rating Agency in connection with any Rating Agency
review of the Loan, the Loan Documents or any transaction contemplated thereby
or any consent, approval, waiver or confirmation obtained from such Rating
Agency pursuant to the terms and conditions of this Agreement or any other Loan
Document and Lender shall be entitled to require payment of such fees and
expenses as a condition precedent to the obtaining of any such consent,
approval, waiver or confirmation.
(d)    Each Loan Party shall jointly and severally indemnify the Lender and each
of its respective officers, directors, partners, employees, representatives,
agents and Affiliates against any actual liabilities to which Lender, each of
its respective officers, directors, partners, employees, representatives, agents
and Affiliates, shall become subject arising from any indemnification from
Lender or its Affiliates to the Rating Agencies in connection with issuing,
monitoring or maintaining the Securities to the extent such liabilities arise
out of or are based upon any untrue statement of any material fact in any
information provided by or on behalf of the Borrower or any other Loan Party to
the Rating Agencies (the “Covered Rating Agency Information”) or arise out of or
are based upon the omission to state a material fact in the Covered Rating
Agency Information required to be stated therein or necessary in order to make
the statements in the Covered Rating Agency Information, in light of the
circumstances under which they were made, not misleading.
Section 10.14    Schedules Incorporated. The Schedules and Exhibits annexed
hereto are hereby incorporated herein as a part of this Agreement with the same
effect as if set forth in the body hereof.
Section 10.15    Offsets, Counterclaims and Defenses. Any assignee of Lender’s
interest in and to this Agreement, the Note and the other Loan Documents shall
take the same free and clear of all offsets, counterclaims or defenses which are
unrelated to such documents which Borrower or any other Loan Party may otherwise
have against any assignor of the Loan and the Loan Documents, and no such
unrelated counterclaim or defense shall be interposed or asserted by Borrower or
any other Loan Party in any action or proceeding brought by any such assignee
upon the Loan and the Loan Documents and any such right to interpose or assert
any such unrelated offset, counterclaim or defense in any such action or
proceeding is hereby expressly waived by such Loan Party.

USActive 30748472.10    -130-

--------------------------------------------------------------------------------




Section 10.16    No Joint Venture or Partnership; No Third Party Beneficiaries.
(a)  Each Loan Party and Lender intend that the relationships created hereunder
and under the other Loan Documents be solely that of borrower and lender.
Nothing herein or therein is intended to create a joint venture, partnership,
tenancy in common, or joint tenancy relationship between any Loan Party and
Lender, nor to grant Lender any interest in the Property other than that of
mortgagee, beneficiary or lender.
(b)    This Agreement and the other Loan Documents are solely for the benefit of
Lender and each Loan Party and nothing contained in this Agreement or the other
Loan Documents shall be deemed to confer upon anyone other than Lender and each
Loan Party any right to insist upon or to enforce the performance or observance
of any of the obligations contained herein or therein. All conditions to the
obligations of Lender to make the Loan hereunder are imposed solely and
exclusively for the benefit of Lender and no other Person shall have standing to
require satisfaction of such conditions in accordance with their terms or be
entitled to assume that Lender will refuse to make the Loan in the absence of
strict compliance with any or all thereof and no other Person shall under any
circumstances be deemed to be a beneficiary of such conditions, any or all of
which may be freely waived in whole or in part by Lender if, in Lender’s sole
discretion, Lender deems it advisable or desirable to do so.
Section 10.17    Publicity. (a)  All news releases, publicity or advertising by
any Loan Party or its Affiliates through any media intended to reach the general
public which refers to the Loan Documents or the financing evidenced by the Loan
Documents, to Lender, JPMorgan Chase Bank, National Association, or any of their
Affiliates shall be subject to the prior written approval of Lender and JPMorgan
Chase Bank, National Association in their sole discretion. Notwithstanding the
foregoing, disclosure required by any applicable laws, including any applicable
federal or State securities laws, rules or regulations, as determined by
Borrower’s counsel, shall not be subject to the prior written approval of Lender
or JPMorgan Chase Bank, National Association.
(b)  All news releases, publicity or advertising by Lender or its Affiliates
through any media intended to reach the general public which refers to the Loan
Documents or the financing evidenced by the Loan Documents, to Borrower or any
Guarantor or any of their Affiliates shall be subject to the prior written
approval of Borrower provided, that any news releases, publicity or advertising
required by applicable law or in any judicial or administrative proceeding,
shall not require the prior written approval of Borrower.
Section 10.18    Waiver of Marshalling of Assets. (a) Reserved.
(b)    To the fullest extent permitted by applicable law, each Loan Party, for
itself and its successors and assigns, waives all rights to a marshalling of the
assets of such Loan Party, its respective partners or members, and others with
interests in such Loan Party, and of the Property and agrees not to assert any
right under any laws pertaining to the marshalling of assets, the sale in
inverse order of alienation, homestead exemption, the administration of estates
of decedents, or any other matters whatsoever to defeat, reduce or affect the
right of Lender under the Loan Documents to a sale of the Property for the
collection of the Debt

USActive 30748472.10    -131-

--------------------------------------------------------------------------------




without any prior or different resort for collection or of the right of Lender
to the payment of the Debt out of the net proceeds of the Property in preference
to every other claimant whatsoever.
Section 10.19    Waiver of Counterclaim. Each Loan Party hereby waives the right
to assert a counterclaim, other than a compulsory counterclaim, in any action or
proceeding brought against it by Lender or its agents.
Section 10.20    Conflict; Construction of Documents; Reliance. In the event of
any conflict between the provisions of this Agreement and any of the other Loan
Documents, the provisions of this Agreement shall control. The parties hereto
acknowledge that they were represented by competent counsel in connection with
the negotiation, drafting and execution of the Loan Documents and that such Loan
Documents shall not be subject to the principle of construing their meaning
against the party which drafted same. Each Loan Party acknowledges that, with
respect to the Loan, each Loan Party shall rely solely on its own judgment and
advisors in entering into the Loan without relying in any manner on any
statements, representations or recommendations of Lender or any parent,
subsidiary or Affiliate of Lender. Lender shall not be subject to any limitation
whatsoever in the exercise of any rights or remedies available to it under any
of the Loan Documents or any other agreements or instruments which govern the
Loan by virtue of the ownership by it or any parent, subsidiary or Affiliate of
Lender of any equity interest any of them may acquire in any Loan Party, and
each Loan Party hereby irrevocably waives the right to raise any defense or take
any action on the basis of the foregoing with respect to Lender’s exercise of
any such rights or remedies. Each Loan Party acknowledges that Lender engages in
the business of real estate financings and other real estate transactions and
investments which may be viewed as adverse to or competitive with the business
of such Loan Party, Guarantor or their respective Affiliates.
Section 10.21    Brokers and Financial Advisors. Each Loan Party hereby
represents that it has dealt with no financial advisors, brokers, underwriters,
placement agents, agents or finders other than Broker in connection with the
transactions contemplated by this Agreement. Each Loan Party hereby agrees to
indemnify, defend and hold Lender harmless from and against any and all actual
claims, liabilities, costs and expenses of any kind (including Lender’s
reasonable attorneys’ fees and expenses) incurred by Lender in any way relating
to or arising from a claim by Broker or any other Person that such Person acted
on behalf of such Loan Party or Lender in connection with the transactions
contemplated herein. The provisions of this Section 10.21 shall survive the
expiration and termination of this Agreement and the payment of the Debt.
Section 10.22    Prior Agreements. This Agreement and the other Loan Documents
contain the entire agreement of the parties hereto and thereto in respect of the
transactions contemplated hereby and thereby, and all prior agreements among or
between such parties, whether oral or written, between each Loan Party and
Lender are superseded by the terms of this Agreement and the other Loan
Documents.
Section 10.23    Joint and Several Liability. If Borrower consists of more than
one (1) Person the obligations and liabilities of each Person shall be joint and
several. If Operating Lessee consists of more than one (1) Person the
obligations and liabilities of each Person shall be joint and several.

USActive 30748472.10    -132-

--------------------------------------------------------------------------------




Section 10.24    Certain Additional Rights of Lender (VCOC). Notwithstanding
anything to the contrary contained in this Agreement, Lender shall have:
(a)    the right to routinely consult with and advise Borrower’s management
regarding the significant business activities and business and financial
developments of Borrower; provided, however, that such consultations shall not
include discussions of environmental compliance programs or disposal of
hazardous substances. Consultation meetings should occur on a regular basis (no
less frequently than quarterly) with Lender having the right to call special
meetings at any reasonable times and upon reasonable advance notice;
(b)    the right, in accordance with the terms of this Agreement, to examine the
books and records of Borrower at any reasonable times upon reasonable notice;
(c)    the right, in accordance with the terms of this Agreement, including,
without limitation, Section 5.1.11 hereof, to receive monthly, quarterly and
year-end financial reports, including balance sheets, statements of income,
shareholder’s equity and cash flow, a management report and schedules of
outstanding indebtedness; and
(d)    the right, without restricting any other rights of Lender under this
Agreement (including any similar right), to approve any acquisition by Borrower
of any other significant property (other than personal property required for the
day to day operation of the Property).
The rights described above in this Section 10.24 may be exercised by any entity
which owns and controls, directly or indirectly, substantially all of the
interests in Lender.
Section 10.25    Limitation on Liability of Operating Lessee. Notwithstanding
the foregoing or any other provision of this Agreement or any of the other Loan
Documents to the contrary, Lender, and its successors and assigns, agrees that
Operating Lessee is not the Borrower and shall under no circumstances whatsoever
be liable hereunder or under any of the other Loan Documents for the repayment
of the Debt.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]





USActive 30748472.10    -133-

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized representatives, all as of the day and year
first above written.
                        
BORROWER:
 
GRAND PRIX SILI II LLC, a Delaware limited
    liability company
 
By: /s/ Eric Kentoff
       Name: Eric Kentoff
       Title: Authorized Signatory
 
LENDER:
 
JPMORGAN CHASE BANK, NATIONAL ASSOCATION,
a banking association chartered under the laws of the
United States of America
 
By: /s/ Joseph E. Geoghan
        Name: Joseph E. Geoghan
        Title: Managing Director








USActive 30748472.10

--------------------------------------------------------------------------------




The undersigned hereby executes this Agreement solely for the purposes of
agreeing to comply with, perform and observe all obligations, covenants,
obligations and duties and make, as and when required, the representations and
warranties, hereunder and under any other Loan Document that purport to bind it
or apply to it as a “Loan Party”.
OPERATING LESSEE:
 
CHATHAM SILI II LEASECO LLC, A
   Delaware limited liability company
 
By: /s/ Eric Kentoff
        Name: Eric Kentoff
        Title: Authorized Signatory


USActive 30748472.10

--------------------------------------------------------------------------------




SCHEDULE I

RESERVED





USActive 30748472.10    SCH. I-1

--------------------------------------------------------------------------------




SCHEDULE II

RESERVED







USActive 30748472.10    SCH. II-1

--------------------------------------------------------------------------------




SCHEDULE III

RESERVED





USActive 30748472.10    SCH. III-1

--------------------------------------------------------------------------------




SCHEDULE IV

(REQUIRED REPAIRS – DEADLINES FOR COMPLETION)


Sunnyvale 2
 
 
Item
Immediate Cost


Repair Deadline for Completion
Add ADA van-accessible parking space with sign


$900.00


12 months
Move objects which protrude into accessible route in fitness center for ADA
compliance


$500.00


12 months
Configure resident laundry room with clear space and accessible appliances for
ADA compliance


$550.00


12 months
Maintain existing asbestos O&M


$0.00


Not applicable
EMG Recommendedation


$1,950.00


 
JPM Reserve (waived)


$0.00


 






USActive 30748472.10    SCH. IV-1

--------------------------------------------------------------------------------




SCHEDULE V

(ORGANIZATIONAL CHART OF BORROWER)





USActive 30748472.10    SCH. V-1

--------------------------------------------------------------------------------




SCHEDULE VI

RESERVED





USActive 30748472.10    SCH. VI-1

--------------------------------------------------------------------------------




SCHEDULE VII

RESERVED





USActive 30748472.10    SCH. VII-1

--------------------------------------------------------------------------------




SCHEDULE VIII

RESERVED





USActive 30748472.10    SCH. VIII-1

--------------------------------------------------------------------------------




SCHEDULE IX

O&M PROGRAM
(attached hereto)





USActive 30748472.10    SCH. IX-1

--------------------------------------------------------------------------------




SCHEDULE X
APPROVED PIP EXPENSES


$1,224,400.00 (the “Public Space PIP”)


$2,817,710.00 (the “Room/Corridor PIP”)

USActive 30748472.10    SCH. X-1

--------------------------------------------------------------------------------




SCHEDULE XI


PROPERTY IMPROVEMENT PLAN

USActive 30748472.10    SCH. X-1